  PRESSROOM CLEANERS
 643 Pressroom Cleaners
 and
 Service Employees Intern
a-tional Union, Local
 32BJ.  
Case 34
ŒCAŒ071823 September 
30, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
, HIROZAWA
, JOHNSON
, AND SCHIFFER
 On March 29, 2013, Administrative Law Judge Steven 
Fish issued the attached decision.  The Respondent filed 
exceptions and a supporting brief, and the General Cou
n-sel and the Union each filed an answering brief.  The 

Union filed cross
-exceptions, the Respondent filed an 
answering brief, and the Union filed a reply brief.
 The Board has considered the decision and the record 
in light of the exceptions and briefs, 
and has decided to 

affirm the judge
™s rulings,
 findings,
1 and conclusions
2 and to adopt the recommended Order as modified b
e-low.
3   The allegations in this case arise from the Respon
d-ent
™s successful bid for a janitorial service contract pr
e-viously held by Capitol Cleaning.  We agree with the 
judge, for the reasons stated in his 
decision, that the R
e-spondent violated Section 8(a)(3) and (1) of the Act by 

discriminatorily refusing to hire six Capitol Cleaning 

employees because of their union affiliation,
4 that the 
Respondent is the statutory successor to Capitol Clea
n-ing, and that 
the Respondent violated Section 8(a)(5) and 
(1) by unilaterally imposing new terms and conditions of 
employment on the employees it hired.  We differ with 
the judge, however, on an important issue regarding a
p-plication of the remedy.  Applying 
Planned Buil
ding 
1 The Respondent has excepted
 to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standa
rd Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 We agree with the judge that Vice President Steve Lilledahl™s stat
e-ments on November 8, 2011, 
violated Sec. 8(a)(1).  In doing so, we 

note that the credited testimony establishes that Lilledahl said the R
e-spondent was ﬁnonunion, does not work with unions, does not deal with 

unions,ﬂ and ﬁdoes not want a union at all.ﬂ  The judge discredited 
testimo
ny that Lilledahl™s remarks were limited to a statement that the 
Respondent was ﬁnonunion.ﬂ
  2 There are no exceptions to the judge™s dismissal of an impression
-of
-surveillance allegation or to the judge™s finding that the Respondent, 
by Supervisor Francis
co Teran, violated Sec. 8(a)(1) by threatening and 
coercively interrogating employees.  
 3 We shall modify the judge™s recommended Order to conform to the 
Board™s standard remedial language.  We shall substitute a new notice 

to conform to the modified Order, the Board™s standard remedial la
n-
guage, and the Board™s decision in 
Durham School Servi
ces
, 360 
NLRB 
694
 (2014).
 4 In adopting the refusal
-to-hire violations, we find it unnecessary to 
rely on Supervisor Teran™s statements as evidence of animus.  
 Services
, 347 NLRB 670 (2006), the judge directed that 
the Respondent have the opportunity in compliance to 
limit its liability by showing that, even absent its unfair 
labor practices, it would not have agreed to the monetary 
provisions of the Union
™s contract with Capitol Cleaning.  
The Charging Party excepts, arguing that this portion of 
Planned Building Services
 was wrongly decided and 
should be overruled.  After careful consideration, we 
agree with the Charging Party.
 I.  THE 
RESPONDENT
™S UNFAIR 
LABOR 
PRACTICES
 As explained by the judge, the Respondent conducted 
essentially the same business as Capitol Cleaning at the 
same location, and former Capitol Cleaning employees 
would have constituted the majority of the Respondent
™s 
unit employees absent th
e Respondent
™s discriminatory 
refusals to hire.  Accordingly, the Respondent, as a stat
u-tory successor, was obligated to recognize and bargain 

with the Union.  See 
Love
™s Barbeque Restaurant No. 62
, 245 NLRB 78, 82 (1979), enfd. in rel
evant
 part sub nom. 
Kallmann v. NLRB
, 640 F.2d 1094 (9th Cir. 1981); a
c-cord:  
NLRB v. Burns Security Services
, 406 U.S. 272, 
280Œ281 (1972).  It is well settled that a statutory succe
s-
sor is not bound by the substantive terms of the predece
s-sor
™s collective
-bargaining agreeme
nt and is ordinarily 
free to set initial terms and conditions of employment.  

Burns
, 472 U.S. at 284.  But that right is forfeited where, 
as here, the successor unlawfully refuses to hire the pr
e-decessor
™s employees.  See 
Advanced Stretchforming 
Internatio
nal, 323 NLRB 529, 530
Œ531 (1997)
, enfd. in 
relevant part 
233 F.3d 1176 (9th Cir. 2000)
, cert. denied 
534 U.S. 948 (2001)
; Love
™s Barbeque
, 245 NLRB at 82.  
In such cases, the successor must, as a matter of law, 
maintain the status quo by continuing the pr
edecessor
™s 
terms and conditions of employment
 (as distinct from 
assuming an existing collective
-bargaining agreement) 
until the parties have bargained to agreement or i
m-passe.
5  The Respondent
™s unilateral changes to terms 
5 The rationale for holding that the successor in such circumstances 
has forfeited his right to
 set initial terms was explained in 
Love™s 
Barbeque
.  There, the Board observed that the Supreme Court has 
recognized that there are situations in which it is ﬁperfectly clearﬂ that 
the new employer will retain the predecessor™s employees and in 

ﬁwhich it 
will be appropriate to have him initially consult with the 
employees™ bargaining representative before he fixes terms.ﬂ  245 
NLRB at 82 (quoting 
NLRB v. Burns Int™l Security Services
, 406 U.S. 
272, 294
Œ295 (1972)).  A new employer™s unlawful refusal to hir
e the 
predecessor™s employees, however, creates uncertainty as to what 
would have happened absent its unlawful conduct.  In that circu
m-stance, the uncertainty must be resolved against the new employer, 
which ﬁcannot be permitted to benefit from its unlawfu
l conduct.ﬂ  Id.  
 One of our dissenting colleagues, Member Miscimarra, states his 
disagreement with the rule of 
Love™s Barbeque
, while our other dissen
t-ing colleague, Member Johnson, declines to address the rule because it 
is not at issue here.  We will n
ot address it, either, other than to observe 
361 NLRB No. 57
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 644 and conditions of employment the
refore violated Section 
8(a)(5) and (1).
 To remedy the violations, the judge recommended that 
the Respondent recognize and bargain with the Union, 
extend offers of employment to the affected employees 

and make them whole, and restore the status quo
Šincludi
ng rescission of the unilaterally imposed terms 
and conditions of employment
Šuntil the parties bargain 
to agreement or impasse.  We agree that this is the a
p-propriate remedy; it has been applied ever since the 
Board first held, in 
Love
™s Barbeque,
 that an 
employer 
that attempts to avoid successorship though discriminat
o-ry hiring practices forfeits its right to set initial terms and 
conditions of employment.  245 NLRB at 82.  We dis
a-gree with the judge
™s remedy only insofar as it allows the 
Respondent the op
portunity to show in compliance that, 

if it had lawfully bargained with the Union, 
ﬁat some 
identifiable time
ﬂ it would have reached impasse or 
agreement on terms less favorable than those in the U
n-ion
™s contract with Capitol Cleaning.  The judge is co
r-rec
t that 
Planned Building Services
 permits such a sho
w-ing.  We find, however, that 
Planned Building Services
 is 
based on a misunderstanding of the Board
™s traditional 
remedy in successorship
-avoidance cases, inconsistent 
with other Board precedent, and flawe
d as a matter of 
policy.
6 II.  BOARD 
LAW 
BEFORE 
PLANNED 
BUILDING 
SERVICES
 Section 10(c) of the Act gives the Board broad discr
e-tionary power to devise remedies that effectuate the 
Act
™s policies, subject only to limited judicial review.  
Sure
-Tan, Inc. v. 
NLRB
, 467 U.S. 883, 898
Œ899 (1984); 
Fibreboard Paper Products v. NLRB
, 379 U.S. 203, 216 
(1964)
.  
In exercising its authority under 
Section 
10(c), 
the Board is guided by the principle that remedial orders 
should 
ﬁrestor[e] the situation, as nearly as 
possible, to 
that which would have obtained but for
ﬂ the unfair labor 
practice.  
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 
194 (1941).  Thus, since the Act
™s inception, a make
-whole remedy for employees injured by unlawful co
n-duct has been 
ﬁpart of the vin
dication of the public policy 
which the Board enforces.
ﬂ  Id. at
 197.
7  that in the 35 years since 
Love™s Barbeque
 was decided, it has not been 
questioned by any Board or judicial decision.   
 6 We reject the Respondent™s argument that this issue is not ripe for 
Board review.  The j
udge™s recommended remedy expressly provides 
that the Respondent shall have the opportunity to limit its liability in 
compliance in accordance with 
Planned Building Services
.  Accordin
g-
ly, the validity of that decision is properly before the Board now, eve
n 
though this case is not yet in compliance. 
 7 See also
 NLRB v. Seven
-Up Bottling Co.
, 344 U.S. 344, 346
Œ347 
(1953) (a Board backpay order ﬁshould stand unless it can be shown 
that the order is a patent attempt to achieve ends other than those which 
Where, as here, a successor employer has discrimin
a-torily refused to hire incumbent employees and thereby 
unlawfully established initial terms and conditions of 
employment without barg
aining, determining how to 
restore the situation that would have existed but for the 
unlawful conduct is not easy.  It is well settled that the 
monetary portion of the remedy must be measured by the 
predecessor
™s terms and conditions of employment 
(which m
ay or may not be set out in a labor contract) for 
at least some period of time, because those terms repr
e-sented the status quo before the unlawful changes.  See 

State Distributing
, 282 NLRB 1048, 1049 (1987).  And, 
until 
Planned Building Services
, it was c
lear that the 
remedy should continue at the predecessor
™s rate until the 
parties reached agreement or impasse.  See 
State Distri
b-uting
, supra; 
Love
™s Barbeque
, supra.
8   In 
State Distributing
, the Board considered and rejec
t-ed the suggestion of the 
Kallman
 court that, because 
ﬁin 
all probability
ﬂ the parties would have reached impasse, 
backpay at the predecessor
™s rate should continue only 
for 
ﬁa reasonable time of bargaining.
ﬂ  Id. at 1049 (quo
t-ing 
Kallmann v. NLRB
, 640 F.2d 1094).  The Board re
a-soned that
 if the parties had bargained lawfully, they 
might have reached a compromise
Šrather than i
m-passe
Šon terms that differed from either the predece
s-sor
™s rate or the unilaterally imposed rate.  Making that 
determination after the fact, however, would be 
ﬁvirtu
ally 
impossible
ﬂ and would 
ﬁinvolve[ ] imposing contractual 
terms based on this Agency
™s conjecture without an ad
e-quate factual basis.
ﬂ  
Id.  Recognizing that the emplo
y-er™s misconduct had left the Board with a set of 
ﬁless
-than
-perfect remedial choices,
ﬂ the Board followed the 
well
-established principle that the burden of uncertainty 
should be placed on the wrongdoer
Šhere, the successor 
employer.
9  Id.  Accordingly, the Board held that the 
predecessor
™s terms and conditions should continue until 
the partie
s bargained to agreement or impasse.  Id.  The 
can f
airly be said to effectuate the policies of the Act.ﬂ) (quoting 
Vir-ginia Electric & Power Co. v. NLRB
, 319 U.S. 533, 540 (1943)).
 8 To be sure, the successor is never bound to the predecessor™s labor 
contract, in whole or in part, although such a contract 
may provide the 
measure
 for a monetary remedy.
 9 Bigelow v. RKO Radio Pictures,
 327 U.S. 251, 265 (1946)
 (ﬁThe 
most elementary conceptions of justice and public policy require that 

the wrongdoer shall bear the risk of the uncertainty which his own 
wrong has created.ﬂ); 
NLRB v. Remington Rand, Inc.
, 94 F.2d 862, 872 
(3d Cir. 1938) (it appropriately ﬁrest[s] u
pon the tortfeasor to disenta
n-
gle the consequences for which it was chargeable from those from 
which it was immuneﬂ), cert. denied 
304 U.S. 576 (1938); 
United Ai
r-craft Corp.
, 204 NLRB 1068, 
1068 (1973) 
(ﬁthe backpay claimant 
should receive the benefit of a
ny doubt rather than the Respondent, the 
wrongdoer responsible for the existence of any uncertainty and against 
whom any uncertainty must be resolvedﬂ).
                                                                                                                                                                                             PRESSROOM CLEANERS
 645 majority of the appellate courts that reviewed this a
p-proach approved it.
10   This approach is consistent with the Board
™s standard 
remedial scheme in 8(a)(5) unilateral change cases:  r
e-scission of the change,
 restoration of the status quo terms 
and conditions, and bargaining to agreement or impasse.  
See, e.g., 
Mi Pueblo Foods
, 360 NLRB 
1097, 1100
 (2014).  In such cases, the employer must maintain the 
status quo until it reaches agreement or a good
-faith i
m-pas
se in bargaining; the employer is not permitted to 
show in compliance that it would have agreed to diffe
r-ent terms, or reached impasse earlier, if it had bargained 
lawfully in the first place.
11  Our approach to successo
r-ship cases treats successor employer
s who have unla
w-fully refused to bargain in the same manner.
 Nevertheless, the Board retreated from this approach 
in 
Planned Building Services.  
There, the Board held that 
it would permit the successor employer, in a compliance 
proceeding, to present 
evidence that it would not have 

agreed to the monetary provisions of the predecessor
™s 
collective
-bargaining agreement, and to further establish 
one of the following:  (1) the date on which the parties 

would have bargained to agreement and the terms they 

would have reached, or (2) the date on which it would 
have bargained to good
-faith impasse and implemented 
its own monetary proposals.  
Planned Building Services, 
347 NLRB at 675
Œ676.  The Board
™s rationale rested on 
two principles.  First, the Board cited 
three courts of a
p-
peals
™ decisions that found the traditional remedy pun
i-tive to the extent it required the employer to adhere to the 
predecessor
™s terms and conditions of employment for 
longer than 
ﬁa reasonable bargaining period.
ﬂ  See 
Cap
i-tal Cleaning C
ontractors, Inc. v. NLRB, 
supra; 
Armco, 
Inc. v. NLRB, 
supra; and 
Kallmann, 
supra at 1103.  S
e-cond, the Board reasoned that determining what the pa
r-ties 
ﬁwould have agreed to
ﬂ is not impossible because it 
was accomplished in 
Armco
, 298 NLRB 416 (1990), 
wher
e the Board, applying the law of the case on remand 
from the court, found that a successor employer proved it 
10 See, e.g.,
 Pace Industries v. NLRB,
 118 F.3d 585 (8th Cir. 1997), 
cert. denied
 523 U.S. 1020 (1998);
 NLRB v. Staten Island Hotel,
 101 
F.3d 858 (2d Cir. 1996);
 Horizon Hotel Corp. v. NLRB,
 49 F.3d 795 
(1st Cir. 1995);
 U.S. Marine Corp. v. NLRB,
 944 F.2d 1305 (7th Cir. 
1991) (en banc), cert. denied
 503 U.S. 936 (1992);
 Systems Manag
e-ment, Inc. v. NLRB,
 901 
F.2d 297 (3d Cir. 1990).  But see 
Capital 
Cleaning Contractors, Inc. v. NLRB, 
147 F.3d 999, 1011 (D.C. Cir. 
1998); 
Armco, Inc. v. NLRB, 
832 F.2d 357 (6th Cir. 1988); and 
Kal
l-mann, 
supra,
 640 F.2d at 1103 (discussed below). 
 11 For example, an employer that 
has violated Sec. 8(a)(5) by unila
t-erally subcontracting unit work is required to restore the status quo; we 
do not permit it to try to prove that, had it bargained lawfully, it would 
have reached a lawful impasse and subcontracted the work.  See, e.g., 
Fibreboard
, supra, 379 U.S. at 216.  
 would not have agreed to the monetary terms of the pr
e-decessor
™s contract. 
 We acknowledge that 
Planned Building Services
 was a 
well
-meaning attem
pt to balance two competing princ
i-ples:  placing the burden of the uncertainty on the 
wrongdoer and avoiding a potentially punitive remedy.  
For the following reasons, however, we find the result 
and rationale in 
Planned Building Services
 fundamenta
l-ly fla
wed.
 III.  THE 
BOARD
™S TRADITIONAL 
APPROACH 
IS WELL 
WITHIN 
ITS 
REMEDIAL 
AUTHORITY
 To begin, we emphasize that continuing backpay at the 
predecessor
™s rate until agreement or impasse is not pun
i-tive.  As articulated by the Second Circuit, 
ﬁthe requir
e-ment 
that the Company pay former employees at the pr
i-or rates was plainly intended to be remedial, for it is 

temporally limited:  the Board
™s order requires payment 
at the prior rates only until the Company negotiates in 

good faith with the Union, either to agr
eement or to i
m-passe.
ﬂ  NLRB v. Staten Island Hotel
, supra, 101 F.3d at 
862.12  Of course, where a successor has evaded its obl
i-12 The dissent seizes on a single sentence in the Second Circuit™s 
Staten Island
 decision that supposedly expresses a preference for a 
remedy that avoids imposing the predecessor™s contract rates on the 
successor.  The se
ntence, beginning ﬁIf it were possible,ﬂ appears in the 
following paragraph:
 [I]f the Company had not violated the Act, it would indeed have been 

free to offer former employees wages at whatever levels it chose, 
see, 

e.g.,
 NLRB v. Burns Intern. Security Se
rvices,
 406 U.S. 272, 287
Œ288, 
92 S. Ct. 1571, 1582
Œ1583, 32 L.Ed.2d 61 (1972); but those appl
i-cants, in turn, would have been free to accept or decline those offers, 
or to negotiate for different wages.  
If it were possible to determine the 
terms of emplo
yment contracts to which former employees might have 
agreed, we might prefer an award of backpay at those hypothetical 
contracts
™ rates.
  Cf.
 Kallmann v. NLRB,
 640 F.2d 1094, 1103 (9th 
Cir.1981).  But the fact is that the Company made
 its hiring decisions 
on a basis that unlawfully discriminated against former employees on 
the basis of their union membership, and it is hardly clear what terms 
would have been reached had the Company not so discriminated.  
ﬁThe most elementary conceptions of justice and 
public policy require 
that the wrongdoer shall bear the risk of the uncertainty which his own 
wrong has created.
ﬂ Bigelow v. RKO Radio Pictures,
 327 U.S. 251, 
265, 66 S.Ct. 574, 580, 90 L.Ed. 652 (1946).  The choice between i
m-posing a predecessor
™s contrac
t terms and fashioning reasonable hyp
o-thetical contract terms that the successor might have obtained had no 
unfair labor practices occurred presents 
 a set of less
-than
-perfect remedial choices. The [make
-whole] 
remedy . . . has the drawback of retroactive
ly imposing on the 

[wrongdoing successor its predecessor
™s] terms and conditions 
of employment . . ., but it has the advantage of giving some re
c-ompense to the victims . . . and preventing the [successor] from 

enjoying a financial position that is quite po
ssibly more adva
n-tageous than the one it would occupy had it behaved lawfully.
 State Distributing Co. v. Teamsters, Chauffeurs, Warehousemen and 

Helpers Union Local 313,
 282 NLRB 1048, 1049, 1987 WL 90211 
(1987).  Because it was the Company
™s discriminator
y acts that crea
t-ed the uncertainty as to what terms and conditions of employment 
                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 646 gations under the Act, lawful bargaining
Šand, ultimat
e-ly, agreement or impasse
Šlikely will not begin until the 
Board issues its O
rder and the employer complies.  Thus, 
the length of time between the initial refusal
-to-bargain 
and good
-faith agreement or impasse may well be longer 
than it would have been had the parties bargained lawfu
l-ly from the start.  We see no reason, however, t
hat the 
employees should bear the burden of this delay, which 
resulted from the employer
™s unlawful conduct.  The 
wrongdoer, rather than the victim of wrongdoing, should 

bear the consequences of its unlawful conduct.  
NLRB 

v. Remington
-Rand
, Inc
., 94 F.2d 
862 (2d Cir. 1938).
13   The dissent contends that the Board
™s traditional a
p-proach contravenes the principle underlying Section 8(d) 
and 
H. K. Porter
 Co. v. NLRB
, 397 U.S. 99, 107
Œ108 
(1970), that the Board cannot impose substantive co
n-tractual terms on the
 parties.  We reject the argument as 
fundamentally mistaken.  In 
H. K. Porter
, the Court d
e-clined to require the employer to agree to a dues
-would have been agreed, we conclude that it was within the discretion 
of the Board to place on the Company the burden of that uncertainty.  
The Board
™s decision to give the d
iscrimination victims the benefit of 
the doubt is remedial rather than punitive.
  101 F.3d at 862.  (Ellipses original; emphasis added.)  Read in context, 
the meaning of the sentence is clear:  
If it were possible to determine 
the ﬁhypotheticalﬂ rates, the
n those rates would be the preferable mea
s-ure, but it is not, in fact, possible to make that determination.
 The dissent then argues that the approach of 
Planned Building Se
r-vices
 is different from the one the 
Staten Island
 court rejected, because 
Planned B
uilding Services
 contemplated the successor showing what 
the outcome of timely bargaining would have been, as opposed to the 
Board ﬁfashioning reasonable hypothetical terms.ﬂ  Id.  But the fashio
n-
ing of hypothetical terms by the Board is precisely what wou
ld result if 
the Board were to accept a respondent successor™s proffer under 
Planned Building Services
.  13 The dissent nevertheless asserts that the Board™s traditional a
p-
proach is punitive.  It points out that the employer bore a lengthy bac
k-
pay obligatio
n at the predecessor™s wage rates in 
Planned Building 
Services
, and that the successor employers in 
Kallman, Dent, 
and 
Overnite 
each paid predecessor wage rates for more than 2 years, due in 
part to the time it took the Board to process those cases.  
Kallm
ann v. 
NLRB, 
above; 
NLRB v. Dent
, 534 F.2d 844 (9th Cir. 1976); 
Overnite 
Transportation Co. v. NLRB
, 372 F.2d 765 (4th Cir. 1967), cert. denied 
389 U.S. 838 (1967). 
 But requiring the successor employer rather than 
the employees to bear the cost of that delay does not make the Board™s 
remedy punitive.  In 
NLRB v. J. H. Rutter
-Rex Mfg. Co.
, 396 U.S. 258 
(1969), a case involving the unlawful refusal to reinstate striker
s, the 
Board issued a backpay award that covered a period of more than 4 

years, in part because of the Board™s delay in processing the compl
i-ance specification.  Id. at 260
Œ261.  In an effort to balance competing 
interests, the court of appeals modified th
e Board™s Order to provide an 
earlier backpay cutoff date.  The Supreme Court reversed, holding that 
ﬁthe Board is not required to place the consequences of its own delay 
 . . . upon wronged employees to the benefit of wrongdoing employers.ﬂ  
Id. at 264
Œ26
5; accord: 
NLRB v. Ironworkers Local 480
, 466 U.S. 720, 
724
Œ725 (1984);
 NLRB v. Katz
, 369 U.S. 736, 748 fn. 16 (1962) (rejec
t-ing as meritless employer™s request to place certain conditions on 
Board™s order ﬁbecause of the lapse of time between the occurren
ce of 
the unfair labor practices and the Board™s final decision and orderﬂ).  
 checkoff provision, an issue over which the Board found 
that the employer had refused to bargain in good faith.  

Id. at 102.  Citing Section 8(d), the Court held that the 
Board had the authority to order the parties to negotiate, 

but not to impose a substantive contract term.  Id. In the 

present case, by contrast, the successor is never bound to 
the predecessor
™s contr
act; rather, the successor is obl
i-gated to maintain the status quo
Šthe predecessor
™s 
terms and conditions of employment
Šsubject to ba
r-gai
ning.  The parties are free to bargain to agreement, 
without Board intervention, for any changes to the pr
e-decessor
™s terms and conditions of employment.  Should 
they instead reach a lawful impasse, the successor will 
then be free to implement its proposal unilaterally
Šas in 
any other case in which the Board orders the status quo 
restored until good
-faith bargaining occurs
.  Backpay at 
the predecessor
™s wage rates continues 
only until 
that 
time, in furtherance of both the make
-whole remedy and 
freedom
-of-contract principles. 
 IV.  THE 
RATIONALE OF 
PLANNED 
BUILDING 
SERVICES
  IS FLAWED
 Having concluded that some adjustment of its remedial 
approach was needed, the Board in 
Planned Building 
Services
 modeled its new approach after 
Armco
, supra.  
In that case, the Board reiterated its preference for the 
traditional remedy, but interpreted th
e Sixth Circuit
™s 
remand as requiring the Board to determine what would 
have happened if the successor had fulfilled its bargai
n-ing obligation at the time of the takeover.  The Board 

stated:  
ﬁIn accepting the [court
™s] remand as the law of 
the case . . . 
we are required to apply this alternative fo
r-mula, despite its difficulty and the Board
™s past relu
c-tance to do so.
ﬂ  298 NLRB at 418.  After a reopening of 
the record and further hearing before an administrative 

law judge, the Board concluded that the emp
loyer proved 
that, if it had negotiated lawfully at the time of the take
o-ver, it would not have agreed to the monetary terms of 
the predecessor
™s contract.  Because it was 
ﬁvirtually 
impossible to determine with any certainty when pos
t-purchase bargaining w
ould have resulted in an agreement 
or impasse,
ﬂ the Board concluded that the 
ﬁmost reaso
n-able approach
ﬂ was to limit backpay liability under the 
predecessor
™s terms to a period of 15 months, the length 
of time it took the parties to reach an agreement once
 they actually began negotiations.  Id. at 419
Œ420.  At 
best, 
Armco
 represents the findings of a Board co
n-strained by the law of the case on remand
Šnot a ratio
n-alized basis for a change in the law.
14 14 Armco
, moreover, highlights the inherent difficulty in determining 
what would have resulted from lawful bargaining.  Even after a reope
n-
ing of the record and ﬁextensive litiga
tionﬂ (298 NLRB at 418), the 
                                                                                                                                                          PRESSROOM CLEANERS
 647 In 
Planned Building Services
, the Board also failed to 
resolve
Šor even address
Šthe inconsistency between its 
holding and the results reached in other refusal
-to-bargain cases.  For example, in cases where an employer 
refuses to bargain with a newly certified union, the Board 

has explicitly rejected the argument 
that employees 
should be made whole for the difference between the 
wages and benefits imposed by the employer and those 

that would have existed if the employer had bargained 
lawfully.  See 
Tiidee Products
, 194 NLRB 1234 (1972); 
Ex
-Cell
-O Corp.
, 185 NLRB 10
7 (1970), enfd. 449 F.2d 
1058 (D.C. Cir. 1971).  In 
Tiidee Products
, the Board 
ordered the Respondent to cease and desist and to ba
r-gain with the Union.  The Board rejected the Union
™s 
request to determine what the parties 
ﬁwould have agreed 
toﬂ in bargain
ing and to order the Respondent to make 
employees whole accordingly.  Id. at 1235.  The Board 
reasoned:  
ﬁWe know of no way by which the Board 
could ascertain with even approximate accuracy
ﬂ what 
the parties 
ﬁwould
 have agreed to
ﬂ if they had bargained 
in 
good faith.
15  Id. (emphasis in original).  The Board in 
Ex
-Cell
-O reached the same conclusion, reasoning:  
ﬁWho is to say in a specific case how much an employer 
is prepared to give and how much a union is willing to 
take?  Who is to say that a favorable c
ontract would, in 

any event, result from the negotiations?
ﬂ  Supra at 110.  
The Board concluded that it 
ﬁwould be required to e
n-gage in the most general, if not entirely speculative, i
n-ferences
ﬂ to determine what the parties would have 
agreed upon if the e
mployer had bargained lawfully.  Id.  
Although 
Tiidee Products
 and 
Ex
-Cell
-O are not succe
s-sorship
-avoidance cases, they nevertheless demonstrate 
the Board
™s appropriate and longstanding resistance to 
necessarily speculative determinations about what would 

have occurred in lawful bargaining.  Moreover, 
Planned 
Building Services
, considered in conjunction with 
Tiidee 
and
 Ex
-Cell
-O, creates both an inconsistenc
y and an i
n-equity in Board precedent:  a successor employer that has 
unlawfully refused to bargain has the opportunity to 
prove the terms it would have agreed to (or imposed u
p-on impasse), but a union that is subjected to an emplo
y-er™s refusal to bargain h
as no such opportunity.  
Planned 
Building Services
 is an anomaly in Board law.  It pr
e-sents a wrongdoing successor employer with an option 
Board in 
Armco
 was unable to reach a unanimous conclusion on when 
the parties would have reached agreement or impasse.  See id. at 421
Œ422 (Member Devaney, dissenting).  
 15 Although the Board noted the sparsity of the record, t
he judge in 
the original case had made clear that he ﬁallowed the Union to develop 
fully in the record all evidence necessary to sustain its position on this 
issue.ﬂ  
Tiidee Products
, 174 NLRB 705, 714 (1969).  That lack of 
evidence
Ševen where the matter w
as fully litigated
Šfurther hig
h-
lights the
 speculation required to make such a determination.
 that is not available
Što employers or to unions
Šin any 
other refusal
-to-bargain scenario.
  Indeed, the decision 
creat
es a one
-sided opportunity that can only benefit the 
wrongdoer: the employer is permitted to reduce its liabi
l-ity by proving the bargaining would have resulted in less 
favorable terms than the predecessor
™s, but the union is 
not permitted to prove that bar
gaining would have resul
t-ed in more favorable terms.
16   In addition to its legal flaws, as a practical matter, 
Planned Building Services
 both prolongs litigation by 
greatly complicating the compliance phase and discou
r-ages meaningful bargaining.  In Board 
litigation, the u
n-fair labor practice phase is completed before the compl
i-ance phase begins.  Under 
Planned Building Services
, compliance issues may well be litigated while the parties 
are bargaining
Ša scenario that is all but guaranteed to 
affect the empl
oyer
™s bargaining approach.  The emplo
y-er has an incentive to push hard for a quick impasse, and 
then use that as evidence in the compliance proceeding to 
prove that it would have reached impasse quickly had it 
bargained lawfully from the beginning.  Alter
natively, 
bargaining will be significantly delayed pending resol
u-tion of the difficult compliance issues.
 V.  A RETURN TO 
STATE 
DISTRIBUTING
 IS THE 
 BETTER 
APPROACH
 In sum, we find that the 
Planned Building Services
 ap-proach is fundamentally flawed.  As we
 have long reco
g-nized, successorship
-avoidance cases leave the Board 
with remedial options that are clearly 
ﬁless than perfect.
ﬂ  State Distributing
, 282 NLRB at 1049.  We find, howe
v-er, that it is within the Board
™s remedial discretion
Šand 
the better prac
tice
Šnot to permit the wrongdoer to esta
b-lish, through what amounts largely to speculation, the 

terms and conditions of employment that the parties 

would have agreed to if the employer had not violated its 
duty to bargain.  Returning to the practice outlin
ed in 
16 At least one of the three court decisions cited in 
Planned Building 
Services
 was based on a misunderstanding of the Board™s remedy.  
The 
cour
t in 
Capital Cleanin
g mischaracterized the Board™s remedy as 
relying on an ﬁimplicit assumptionﬂ that the parties would have agreed 
to the predecessor™s terms if they had bargained in good faith.  147 F.3d 
at 1010.  But that is not what the Board held in 
State Distributing
.  Rather, the Board reasoned that because it is virtually impossible to 

determine what would have occurred in lawful bargaining, the wron
g-
doer who created the uncertainty should bear the burden of that unce
r-tainty.  The court in 
Capital Cleaning
 further stat
ed that ﬁthe best ev
i-dence of the wage [the successor] would have had to payﬂ is ﬁthe rate it 

. . . actually paid the new employees who did the work previously done 
byﬂ the predecessor™s employees. 147 F.3d at 1011.  Respectfully, we 
disagree. Presuming th
at the rate unilaterally imposed by the employer 
is the ﬁbest evidenceﬂ both rewards the employer for its unlawful un
i-lateral conduct and presumes that lawful bargaining would have had no 

effect whatsoever. 
 
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 648 State Distributing
 will both restore consistency to our 
jurisprudence and better effectuate the policies of the 
Act.  Accordingly, we hold that, when a successor e
m-ployer has violated Section 8(a)(5) and (1) by unilaterally 

changing the predecessor
™s terms and conditions of e
m-ployment, the make
-whole remedy will include restor
a-tion of the predecessor
™s terms and conditions until the 
parties bargain in good faith to agreement or impasse.  

An employer may no longer attempt to prove what the 
terms and co
nditions would have been if it had complied 
with its obligation to bargain.  We overrule 
Planned 
Building Services
 to the extent that it conflicts with our 
decision here.  
 Finally, we find it appropriate to apply our decision 
retroactively.  The Board
™s usual practice is to apply new 
policies and standards 
ﬁto all pending cases in whatever 
stage.
ﬂ17  The 
ﬁpropriety of retroactive application is 
determined by balancing any ill effects of retroactivity 
against 
‚the mischief of producing a result which is co
n-trary to a statutory design or to legal and equitable pri
n-ciples.
™ﬂ18  Pursuant to this principle, the Board applies a 
new rule retroactively to the parties in the case in which 
the new rule is announced and to parties in other cases 
pending at that time as 
long as this would not work a 
ﬁmanifest injustice.
ﬂ19  There is no basis here for departing from the Board
™s 
usual practice.  We are deciding a remedial issue, not 

adopting a new standard concerning whether certain co
n-duct is unlawful.
20  Accordingly, we 
shall apply our new 
policy in this case and in all pending cases that are not 
already in the compliance stage as of the date of this d
e-cision. 
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 
orders
 that the Respondent, Pressroom Cleaners, Inc., 
Hartford, Connecticut, its officers, agents, successors, 

and assigns, shall take the action set forth in the Order as 
modified. 
  1.  
Insert the following after paragraph 2(g) and rele
t-ter the subsequent para
graphs. 
  ﬁ(f) Compensate the employees for the adverse 
tax
 consequences
, if any, of receiving lump
-sum bac
k-pay awards, and file a report with the Social Security 
17 Aramark School Services
, 337 NLRB 1063, 1063 
fn. 1 (2002)
 (quoting 
Deluxe Metal Furniture Co
., 121 NLRB 995, 1006
Œ1007 
(1958)
). 18 Id
. (quoting 
Securities & Exchange Commission v. Chenery
 Corp., 
332 U.S. 194, 203 (1947)
). 19 Pattern Makers (Michigan Model Mfrs.), 310 NLRB 929, 931 
(1993)
. 20 See 
Kentuck
y River Medical Center
, 356 NLRB 6, 10 (2010).
 Administration allocating the backpay awards to the 
appropriate calendar quarters for each em
ployee.
ﬂ  2. 
 Substitute the attached notice for that of the admi
n-istrative law judge.
  MEMBER 
MISCIMARRA
 and 
MEMBER 
JOHNSON
, concurring 
in part and dissenting in part.
 Introduction
 Our position in this case flows from several cardinal 
principles embedded 
in the National Labor Relations Act 

and in controlling Supreme Court case law interpreting 
the Act.  First, under Section 10(c), the Board
™s authority 
is remedial, not punitive.
1  Second, under Section 8(d) of 
the Act, the Board may not impose any term of 
an 
agreement on the parties to a collective
-bargaining rel
a-tionship.  Indeed, the Supreme Court held that 
ﬁ[i]t is 
implicit in the entire structure of the Act that the Board 
acts to oversee and referee the process of collective ba
r-gaining, leaving the resu
lts of the contest to the bargai
n-ing strengths of the parties.
ﬂ  H. K. Porter Co. v. NLRB
, 397 U.S. 99, 107
Œ108 (1970).  Third, in cases involving 
a sale or succession of employers,
2 even if the new e
m-ployer is a legal 
ﬁsuccessor
ﬂ obligated to recognize an
d bargain with the predecessor
™s union, the successor e
m-ployer is 
not required to adopt the predecessor
™s colle
c-1 Republic Steel Corp. v. NLRB
, 311 U.S. 7, 11
Œ12 (1940); 
Consol
i-dated Edison Co. v. NLRB,
 305 U. S. 197, 235
Œ236 (1938); 
NLRB 
v. Pennsylvania Greyhound Lines,
 303 U. S. 261, 267
Œ268 (1938).  More 
than 70 years ago, the Supreme Court held that the purpose of the 
Board™s remedies is the ﬁrestoration of the situation, as nearly as poss
i-ble, to that which would have obtained but forﬂ the unfair labor practi
c-es.  
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177, 194 (1941).  Applying 
this principle to monetary remedies, the Court subsequently held that 

under Sec. 10(c), a ﬁbackpay remedy must be sufficiently tailored to 
expunge only the 
actual
, and not merely 
speculative
, consequences of 
the unfair labor practices.ﬂ  
Sure
-Tan, Inc. v. NLRB
, 467 U.S. 883, 900 
(1984) (emphasis in original).
 2 Successorship cases are those involving a transition in employers, 
most often caused by the sale of a business or contract rebidding (for
 example, where an employer provides maintenance or cleaning services 

pursuant to a contract that ends, and where the next contractor employs 
some or all of the predecessor contractor™s employees).  See, e.g., 

NLRB v. Burns Security Service
s, 406 U.S. 272 
(1972); 
Fall River 
Dyeing & Finishing Corp. v. NLRB
, 482 U.S. 27 (1987).  In these ca
s-es, the potential existence of a postransition obligation to bargain (and 
certain other obligations) turns on whether there is sufficient business 
continuity and whether 
the successor employer has a work force m
a-jor
ity of union
-represented employees previously employed by the 
predecessor, but the successor employer has no obligation to adopt or 

apply employment terms set forth in the predecessor™s contract.  Also, 
the succ
essor employer typically has the right to unilaterally set initial 
employment terms (see fn. 3 infra), although the Board held in 
Love™s 
Barbeque Restaurant No. 62
, 245 NLRB 78, 82 (1979), enfd. in rel
e-vant part sub nom. 
Kallmann v. NLRB
, 640 F.2d 1094 (9t
h Cir. 1981), 
that the successor™s right to set different initial employment terms is 
forfeited if the successor engages in discriminatory hiring in order to 
defeat a successor bargaining obligation.  
                                                                                                                         PRESSROOM CLEANERS
 649 tive
-bargaining agreement, and the successor employer 
generally has the right to unilaterally establish its initial 
employment terms 
without
 bar
gaining.  
Burns
, 406 U.S. 
at 
280Œ281; Fall River Dyeing
, 482 U.S. at 43
.3 In 
Planned Building Services
, 347 NLRB 670 (2006), 
the Board aligned its precedent with these foundational 
principles 
in a unanimous five
-member decision
.  There, 
the 
respondent
-employer challenged its successor
-employer status, but it was found to be a successor with 
an obligation to engage in post
-transition bargaining with 
the predecessor
™s union.  The respondent
™s successor 
status was based on a finding that it had 
discriminated in 
hiring to avoid a successor bargaining obligation.  A
c-cordingly, under 
Love
™s Barbeque
, supra, it was found to 
have forfeited its right to set different initial terms of 
employment, and to have violated Section 8(a)(5) by 
setting initial t
erms without bargaining.
4  For this viol
a-3 According to the Supreme Court in 
Burns
, an exceptio
n to the su
c-cessor employer™s right to unilaterally set initial employment terms 
may arise where ﬁit is 
perfectly
 clear
 that the new employer plans to 
retain all of the employees in the unit and in which it will be appropr
i-ate to have him initially consult
 with the employees™ bargaining repr
e-sentative before he fixes terms.ﬂ 406 U.S. at 294
Œ295.  The Board 
interpreted this exception in 
Spruce Up Corp.
, 209 NLRB 194, 195 
(1974), enfd. 529 F.2d 516 (4th Cir. 1975).  See infra fn. 11.
 4 Member Johnson agrees t
hat, under 
Love™s Barbeque
, supra, the 
Respondent forfeited the right to set initial employment terms unilate
r-ally and thus also violated Sec. 8(a)(5) when it established initial terms 
of employment different from its predecessor™s without giving the 
Union
 notice and an opportunity to bargain.  No party asks the Board to 
reconsider 
Love™s Barbeque
 in this case.  Accordingly, Member Joh
n-
son does not here reach whether 
Love™s Barbeque
 was correctly deci
d-
ed.
 As he stated in his separate opinion in 
CNN America,
 Inc.
, 361 
NLRB 440, 481
Œ482 (2014), Member Miscimarra disagrees with the 
holding of 
Love™s Barbeque
 that an employer forfeits the right to set 
different initial terms if it engages in antiunion discrimination in co
n-
nection with hiring decisions to avoid a
 successorship bargaining obl
i-gation.  See also 
Pacific Custom Materials, Inc.
, 327 NLRB 75, 75
Œ76 
(1998) (Member Hurtgen, dissenting).  
In Member Miscimarra™s view, 
the holding in 
Love™s Barbeque
 inappropriately deviates from the S
u-
preme Court™s holdings 
in 
Burns
, supra, and in 
Fall River Dyeing
, supra, 
that a predecessor™s contractual obligations are inapplicable to 
legal successors, even though the successors are required to recognize 

and bargain with the predecessor™s union.  If the successor engages in
 discriminatory hiring decisions that defeat successor status, the appr
o-
priate remedy is to order instatement and make
-whole relief for the 
individuals adversely affected by such discrimination and, to the extent 
otherwise warranted by relevant facts, to r
equire the successor to re
c-ognize and bargain with the predecessor™s union. Apart from these 
remedies, Member Miscimarra believes the Board remains constrained 
by 
Burns
 and 
Fall River Dyeing
, in addition to Sec. 8(d) of the Act, 
from imposing substantive c
ontract terms on the successor.  See also 
H. 
K. Porter
, 397 U.S. at 108.  Thus, he agrees with the reasoning of fo
r-mer Member Hurtgen in 
Pacific Custom Materials
, who stated:  ﬁ
The 
8(a)(3) violations yield their own compensatory remedy of reinstat
e-ment and
 backpay.  It is excessive and punitive to use those 8(a)(3) 
violations to take away the legitimate defense to an 8(a)(5) allegation 
concerning the setting of initial terms. .
 . . In addition, even if the 
Board™s position [in 
Love™s Barbeque
] is a permissi
ble one, it would 
tion, the judge imposed a backpay obligation
Šbased on 
wage rates in the predecessor
™s labor contract
Šthat 
persisted for 
8 or 
9 years 
after
 the transition in emplo
y-ers.
5  The backpay order was unaffected by the black
-letter legal principles described above (which preclude 
imposing a predecessor
™s contract terms on a posttrans
i-tion successor), nor did the judge allow for any conside
r-ation of the 
overwhelming
 likelihood that bargaining 
would have resulted in an impasse 
or agreement on di
f-ferent wage rates much earlier than the end of the bac
k-
pay period imposed by the judge.  
 The Board in 
Planned Building Services
 adjusted the 
judge
™s backpay remedy, described above, to comply 
with the legal principles described above, i
ncluding the 

fact that 
ﬁ[t]he Act does not authorize the Board to i
m-pose punitive measures.
ﬂ  
347 NLRB at 675.
6  Accor
d-ingly, 
ﬁto strike a better balance between two principles 
that guide the Board
™s remedial discretion:  placing the 
burden of uncertainty 
on the wrongdoer and avoiding a 

remedy that is, in fact, punitive,
ﬂ id., the Board held that 
the successor employer
Šwhile bearing the burden ass
o-ciated with any uncertainty resulting from its violation
Šretained the right to introduce evidence that might pr
o-vide 
ﬁan adequate factual basis
ﬂ for proving that timely 
bargaining would have produced an impasse or agre
e-ment regarding wage rates different than those required 
under the predecessor
™s agreement.  Id. at 676.
 What the 
Planned Building Services
 Board did
 not do bears emphasis.  It did 
not shorten the duration of the 
seem that the position set forth herein is a more prudent one, more 
balanced concerning a successor employer™s obligations, and is more 
consistent with the Supreme Court™s language.ﬂ  327 NLRB at 75
Œ76 
(Member Hurtgen, dissenting) (paragr
aph structure modified).  To the 
extent the Board continues to apply 
Love™s Barbeque
, however, Me
m-ber Miscimarra supports the standard articulated in 
Planned Building 
Services
 because, as described in the text, it aligns the Board™s backpay 
remedy with sta
tutory constraints on the Board™s remedial authority.   
 5 The backpay period commenced in 1997 and 1998.  There were 
three bargaining units at issue in 
Planned Building Services
 at three 
different buildings in New York, New York.  The judge found that 
alt
hough the union ﬁmay not have made demands for recognition at all 
of the buildings, this failure [was] inconsequentialﬂ because ﬁany r
e-quest for bargaining would [have been] futile.ﬂ  347 NLRB at 718.  
PBS commenced operations at the three buildings on Dec
ember 23, 
1997, February 14, 1998, and June 24, 1998, respectively.  Id. at 693, 
696
Œ697, 700.  The union began picketing at each location immediately 
after those dates.
 6 The Board in 
Planned Building Services
 did not expressly rely on 
Sec. 8(d) or 
H. K. 
Porter
.  It did, however, rely in part on the D.C. 
Circuit™s decision in 
Capital Cleaning Contractors, Inc. v. NLRB
, 147 
F.3d 999 (D.C. Cir. 1998).  In that decision, the court of appeals rejec
t-ed the remedial approach our colleagues adopt today as inconsi
stent 
with ﬁ
two
 cardinal principlesﬂ of labor law:  that ﬁthe Board™s remedial 
order must be just that
Šremedial
Šand not punitive,ﬂ 
and
 that ﬁan 
employer cannot be required to accept contractual terms to which it did 
not agree.ﬂ  Id. at 1012 (emphasis added).
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 650 backpay period in successorship
-avoidance cases.  It did 
not remove the burden of uncertainty from the party 
found to have violated the Act.  It merely recognized that 
punitive remedies are be
yond the Board
™s authority, 
which warranted recognizing the respondent
™s right to 
present evidence 
ﬁthat it would not have agreed to the 
monetary provisions of the predecessor employer
™s co
l-lective
-bargaining agreement, and further establishing 
either the 
date on which it would have bargained to 

agreement and the terms of the agreement that would 
have been negotiated, or the date on which it would have 

bargained to good
-faith impasse and implemented its 
own monetary proposals.
ﬂ  Id.  Moreover, the 
Planned 
Building Services
 Board correctly rejected arguments 
that such a determination would be (as now described by 
our colleagues) 
ﬁnecessarily speculative.
ﬂ  In 
Planned 
Building Services
, the Board pointed out that it 
ﬁhas been 
able to make such a determination,
ﬂ and, indeed, the 
Board made such a determination in 
Armco, Inc.
, 298 
NLRB 416 (1990).
7  Following the 
Armco
 approach, the 
Board in 
Planned Building Services
 preserved 
ﬁthe core 
of the Board
™s traditional make
-whole remedy, while at 
the same time helping 
to ensure that the Board
™s remedy 
does not, in fact, amount to a penalty, as applied in a 
particular case.
ﬂ  347 NLRB at 676.
 7 In 
Armco, Inc. v. NLRB
, 832 F.2d 357 (6th Cir. 1987), cert. denied 
486 U.S. 1042 (1988), the court of appeals enforced the Board™
s order 
in the underlying decision (279 NLRB 1184 (1986)), in which the 
Board found that Armco violated Sec. 8(a)(5) by unilaterally changing 
the terms and conditions of its predecessor™s employees when it pu
r-chased the predecessor™s plant.  However, the c
ourt did not enforce the 
Board™s backpay remedy.  It found that remedy ﬁmay be too harsh,ﬂ as 

it would require Armco to pay the predecessor™s employees up to $3 an 
hour more from the time that Armco purchased the predecessor™s plant 
until the parties reach
ed agreement or impasse.  Id. at 365.  Relying on 
the Ninth Circuit™s decision in 
Kallmann v. NLRB
, 640 F.2d 1094 (9th 
Cir. 1981), discussed below, and finding that Armco may not have 
agreed to the union™s demands for higher wages, the court held that 
Armc
o was ﬁresponsible for the pay difference for the time which 
would have been required for bargaining.ﬂ  Id.  The court remanded the 
case to the Board to determine how long that period of time would have 
lasted.  As noted above, the Board addressed that iss
ue in its Second 
Supplemental Decision (298 NLRB 416 (1990)) and determined when 
the parties would have reached an agreement and on what terms.
 The majority asserts that 
Armco
 represents at best ﬁthe findings of a 
Board constrained by the law of the case o
n remand
Šnot a rationalized 
basis for a change in the law.ﬂ  Law of the case or not, the fact remains 
that 
Armco
 demonstrates that the showing 
Planned Building Services
 provides for 
may
 be made because it 
has
 been made.  While the major
i-ty and the dissent 
in that case disagreed on how much time bargaining 
would have required
Šthe majority relied on how long the parties took 
to reach an agreement, and the dissent on the expiration date of the 
predecessor™s union contract
Šthe point is that both majority and di
s-sent found that Armco™s make
-whole obligation ended well before it 
would have if the Board had applied its traditional remedy.  Since 
Arm-co shows that it is 
possible
 to make the remedial determination 
Planned 
Building Services
 allows, it supports giving p
arties the 
opportunity
 to 
do so
Šan opportunity the majority does away with today.   
 For these reasons and those that follow, we would a
d-here to the holding and remedial structure set forth in 
Planned Building Servi
ces, and we dissent from our co
l-leagues
™ decision to overrule that case.  However, we 
concur in our colleagues
™ finding that the Respondent 
engaged in unlawful discrimination in hiring that viola
t-ed Section 8(a)(3), and in an unlawful failure to reco
g-nize 
and bargain with the Union that violated Section 
8(a)(5). 
 Relevant Facts
 Respondent, Pressroom Cleaners, a nonunion comp
a-ny, provides industrial cleaning services to newspaper 
facilities across the United States.   As relevant here, it 
has had a contract 
for approximately 8
Œ10 years with the 
Hartford Courant (Courant) to provide janitorial services 
for the Courant
™s pressroom at the Courant
™s Broad 
Street facility in Hartford, Connecticut.  In 2011, the R
e-spondent won a separate contract to clean the other
 areas 
of the Broad Street facility, and it commenced operations 
there on December 12, 2011.  Capitol Carpet & Specialty 
Cleaning (Capitol Cleaning) had previously performed 
this work.  The Union represented Capitol Cleaning
™s 
eight employees who performed
 the work, as well as 
other Capitol Cleaning employees not at issue here, u
n-der a collective
-bargaining agreement between the Union 
and the Hartford Cleaning Contractors Association, of 

which Capitol Cleaning was a member, effective from 
January 1, 2008
, to December 31, 2011.  The Respondent 
refused to hire Capitol Cleaning
™s employees.  The judge 
and our colleagues find, and we agree, that the Respon
d-ent violated Section 8(a)(3) by discriminatorily refusing 
to hire six of the eight (it lawfully declined to
 hire the 
other two based on their poor references) in order to 
avoid an obligation to bargain with the Union.
8   Planned Building Services:  
The Legal Setting 
 Several circuits have already rejected the remedial a
p-proach our colleagues adopt today.  In ou
r view, these 
cases demonstrate that 
Planned Building Services
 was 
correctly decided.  Moreover, it is helpful to review the 
broader legal framework that helps explain why the 
Board
™s traditional remedy, as applied in the 
Love
™s 
Barbeque
 context, conflicts
 with the Act
™s prohibition of 
8 In agreement with the majority, we do not rely on statements made 
by Supervisor Francisco Teran as evidence of antiunion animus.  In this 
regard, we note that while ther
e were no exceptions to the judge™s fin
d-
ing that the Respondent, through Teran, violated Sec. 8(a)(1) by threa
t-ening and coercively interrogating employees, the Respondent did not 
hire Teran until January 2012, 
after
 the Respondent refused to hire the 
pred
ecessor™s employees.  We also agree with our colleagues, for the 
reasons stated in their opinion, that the Respondent violated Sec. 

8(a)(1) through Vice President Steve Lilledahl™s November 8, 2011 
statements to employees. 
                                                                                                                         PRESSROOM CLEANERS
 651 remedies that (i) are punitive, or (ii) impose contract 
terms on unconsenting parties.  
 In 
H. K. Porter Co. v. NLRB
, supra, the Supreme Court 
considered the issue of whether the Board had the a
u-
tho
rity to require an employer
 to agree to a term of a co
n-tract the parties were negotiating.  The Court held that 
the Board lacked that authority, principally relying on 
Section 8(d).
9  The Court observed that in enacting Se
c-tion 8(d) in 1947, Congress sought to check what it 
viewed a
s the Board
™s tendency to 
ﬁset[ ] itself up as the 
judge of what concessions an employer must make.
ﬂ  397 U.S. at 105 (internal quotations omitted).  Although a
c-knowledging that Section 8(d) may not forbid the Board 
from compelling agreement 
ﬁas a matter o
f strict, literal 
interpretation,
ﬂ the Court held the Board
™s remedial 
powers were also 
ﬁlimited by the same considerations 
that led Congress to enact Section 8(d).
ﬂ  Id. at 107.  The 
Court concluded that 
ﬁ[i]t is implicit in the entire stru
c-ture of the Ac
t that the Board acts to oversee and referee 
the process of collective bargaining, leaving the results 

of the contest to the bargaining strengths of the parties.
ﬂ  Id. at 107
Œ108. In 
NLRB v. Burns Security Service
s, supra, the S
u-preme Court decided whether
, as the Board had found, 
an employer that acquires and continues (in substantially 
unchanged form) the business of a unionized predece
s-sor, and hires as a majority of its work
 force the pred
e-cessor
™s union
-represented employees, must bargain with 
the union 
before
 setting initial terms and conditions of 
employment different from those of its predecessor.   

Relying on Section 8(d) and its decision in 
H.K. Porter
, supra, the Court in 
Burns
 reversed the 
Board and held 
that although a legal successor does have a duty to re
c-
ognize and bargain with the incumbent union, it 
ﬁis ord
i-narily free to set initial terms on which it will hire the 

employees of a predecessor.
ﬂ  406 U.S. at 294.  In reac
h-ing this conclu
sion, the Court distinguished the circu
m-stances of the case before it from those in which an e
m-ployer violates Section 8(a)(5) by unilaterally changing a 

term of employment without bargaining with the union:
  It is difficult to understand how Burns could b
e said to 
have 
changed
 unilaterally any pre
-existing term or 
9 As relevant here, Sec. 8(d) st
ates (emphasis added):
 For the purposes of this section, to bargain collectively is the perfo
r-mance of the mutual obligation of the employer and the representative 
of the employees to meet at reasonable times and confer in good faith 
with respect to wages,
 hours, and other terms and conditions of e
m-ployment, or the negotiation of an agreement, or any question arising 
thereunder, and the execution of a written contract incorporating any 
agreement reached if requested by either party, 
but such obligation 
does
 not compel either party to agree to a proposal or require the 
making of a concession
[.] 
 condition of employment without bargaining when it 
had no previous relationship whatsoever to the bargai
n-ing unit and, prior to July 1 [when Burns commenced 
operations], no outstanding terms and 
conditions of 
employment from which a change could be inferred. 
The terms on which Burns hired employees for service 
after July 1 may have differed from the terms extended 
by Wackenhut and required by the collective
-bargaining contract, but it does not fol
low that Burns 
changed 
its
 terms and conditions of employment when 
it specified the initial basis on which employees were 

hired on July 1.
  Id. (emphasis in original).
10  However, the Court created an 
exception to the rule that a successor employer is ordi
narily 
free to set its own initial terms.  
ﬁ[T]here will be instances,
ﬂ it said, 
ﬁin which it is perfectly clear that the new employer 
plans to retain all of the employees in the unit and in which 
it will be appropriate to have him initially consult with t
he 
employees
™ bargaining representative before he fixes 
terms.
ﬂ  Id. at 294
Œ295.11 Next, in 
Love
™s Barbeque
, supra, the Board held that 
an employer who resorts to unlawful discrimination in 

hiring to avoid a legal successor
™s bargaining duty will 
have back
pay liability under Section 8(a)(5) based on 
10 The Court also cited substantial policy reasons for its holding:
 [H]olding either the union or the new employer bound to the substa
n-tive terms of an old collective
-bargaining contract may result in ser
i-ous inequities.  A potential employer may be willing to take over a 
moribund business only if he can make changes in corporate structure, 
composition of the labor force, work location, task assignment, and 
nature of s
upervision.  Saddling such an employer with the terms and 
conditions of employment contained in the old collective
-bargaining 
contract may make these changes impossible and may discourage and 

inhibit the transfer of capital.  On the other hand, a union may
 have 
made concessions to a small or failing employer that it would be u
n-willing to make to a large or economically successful firm.  The co
n-gressional policy manifest in the Act is to enable the parties to negot
i-ate for any protection either deems appropr
iate, but to allow the ba
l-ance of bargaining advantage to be set by economic power realities.  
Strife is bound to occur if the concessions that must be honored do not 
correspond to the relative economic strength of the parties.
 Id. at 287
Œ288.
 11 The Board
 interpreted the ﬁperfectly clearﬂ exception to the ge
n-
eral rule of 
Burns
 in 
Spruce
-Up Corp.
, supra.  There, the Board held 
that the exception is to be ﬁrestricted to circumstances in which the new 

employer has either actively or, by tacit inference, misle
d employees 
into believing they would all be retained without change in their wages, 
hours, or conditions of employment,ﬂ or ﬁwhere the new employer has 
failed to clearly announce its intent to establish a new set of conditions 
prior to inviting former emp
loyees to accept employment.ﬂ  209 NLRB 
at 195.  As the D.C. Circuit has emphasized, ﬁ[t]he ‚perfectly clear™ 
exception is and must remain a narrow one because it conflicts with 
‚congressional policy manifest in the Act . . . to enable the parties to 
negot
iate for any protection either deems appropriate, but to allow the 
balance of bargaining advantage to be set by economic power real
i-ties.™ﬂ  
S&F Market Street Healthcare LLC v. NLRB
, 570 F.3d 354, 359 
(D.C. Cir. 2009) (quoting 
Burns
, 406 U.S. at 288).  
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 652 any initial failure to pay the wage rates specified in the 
predecessor
™s collective
-bargaining agreement.  The 
Board acknowledged that it was uncertain whether the 
employer would have hired all or substantially 
all of the 
predecessor
™s employees absent the unlawful discrimin
a-tion.  But the Board adopted a presumption that the 
would
-be successor would have hired all or most of 
them, and 
ﬁ[t]herefore, it was not entitled to set initial 
terms of employment without f
irst consulting the 
[u]nion.
ﬂ  245 NLRB at 82.
12 The Ninth Circuit upheld the basic holding of 
Love
™s Barbeque
.  Kallmann v. NLRB, 
640 F.2d 1094, 1102
Œ1103 (9th Cir. 1981).  
However, the court denied e
n-forcement of the Board
™s order requiring the responden
t to make employees whole for the 8(a)(5) violation at the 
predecessor
™s wage rates until it bargained with the union 
to agreement or impasse.  As explained more fully b
e-low, the court found that the traditional remedy applied 
by the Board was impermissibl
y punitive.  Id. at 1103.  
Notwithstanding 
Kallmann
, however, the Board adhered 
to its traditional remedy in 
State Distributing Co.
, 282 
NLRB 1048 (1987).
  Judicial Criticism of the Board
™s Traditional Make
-Whole Remedy
 In the instant case, the Board has f
ound that the R
e-spondent violated Section 8(a)(5) by refusing to bargain 
with the Union before changing the terms and conditions 
of employment set out in Capitol Cleaning
™s contract 
with the Union.  That brings us to the issue presented 
here:  whether, in 
fashioning a remedy for this violation, 
the Board should apply a backpay obligation that inflex
i-bly imposes the predecessor
™s contract wage rates on the 
successor employer for a period of years (thereby mar
k-ing a return to 
State Distributing
), as the major
ity finds, 
or whether the Board should adhere to 
Planned Building 

Services
, which recognizes that (i) the successor
™s duty is 
to bargain, not to adopt the predecessor
™s contract wage 
rates, and (ii) had bargaining occurred, it may have pr
o-duced an impasse or agreement on different contract 

wage rates in a fraction of the 
State Distributing
 backpay 
period.  A review of Board and court decisions that have 

considered the issue demonstrates, in our view, that 

Planned Building Services
 should re
main controlling in 
this important area.
  As stated above, in 
Kallmann
, supra, the Ninth Circuit, 
while agreeing with the Board that Kallmann (the owner 
of the restaurant) 
ﬁhad a duty to consult with the union 
before unilaterally changing the terms of 
employment,
ﬂ 12 The 
Love™s Barbeque
 holding has been called a ﬁcorollaryﬂ to the 
ﬁperfectly clearﬂ exception mentioned in 
Burns
.  See 
Capital Cleaning 
Contractors
, 147 F.3d at 1008.
 held that Kallmann had no obligation to accept its pred
e-cessor
™s labor agreement.  
(640 F.2d at 1103.
)  And yet, 
the court observed, 
ﬁ[t]he effect of the Board
™s order is to 
force Kallmann to abide by the terms of his predece
s-sor
™s contract wi
th the employees for the entire period of 
time Kallmann has owned the enterprise.
ﬂ  (Id.
)  The 
court found that 
ﬁto the extent that a back pay order r
e-quires payment at the higher rate for the entire period of 

ownership, it acts as a penalty
.ﬂ  
Id. (emphas
is added).  
The court concluded 
ﬁthat an appropriate back pay rem
e-dy cannot require Kallmann to pay the higher rate b
e-yond a period allowing 
for a reasonable time of bargai
n-ing
.ﬂ  Id. (emphasis added).
 In reaching this conclusion, the Ninth Circuit was 
guided by its decision in 
NLRB v. Dent
, 534 F.2d 844 
(9th Cir. 1976), where it considered a similar remedial 

order.  In 
Dent
, the successor
Šthe Dents, who acquired 
Chico Convalescent Hospital (CCH)
Šretained the pr
e-decessor
™s employees and continued the predec
essor
™s 
contractual terms for 
2 weeks after commencing oper
a-tions, and then reduced wages unilaterally in violation of 
Section 8(a)(5).  The Board ordered the Dents, in rel
e-vant part, to make the employees whole by paying them 
the amounts lost as a result 
of the wage cuts for all hours 
worked since the reductions.  The court of appeals r
e-fused to enforce the backpay award, relying on both of 
the limitations on the Board
™s authority that we find di
s-
positive here
Šit cannot prescribe contract terms, and it 
cannot impose punitive remedies:
  Congress has directed that the obligation to bargain 
does not compel the making of a concession by either 
party.  This factor was persuasive in the Supreme 
Court
™s holding in 
Burns
 that a successor employer is 
not bound by th
e terms of his predecessor
™s collective 
bargaining agreement.  Yet, the effect of the Board
™s back pay award, if enforced, is to force the Dents to 

abide by the wage provisions of their predecessor
™s contract with the [u]nion retroactively for the three an
d a half years that they have owned CCH. This is a lon
g-er period of time than the contract period in the union
™s agreement with [the predecessor].
  534 F.2d at 847.  The court also found that the Dents would 

not have agreed to the contractual wage rates:  
they had 
determined from an informal study of prevailing wage rates 
in the community that the predecessor
™s rates were too high.  
Thus, it concluded that the Board
™s backpay award 
ﬁact[ed] 
as a penalty.
ﬂ  
Id.  In support, the court in 
Dent
 cited the 
                                                             PRESSROOM CLEANERS
 653 dissen
ting opinion in 
Overnite Transportation Co. v. NLRB
, discussed in the margin.
13
 As 
Kallmann
, Dent
, and the dissenting opinion in 
Overnite
 demonstrate, the Board exceeds its remedial 
authority under the Act when it imposes on a successor 
its predecessor
™s contractual terms for so extended a p
e-riod
Šin 
Kallmann
, over 
3 years; in 
Dent
, 3-1/2
; in 
Overnite
, more than 
2Šas to effectively compel the su
c-cessor to adopt its predecessor
™s collective
-bargaining 
agreement.  This result contravenes Section 8(d) and the 
teachings of 
H. K. Porter
, supra.  Further, when the facts 
may support a finding that the parties would have 
reached agreement or impasse far earlier and at wage 
rates less generous than the predecessor
™s, it defies both 
reason and the prohibition against 
punitive remedies to 
rely on the uncertainty principle to deny successors the 
opportunity
 to establish such facts
Šparticularly given 
that 
ﬁthe vast portion
ﬂ of the backpay period under the 
State Distributing
 rule our colleagues return to today 
ﬁoccurs in t
he protraction of the refusal
-to-bargain
-time 
by the Board
ﬂ itself.
14    As we have already noted, in 
State Distributing
, 282 
NLRB at 1048, the Board rejected the 
Kallmann
 court
™s 
analysis of the remedial issue and continued to apply its 
traditional remedy
 in the successor
-avoidance context.  
The Board acknowledged record evidence that the union 
was 
ﬁflexible
ﬂ about wage rates, and that it was 
ﬁentirely 
possible
ﬂ that had the parties bargained, 
ﬁthey very well 
might have reached a compromise.
ﬂ  Id. at 1049.
  Non
e-theless, whether they would have done so and on what 
terms remained uncertain, and uncertainties are resolved 

ﬁagainst the one whose unlawful acts have created
ﬂ them.  
Id.  As a result, the Board required State Distributing to 
make whole its predeces
sor
™s employees at the predece
s-
sor
™s contractual rate from February 1982 until it negot
i-ated to agreement or impasse with the union
Ša period of 
13 Overnite Transportation Co. v. NLRB
, 372 F.2d 765 (4th Cir. 
1967), cert. denied 389 U.
S. 838 (1967), was a pre
-Burns
 case in which 
the court applied the rule the Supreme Court rejected in 
Burns
Ši.e., 
that a legal successor was 
not
 free to set initial terms without bargai
n-
ing.  Applying its traditional make
-whole remedy, the Board had o
r-dere
d Overnite to restore the predecessor™s wage rates from the date it 
took over the predecessor™s operations until the parties reached agre
e-ment or impasse.  The court majority enforced, but Judge Bryan in 
dissent disagreed with the ﬁextentﬂ of the remedy, f
inding ﬁthe period 
of restoration [i.e., the backpay period] . . . too great, a span not just
i-fied by the evidence.ﬂ  Id. at 770.  In this regard, he did not believe that 
the backpay period could be viewed ﬁexclusively as a part of the rem
e-dy resting in th
e discretion of the Board [when, in fact,] 
the vast portion 
of it occurs in the protraction of the refusal
-to-bargain
-time by the 
Board
ﬂ itself.  Id. (emphasis added).  Judge Bryan would have reman
d-
ed ﬁfor a redetermination of the period of restoration in 
accordance 

with the evidence.ﬂ  Id.   
 14 Overnite Transportation
, 372 F.2d at 770 (Bryan, J., dissenting).
 at least 
5 years, for the Board did not issue its decision 
until February 1987.  
 That brings us to 
Capital Clea
ning Contractors
, 147 
F.3d at 999, in which the D.C. Circuit disagreed with the 
Board
™s reasoning in 
State Distributing
.  In particular, 
the court rejected the Board
™s 
ﬁimplicit assumption
ﬂ that 
had the respondent not violated Section 8(a)(5) by unila
t-eral
ly setting initial employment terms, 
ﬁit would have 
agreed to the CBA into which its predecessor had e
n-tered.
ﬂ  Id. at 1010
Œ1011.  Our colleagues say that the 
D.C. Circuit mischaracterized 
State Distributing
.  They 
say that, rather than making the 
ﬁimplici
t assumption
ﬂ the court described, the 
State Distributing
 Board 
ﬁrea-soned that because it is virtually impossible to determine 
what would have occurred in lawful bargaining, the 
wrongdoer who created the uncertainty should bear the 
burden of that 
uncertainty.
ﬂ  But our colleagues miss the 
court
™s point.  The court was simply stating the practical 
effect of applying the 
State Distributing
 remedy:  in vi
r-tually every case, the respondent ends up 
bound to the 
terms of its predecessor
™s contract
 from t
he date it a
c-quired the business and for years thereafter, even though 
its duty was merely to 
bargain
 with the union, not to 
accept the predecessor
™s contract.
15  This is exactly the 
same criticism of the Board
™s traditional remedy as the 
Ninth Circuit mad
e in 
Kallmann
 and 
Dent
, and as Judge 
Bryan made in his dissenting opinion in 
Overnite
.  The 
D.C. Circuit acknowledged that its view conflicts with 

that of several other circuit courts, but it concluded that 
State Distributing
™s remedial standard conflicts 
with 
ﬁtwo cardinal principles of labor law:  (1) an employer 
cannot be required to accept contractual terms to which it 
did not agree, and (2) the Board
™s remedial order must be 
just that
Šremedial
Šand not punitive.
ﬂ  Id. at 1012.  We 
agree with the D.C. Ci
rcuit.
16   15 It is no answer for the majority to deny such a result by asserting 
that, as a matter of law, ﬁthe successor is never bound to the predece
s-sor™s contractﬂ when, by its practical effect, the 
State Distributing
 rem-edy achieves the same result.
 16 The majority also contends that the holding in 
Planned Building 
Services
 is inconsistent with cases where an employer refused to ba
r-gain with a newly 
certified union, and the Board declined the union™s 
request to determine what the parties would have agreed to if the e
m-ployer had not refused to bargain.  In this regard, we believe the major
i-ty compares apples and oranges.  Where an employer refuses to b
argain 
with a newly certified union, for the Board to determine the terms the 
parties would have agreed to had they bargained would contravene Sec. 
8(d) and 
H. K. Porter
, which require that ﬁthe Board . . . oversee and 
referee the process of collective bar
gaining, leaving the results of the 
contest to the bargaining strengths of the parties.ﬂ  397 U.S. at 107
Œ108.  By contrast, Sec. 8(d) and 
H.K. Porter
 are contravened by 
not
 permitting the showing provided for by 
Planned Building Services
 because the alter
native
Šwhich our colleagues embrace
Šimposes the 
predecessor™s contract terms for the entire make
-whole period.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 654 It bears emphasis that, although the Board in 
Planned 
Building Services
 agreed with criticisms levied by the 
Ninth and D.C. Circuits regarding the Board
™s more e
x-pansive remedial approach in 
Love
™s Barbeque
 succe
s-
sorship cases (as exemplified by
 State Distributing
), the 
Planned Building Services
 Board did not adopt the more 
extreme standard those courts proposed of limiting the 
duration of the backpay period to a reasonable period for 

bargaining.  Instead, the Board adopted the more modest 
approa
ch articulated by the Sixth Circuit in 
Armco
, which merely provides the respondent with an 
opportun
i-ty to prove when any required bargaining would have 
resulted in an impasse or agreement on different terms 

than those set forth in the predecessor
™s collect
ive
-bargaining agreement.  
 Conclusion
 We believe the Board in 
Planned Building Services
 appropriately balanced the competing interests of resol
v-ing uncertainty against a party whose conduct violates 

the Act, while recognizing black
-letter legal principles
 that constrain the Board
™s remedial authority.  As noted 
previously, (i) the Board
™s remedies cannot be punitive 
or otherwise exceed make
-whole relief authorized by the 
Act; (ii) the Board may not impose substantive contract 
terms not agreed to by the par
ties; and (iii) the Board 
may not require successor employers to adopt the co
n-tract terms set forth in the predecessor
™s collective
-bargaining agreement.  The Board
™s decision in 
Planned 
Building Services
 recognizes these principles and sets 
forth a modera
te, reasonable standard that our colleagues 
Our colleagues cite 
NLRB v. Staten Island Hotel Ltd. Partnership
, 101 F.3d 858, 862 (2d Cir. 1996), as authority for the proposition that 
State D
istributing
™s remedial standard is not punitive.  However, the 
Staten Island
 court itself expressed its preference for a remedy that 
avoids imposing the predecessor™s contract rates on the successor.  The 
court stated:  ﬁIf it were possible to determine th
e terms of employment 
contracts to which former employees might have agreed, we might 
prefer an award of backpay at those hypothetical contracts™ rates.  
Cf. 
Kallmann v. NLRB
, 640 F.2d 1094, 1103 (9th Cir. 1981).ﬂ  Id. at 862.  
Planned Building Services
 pr
ovided an opportunity
Šnothing more
Što 
fashion a backpay award the 
Staten Island
 court preferred.  Our co
l-leagues respond that the court concluded that it is not possible to make 

this determination.  We note, however, that the court framed the choice 
as one
 ﬁbetween imposing a predecessor™s contract terms 
and fashio
n-
ing reasonable hypothetical contract terms
.ﬂ  Id. (emphasis added). 
 That is not the choice at issue here.  
Planned Building Services
 does not 
empower the Board to ﬁfashion[ ] reasonable hypothet
ical contract 
terms.ﬂ  It gives 
Love™s Barbeque
 successors an opportunity to furnish 
ﬁan adequate factual basisﬂ for concluding that timely bargaining would 
have produced an impasse or agreement at wage rates different than the 
predecessor™s, 347 NLRB at 6
76, which is possible to do because it has 
been done, see 
Armco
, supra.  The choice here is between continuing to 
provide that opportunity and resolving uncertainty against the wron
g-
doer if the employer fails to furnish ﬁan adequate factual basis,ﬂ versus 
imposing the predecessor™s contract terms in every case.  This choice 
the Second Circuit™s 
Staten Island
 decision did not address.     
 reject today in favor of an unbalanced approach we b
e-lieve cannot be reconciled with what the D.C. Circuit 
characterized as 
ﬁcardinal principles of labor law.
ﬂ 147 F.3d at 1012.  Accordingly, we respectfully diss
ent.
17 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this 
notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 coercively interrogate you concerning 
your membership in or activities on behalf of Service 
Employees International Union, Local 32BJ (the Union).
 WE WILL NOT
 threaten you with discharge if you e
n-gage in activities in support of the Union or if
 they speak 
to representatives of the Union.
 WE WILL NOT
 inform you or applicants for emplo
y-ment that we are a nonunion business or that we intend to 

operate as a nonunion business.
 WE WILL NOT
 refuse to hire bargaining
 unit employees 
of Capitol Carpet and
 Specialty Cleaning Company 
(Capitol Cleaning), the predecessor employer, because 
they were members of and supported the Union, and to 
discourage you from engaging in these activities.
 WE WILL NOT
 refuse to recognize and bargain in good 
faith with Service 
Employees International Union, Local 
32BJ as the exclusive collective
-bargaining represent
a-tive of our employees in the following appropriate unit:
  All building service employees employed by the R
e-spondent to clean the offices at the Hartford Courant 
buil
ding located at 285 Broad Street, Hartford, Co
n-necticut, excluding employees, who maintain and clean 
the pressroom at that building, guards and supervisors 
as defined in the Act.
  WE WILL NOT
 unilaterally change wages, hours
, and 
other terms and conditions
 of employment of the e
m-17 Because we would not overrule 
Planned Building Services
, a fo
r-tiori, we would not apply the majority decision retroac
tively.  
                                                                                                                                                           PRESSROOM CLEANERS
 655 ployees in the above
-described unit without first giving 
notice to and bargaining with the Union about these 
changes.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain
, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL 
notify the Union in writing that we recognize 
the Union as the exclusive representative of its unit e
m-ployees under Section 9(a) of the Act and that we will 
bargain with the Union concerning terms and condition
s 
of employment for employees in the above
-described 
appropriate unit.
 WE WILL
 recognize and, on request, bargain with the 
Union as the exclusive representative of the employees in 
the above
-described appropriate unit concerning terms 
and conditions of emp
loyment and, if an understanding is 
reached, embody the understanding in a signed agre
e-ment.
 WE WILL
, on request of the Union, rescind any depa
r-tures from terms and conditions of employment that e
x-isted immediately prior to our takeover of predecessor 
Capi
tol Cleaning
™s operation, retroactively restoring 
preexisting terms and conditions of employment, inclu
d-ing wage rates and welfare and pension contributions, 
and other benefits, until we negotiate in good faith with 

the Union to agreement or to impasse.
 WE WILL
 make whole the unit employees for losses 
caused by our failure to apply the terms and conditions of 
employment that existed immediately prior to our take
o-ver of predecessor Capitol Cleaning
™s operation.
 WE WILL
 within 14 days of the date of this Orde
r, offer 
employment to the following former unit employees of 
the predecessor, Capitol Cleaning, who would have been 
employed by us but for the unlawful discrimination 
against them, in their former positions or, if such pos
i-tions no longer exist, in substa
ntially equivalent pos
i-tions, without prejudice to their seniority or any other 

rights or privileges previously enjoyed, discharging if 
necessary any employees hired in their place.
  Epifania De Jesus 
 Razmik Hovhannisyan
 Mariana Lubowicka
 Anahit Zhamkochy
an Emilio Figueroa
 Daniel Korzeniecki
  WE WILL
 make the above
-named employees referred 
whole for any loss of earnings and other benefits they 

may have suffered by reason of our unlawful refusal to 
hire them, less any net interim earnings, plus interest.
 WE WILL
 file a report with the Social Security Admi
n-istration allocating backpay to the appropriate calendar 
quarters.
 WE WILL
 compensate the above
-named employees for 
the adverse tax consequences, if any, of receiving one or 

more lump
-sum backpay awards cov
ering periods longer 
than 1 year.
 WE WILL
, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful r
e-fusal to hire the above
-named employees and 
WE WILL
, within 3 days thereafter, notify them in writing that this 

has
 been done and that the refusal to hire them will not 
be used against them in any way.
 PRESSROOM 
CLEANERS
  The Board
™s decision can be found at 
www.nlrb.gov/case/34
ŒCAŒ071823
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
    Sheldon Smith, Esq. 
and 
Thomas E. Quigley, Esq.,
 for the Ge
n-eral Counsel.
 Raymond R. Aranza, Esq. (Scheldrup Blades Schrock Smith 
Aranza PC), 
of Omaha, N
ebraska,
 for the Respondent.
 Andrew Strom, Esq., 
of New York, N
ew 
York,
 for the Charging 
Party
. DECISION
 STATEMENT OF THE 
CASE
 STEVEN 
FISH
, Administrative Law Judge
.  Pursuant to char
g-es and amended charges filed by Service Employees Intern
a-tional Union, Local 32BJ 
(the Union
) or Charging Party, on 
January 4, 2012
, and March 9, 2012,
1 respectively, the 
Regio
n-al 
Director for Region 3
4 issued a complaint and notice of hea
r-ing on May 31, alleging that Pressroom Cleaners 
(Respondent
), violated Section 8(a)(1) of the Act by interrogations, threats, 
creating impression that their union activities were under su
r-veillance
, and informing empl
oyees that it would be futile to 
select the Union as their bargaining representative and Section 
8(a)(1) and (3) of the Act by refusing to hire six employees
2 1 All dates, unless otherwise indicated, are in 2012.
 2 The employees were Razmik Hovhannisyan, Epifania De Jesus, 
Mariana Lubowicka, Daniel Korzeniecki, Anahit Zhamkochyan
, and 
Emilio Figueroa.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 656 because these employees joined and assisted the Union and 
Section 8(a)(1) and (5) of the Act by r
efusing to recognize and 
bargain with the Union as the successor to Capitol Carpet & 
Specialty Cleaning, Inc.
 (Capitol Cleaning
), and by establishing 
terms and conditions of employment of its employees that vary 
from the terms set forth in the collective
-bargaining agreement 
between the Union and Capitol Cleaning.
 The trial with respect to the allegations in the above co
m-plaint was held before me on July 23 and 24 and August 21. 
Briefs have been filed by all parties and have been carefully 
considered.
 Base
d upon the entire record,
3 including my observation of 
the demeanor of the witnesses, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION AND LAB
OR ORGANIZATION
 The Respondent is a Nebraska corporation, which provides 
janitorial services at various facil
ities throughout the United 

Sates, including at Hartford Courant building in Hartford, Co
n-necticut (the Courant facility).
 During the 
12-month period ending April 30, 2012, R
e-spondent purchased and received at the Courant facility goods 

valued in excess of
 $50,000 directly from points outside the 
State of Connecticut.
 Respondent admits, and I so find, that it is an employer wit
h-in the meaning of Section 2(2), (6)
, and (7) of the Act.
 It is also admitted, and I so find, that the Union is and has 
been a labor
 organization within the meaning of Section 2(5) of 
the Act.
 II. FACTS
 A. Respondent
™s Operations
 Respondent is a family
 run corporation with its headquarters 
in Omaha, Nebraska, and it provides industrial cleaning se
r-
vices and decorative services to newspaper facilities all over the 
United States. 
 While its primary business involves maintaining 
and redecorating pressrooms, it has recently branched out to 
perform janitorial work for portions of facilities, where new
s-papers are printed, warehoused
, and distributed.
 Respondent
™s president is Roy Lilledahl. His son, Steve,
4 is 
the vice
-president, who performs an essential role in overseeing 

the operations at each contracted facility.
 Sierra McSharry is Steve Lilledahl
™s da
ughter (and gran
d-daughter of Roy Lilledahl) and has the title of promotions d
i-rector, where she is involved with marketing, human resources 
and supply management of Respondent
™s operations. Steve 
3 General Counsel has filed a motion to correct tra
nscripts, which 
was not opposed.  
The motion is granted, as modified, based on my 
evaluation of the record. 
 The transcript is corrected as follows:
 P. 30, line 6 
ﬁbit
ﬂ should read 
ﬁbid
ﬂ P. 60, line 23 
ﬁThirteen dollars, fifteen cents
ﬂ should read 
ﬁThirtee
n 
dollars, fifty cents
ﬂ P. 66, line 4 
ﬁtalk
ﬂ should read 
ﬁtake
ﬂ P. 81, line 9 
ﬁRamon
ﬂ should read 
ﬁRazmik
ﬂ P. 178, line 11 
ﬁYes
ﬂ should read 
ﬁNoﬂ P. 510, line 19 
ﬁresearch
ﬂ should read 
ﬁresources
ﬂ P. 531, line 6 
ﬁLubowska
ﬂ should read 
ﬁLubowicka
ﬂ 4 Steve 
Lilledahl is also half 
owner of the company.
 Lilledahl and McSharry are the 
ﬁeyes and ears on the road
ﬂ for 
Respondent at the facilities, where they perform services. Their 
responsibilities include hiring and firing employees at these 
locations.
 Respondent began janitorial operations at the Hartford 
Courant facility, located at 285 Broad Street in Hartford, o
n December 12, 2011.
5 At that time, Joe Pena, an official from its 
Nebraska headquarters, became the site supervisor. In early 
January of 2012, Pena left the position to return to Nebraska, 

and Respondent promoted Francisco Teran, one of the emplo
y-ees whom
 it hired to replace Pena as site supervisor. Teran was 
an admitted 
Section 
2(11) supervisor of Respondent from Jan
u-ary 9, 2012
, through May 18, 2012. Teran was terminated at 
that time and replaced by Elias Rosario, another employee, who 

was promoted from 
his position as a janitor.
 B. Bargaining History
 Capitol Cleaning held a janitorial service contract to clean all 
of the Hartford Courant
™s facilities, including its main facility, 
located at 285 Broad Street. In addition to that facility, the 

Hartford Cou
rant also had two other facilities in Hartford, plus 
five other leased facilities in other cities in Connecticut. 
 Cap
i-tol Cleaning
™s contract encompassed janitorial services at all of 
these facilities.
6 The service contract with Capitol Cleaning provided 
that 
Capitol Cleaning was 
ﬁsolely responsible for the management 
of the cleaning services on the premises including but not li
m-ited to general supervision of areas to be cleaned.
ﬂ The Union has been the collective representative of the Cap
i-tol Cleaning emp
loyees employed at the 285 Broad Street faci
l-ity for many years. That recognition is based on Capitol Clea
n-ing
™s membership in the Hartford Cleaning Contractors Assoc
i-ation and authorizations signed by Capitol Cleaning, authori
z-ing the association to repre
sent Capitol Cleaning in collective 
bargaining with the Union.
 The association and the Union entered into a collective
-bargaining agreement, effective from January 1, 2008
, to D
e-cember 31, 2011. The Union and Capitol Cleaning entered into 
a memorandum of a
greement on February 22, 2008, which 
incorporated the terms of the contract between the association 
and the Union with some modifications.
 Capitol Cleaning employed eight janitorial employees, who 
were covered by the collective
-bargaining agreement between
 Capitol Cleaning and the Union, and the Union was the colle
c-tive
-bargaining representative for the Capitol Cleaning emplo
y-ees employed at the Hartford Courant
™s 285 Broad Street facil
i-ty. The Union did not represent any of Capitol Cleaning
™s em-ployees 
employed at other Hartford Courant facilities, located 
both in Hartford and in other cities in Connecticut.
 C. Respondent Bids for Janitorial Contract at the Board
  Street Facility
 On or about April 15, the Tribune Company, which is the 
parent company of t
he Hartford Courant, sent out requests for 
5 Respondent had a contract to clean and maintain the pressroom at 
that facility for approximately 8
Œ10 years.
 6 That excludes the pressroom at 285 Broad Street, where, as noted, 
Respondent had the contract for 
maintenance for many years.
                                                                                                                         PRESSROOM CLEANERS
 657 bids to various companies, including Respondent, for janitorial 
services at a number of its business units. The facilities inclu
d-ed in the bid covered the Hartford Courant facilities located in 
Hartford as well as
 those facilities located outside of Hartford.
 Respondent subsequently submitted janitorial bids for three 
Hartford Courant facilities, the main Board Street location, and 
the Elliot Street and Wormley Street locations. Respondent also 
submitted a bid for 
cleaning and maintaining the production 
pressroom at Broad Street, which was a rebid for a service co
n-tract that it already held at that time. According to McSharry, 
when Respondent bid on the contract for the office portion of 
the work, it was calculated 
on the basis of 6.25 full
-time e
m-ployees at a salary of $9 per hour. She further asserted that this 
was based on the intention to hire one supervisor, one full
-time 
day porter, one full
-time night porter and the rest as part
-time 
cleaners to reach Responde
nt™s goal of 6.25 full
-time emplo
y-ees.
 D. The Applications for Employment by Capitol
  Cleaning Employees
 In early September of 2011, Wojciech Pirog, field repr
e-sentative and organizer for the Union, was informed by one of 
the Capitol Cleaning employees tha
t there was as rumor going 
around that the janitorial contract might be going out for bids 
and that there was a possibility that the bid could go to another 
company that was in the building doing industrial cleaning. 
Pirog did not know anything about Respo
ndent at the time but 
after a Google search, he ascertained that Respondent was pe
r-
forming industrial cleaning at the Hartford Courant facility and 
that the person to contact from the Hartford Courant was Be
r-nard Gulotta, the Hartford Courant
™s facility an
d engineering 
manager.
 Pirog left several messages with Gulotta to call him and find 
out if the rumor was true. Gulotta did not return Pirog
™s calls.
 On September 12, 2011, Pirog sent two documents to Gulo
t-ta. The first document was a letter signed by all 
of the Capitol 
Cleaning employees, stating that they wanted to inform the 

Hartford Courant that they will be losing their jobs and asked 
Gulotta to provide them with the name of the contact person as 
well as the telephone number of the new company in order
 to 
file applications with the new employer. The letter asked Gulo
t-ta to provide the information 
ﬁto our Service Employees Inte
r-national Union, Local 32JB Representative Wojciech Pirog at 

196 Trumbell Street, Hartford, CT 06103 via p
hone at 860
Œ560Œ8674 at
 your earliest convenience.
ﬂ The second document, also dated September 12, 2011, was 
printed on the Union
™s letterhead. This document contains the 

signatures of all eight Capitol Cleaning employees and reads as 
follows:
  The undersigned building service em
ployees are currently 
employed at The Hartford Courant facility at 285 Broad 
Street, Hartford, CT 06115. Each of us hereby makes an u
n-conditional application for employment with the newly co
n-tracted cleaning contractor, which we understand will be at 
the f
acility beginning September 30, 2011.
  Please advise our collective
-bargaining representative, Se
r-vice Employees International Union Local 32 BJ how we may 
obtain an application.
 Gulotta did not respond to either of these documents nor 
make any attempt to 
contact the Union.
 Shortly after not hearing from Gulotta, Pirog, along with 
other members of the bargaining unit, began leafleting at the 

employee entrance to the Hartford Courant building. The lea
f-lets distributed by Pirog and the employees to tenants in
 the 
building and to the public asked them to reach out and call 

Gulotta to help save jobs for the workers in the building. Du
r-ing the leafleting, Gulotta rushed out of the building with a 
security guard and asked Pirog why the Union was leafleting, 
adding
 that the Capitol Cleaning crew were still in the building 
and they were still working there and that the Union 
ﬁdon
™t need to do this.
ﬂ Pirog asked Gulotta about the rumors that there was going to 
be a change of contractors. Gulotta
 admitted that Capitol Clea
n-ing was doing a month
-to-month contract at the time, which 
was different than before, but Gulotta did not confirm or deny 
that Capitol Cleaning would be replaced. Gulotta merely r
e-peated his comments that everything is fine and 
that the e
m-ployees are working and asked Pirog to 
ﬁgo away.
ﬂ The Union 
continued to leaflet the premises.
 On or about September 28, the Union conducted a rally on 
Flower Street across the street from the Hartford Courant par
k-ing lot to protest the expected
 job loss if the paper terminated 
its contract with a unionized cleaning company.
 The Union issued a press release, describing the rally, which 
included a quote from Epifania De Jesus, one of the employees 
involved. The press release is as follows:
  FOR IM
MEDIATE RELEASE
 Wednesday, September 28, 2011
  BUILDING CLEANERS AT HARTFORD COURANT 
RALLY TO SAVE THEIR JOBS
 -Protest Aims to Keep Courant
™s Unionized Cleaning Co
m-pany, Protect Good 
Jobs
-  Hartford, CT
-Building cleaners at Connecticut
™s largest 
newspaper 
rallied Wednesday to protest their expected job 
loss if the paper terminates its long
-time contract with a u
n-ionized cleaning company.
 ﬁThese cleaners have worked hard to keep the building of this 
major newspaper well
-maintained, sanitary and safe,
ﬂ said 
Wojciech Pirog of 32BJ SEIU, which represents the workers. 
ﬁThey deserve to keep their jobs, and not be thrown out on the 
street.
ﬂ  The workers learned recently that the Hartford Courant could 

end its contract with Capitol Cleaning as early as October 1, 
which would throw the building
™s eight cleaners out of work. 
Some of these men and women have been at the building 
more than 20 years.
  The noon rally on Flower Street, across from the Hartford 

Courant
™s parking lot, drew workers and supporters from 
around 
the area. The workers said they have reached out to 
the Courant to apply to continue working under any new co
n-tractor. The company has not responded to their requests.
  Kurt Westby, Connecticut State Director for SEIU 32BJ, said 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 658 in a statement that it is s
ignificant all of the workers are full
-time with health benefits and a retirement plan. 
ﬁThese are 
good jobs that have given these workers and their families a 
toehold in the middle
-class,
ﬂ Westby said. 
ﬁHartford needs its 
employers to help in creating mor
e good jobs, not destroying 
them. We call on the Courant to retain Capitol Cleaning, and 
not throw hard
-working members of our community out on 
the street.
ﬂ  Epifania DeJesus, who has worked cleaning the Courant 
building for 16 years said her husband suffe
red a stroke a few 
years ago and now they both depend on her health insurance 
and income. She learned 
recently
 that she might lose her job 
as early as Friday: 
ﬁI™m stressed out because I think, 
‚What 
am I going to do?
™ﬂ  With more than 120,000 members in e
ight states and Was
h-ington, D.C., including 4,500 in Connecticut, 32BJ SEIU is 
the largest union of property service workers in the country.
  On September 19, Pirog decided to contact Respondent d
i-rectly. He telephoned Respondent
™s corporate office in Omah
a, 
Nebraska
, and spoke with Linda Mason, Respondent
™s human 
resources director. Pirog used a fictional name of 
ﬁTom
ﬂ and 
told Mason that he lived in Hartford and was interested in a
p-plying for work in Hartford. Mason informed Pirog that R
e-spondent was inte
rested in hiring people and would send him a 
job application. Mason faxed Pirog a job application immed
i-ately. Pirog made copies of the application submitted to him by 

Respondent and distributed them to each of the eight employees 
to fill out. Some of the 
employees needed some help in filling 
out the applications, so Pirog provided assistance to them in 
that regard. All eight employees filled out applications and 

returned them to Pirog.
 On September 26, Pirog sent the completed applications to 
Respondent, a
ccompanied by the following letter:
  Pressroom Cleaners
 5709 South 60th Street
 Omaha, NE 68117
  To Whom It May Concern:
  Enclosed please find eight completed job applications from all 
of the janitors currently working at The Hartford Courant for 
Capitol 
Cleaning. They would like to apply for work with 
your company since it has been brought to SEIU Local 

32BJ
™s attention that your company has either been awarded 
or will be awarded the cleaning contract.
  Sincerely,
 Wojciech Pirog
 SEIU Local 32BJ
 196 Trumbu
ll Street, 4
th Floor
 Hartford, CT 06103
 
(860)
Œ560Œ8674  Another 
6 weeks passed and neither Pirog nor any of the 
Capitol Cleaning workers received any communications from 
Respondent. Thus, on November 2, Pirog sent an email to R
e-spondent, entitled 
ﬁHartford
 Courant job applications for Cu
s-todians.
ﬂ Along with the email, he resent the eight completed 
applications.
 The email stated that the eight janitors 
ﬁwould all like to a
p-ply to work with your company since it has been brought to 
SEIU 32 BJ
™s attention 
that our company was awarded the 
cleaning contract. I have already sent your company a paper 
copy of these applications on September 26, 2011.
ﬂ Pirog received a return email from Theresa Frangoulis, an 
admitted agent of Respondent, which states as follows:
 ﬁThank 
you for the applications. I will make sure Mr. Lilledahl is aware 
that we have them.
ﬂ E. The November 8 Meeting
 On November 8, McSharry contacted Augie Madiera, the 
site supervisor for Capitol Cleaning, and informed him that 
Respondent was interest
ed in speaking with some of Capitol 
Cleaning
™s employees about possible employment with R
e-spondent. Madiera called her back a half
-hour later and su
g-gested that evening at 7 p
.m. McSharry agreed to that time and 
informed Madiera that she would be intereste
d in interviewing 
employees Lubowicka, Figueroa, Hovhannisyan, Zha
m-kochyan, De Jesus
, and Korzeniecki. According to McSharry, 
Respondent excluded employees Ramon Garcia and Eddie 
Williams form this process because it had decided not to co
n-sider them for em
ployment because of negative recommend
a-tions from Gulotta.
 McSharry instructed Madiera to inform the employees that 
Respondent had been notified that it had won the bid to take 
over the contract for cleaning the facility and that Respondent 

would want to i
nterview these Capitol Cleaning employees for 
positions as Respondent
™s employees. Madiera subsequently 
informed McSharry that he had notified all six of the emplo
y-
ees about the meeting.
 The meeting was held at 7 p
.m., as scheduled, at the Hartford 
Courant
 facility. Present were Steve Lilledahl, McSharry and 
employees Lubowicka, Figueroa, Hovhannisyan, Zha
m-kochyan
, and De Jesus. Korzeniecki, although invited to attend 
the meeting, was not present because he was working the night 
shift and was not at work ye
t. At the start of the meeting, 
Lubowicka informed Lilledahl and McSharry that Korzeniecki 
was not there because his shift starts later. Neither Lilledahl nor 

McSharry made any comments about Korzeniecki
™s absence.
 Lilledahl did all of the talking on behal
f of Respondent. He 
informed the employees present that he was the half
-owner of 
the new company that will be replacing Capitol Cleaning as the 

contractor as the Courant Building. Lilledahl explained that the 

Hartford Courant was having financial problems 
and that R
e-spondent charges less for its services than Capitol Cleaning and 
that is why Respondent won the bid. He added that if emplo
y-ees agreed to work for Respondent, they would be paid $9 per 

hour with no benefits, no holidays and no paid vacations.
7 De Jesus asked who was going to work the overnight shift. 
This was the shift filled by Garcia and Williams at Capitol 
Cleaning. Since Williams and Garcia were not at the meeting, 

De Jesus was concerned about who would be doing that work. 
7 The employees had been earning at
 Capitol Cleaning between $13
 and $13.80 per hour and had health insurance and other benefits under 
the contract between Capitol Cleaning and the Union.
                                                              PRESSROOM CLEANERS
 659 Lilledahl replied t
hat Respondent was not interested in hiring 
either Garcia or Williams and the Respondent was going to 

bring their own people to cover the third shift.
 Lilledahl then informed the employees that Respondent does 
not work with unions, does not deal with union
s and does not 
want a union at all.
 De Jesus commented that her husband was very sick and had 
a stroke and that she as well as all of the employees rely on the 
health insurance that Capitol Cleaning had provided.
 Zhamkochyan inquired if it would be possibl
e to be hired 
without having to clean bathrooms because that job is hard on 
her hands. Lilledahl responded that Respondent would look into 
that request if the employee was hired.
 Hovhannisyan commented that Respondent must not be 
much of a company if it co
uld only afford to pay $9 per hour.
 Lilledahl informed the employees that Respondent would 
give them a few days to talk with their families before deciding 

whether they were interested in working for Respondent.
 De Jesus asked how the employees were supposed to contact 
Respondent. McSharry responded by distributing her business 
card to each employee in the room with her cell number and 
office number listed on the card. At the close of the meeting, 

De Jesus informe
d Respondent that they would be hearing from 
the employees.
8 F. Employees Respond to Respondent
 Subsequent to the November 8 meeting, the employees met 
and discussed among themselves whether to accept jobs with 

Respondent. Although there was discontent exp
ressed due to 

the reduced wages, De Jesus reminded the employees that most 
of them were close to retirement and it would be better for them 
to accept the job. The employees all agreed to accept. De Jesus 
then called the Union and explained the situation to
 Union Re
p-resentative Juan Hernandez. Hernandez advised the employees 
that if Respondent offers them a job, they should take it.
 Consequently, De Jesus called McSharry
™s cell phone nu
m-ber and left a message stating that all six former Capitol Clea
n-ing empl
oyees were interested in accepting jobs with Respon
d-ent. De Jesus left her name and phone number. McSharry did 
not return the call.
 About a week after the November 8 meeting, Hovhannisyan 
telephoned McSharry, introduced himself and informed her that 
he, on
 behalf of all of the employees, would like to accept R
e-spondent
™s offer of employment. McSharry responded that 
Respondent was still looking into its options and would let the 
employees know of its decision.
 8 The above findings with respect to the
 meeting of November 8 are 
based on a compilation of the credited portions of the testimony of De 
Jesus, Lubowicka, Figueroa, Hovhannisyan, Zhamkochyan, McSharry
, and Lilledahl. Most of the facts described are not disputed. There is a 
dispute concerning wh
at Lilledahl said about the Union but I have 
credited the version of De Jesus, substantially corroborated by Lubo
w-icka and Figueroa. While Hovhannisyan and Zhamkochyan did not 

recall any discussion of the Union at the meeting, even Lilledahl and 
McSharry c
onceded that h
e said that Respondent is a non
union comp
a-ny. According to Lilledahl, 
ﬁI would have introduced us and explained 
that we were non
-union because I knew that they were. I didn
™t want 
them disillusioned or not understanding what we were offering 
them.
ﬂ In fact, Respondent never let the employees know
 about its 
decision on whether to hire them. Rather, as will be described 
more fully below, it did not hire any of them and filled its staff 
with all new employees, starting on December 12, 2011.
 G. Statements Made by Teran in January and February of 2012
 As noted above, Respondent staffed its operations at the 
Hartford Courant with new employees, starting on December 
12, 2011. In January of 2012, the Union began an organizatio
n-al campaign at the facility, and a union representative named 
Gabriel began spea
king to employees as they entered the buil
d-ing about the Union and handing out literature and union cards 

to the employees. 
 On a day during the first week of January 2012, Respon
d-ent
™s employees Elias Rosario and Juan Cruz were walking 
toward the entrance
 to the building when Gabriel approached 
them and introduced himself and began telling them about the 
Union. Gabriel gave them union cards to sign, and they took 
them. Rosario could see Teran watching the employees and 
Gabriel through the Courant entrance
™s glass doors.
 When Cruz and Rosario entered the building, Teran a
p-proached them. He said to the employees that they 
ﬁcouldn
™t talk to him (referring to Gabriel) because he was from the U
n-ion.
ﬂ9 Teran added that if the employees talked to him (Gabr
i-el), th
ey would get fired. Teran also mentioned that the crew 
that used to work here had the Union and that is why they 
weren
™t working at the Hartford Courant.
 Madelyn Castro was hired by Respondent on January 8, 
2012. She was interviewed by Teran and had been r
ecommen
d-ed for the job by her sister and her sister
™s husband, who were 
already employed at Respondent. Castro
™s sister and sister
™s husband were also present at the interview. Castro had no pr
e-vious experience as a janitorial or maintenance worker. When 
Castro was asked about prior experience as a cleaner before this 
job, she replied, 
ﬁI cleaned my house.
ﬂ Castro began her employment on January 9, 2012. She 
worked Friday, Saturday
, and Sunday and at times, other days 
if called by Teran. On January 10, Cast
ro, Cruz
, and Rosario 
were coming into the building together along with two other 
employees (Felipe and David). They were approached by G
a-briel, and Gabriel discussed joining the Union with the emplo
y-ees, telling them about the benefits and gave out union 
cards to 
the employees. Gabriel also handed out a document entitled, 
ﬁCleaning Workers Know Your Rights.
ﬂ This document is as 
follows:
  Cleaning Workers KNOW YOUR RIGHTS
  The National Labor Relations Act guarantees you the right to 
join a Union and speak 
up for your rights.
  It is illegal for your bosses to:
  Ask what you think about the Union, if you signed a 
Union card or ask you who else signed a card or is 

involved in the Union campaign.
 9 Rosario further testified that Teran already knew Gabriel because 
ﬁhe is from the Union and he already knew him.
ﬂ Rosario did not test
i-fy how he became aware that Teran knew that Gabriel was from the 
Union.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 660  Promised or give you a raise, a promotion, or add
i-tional benefits 
if you oppose the Union.
  Threaten to fire you, lay you off, cut your pay, reduce 
your hours or benefits because you support the U
n-ion.
  Discriminate or treat employees differently because 
they support the Union, including making assig
n-ments, disciplinary ac
tions or transfers.
 It is illegal for Building Owners to:
  Threaten to have you fired, laid off or get rid of 
cleaning workers because your support the Union.
  Your bosses and the building owners have to respect your 
rights. If they violate your rights, ca
ll SEIU Local 32BJ at 
(860) 560
Œ8674.  Our union represents more than 70,000 cleaning workers in 

commercial and residential buildings in NY, NJ and CT.
  SEIU Local 32BJ * 196 Trumbull Street, Hartford, CT 06103
  When Castro, Cruz
, and Rosario entered the b
uilding, Teran 
confronted them. Teran asked the employees what that gentl
e-man (referring to Gabriel) was asking them or telling them. One 
of the employees answered that he was telling us about a union. 
Teran told the employees that if the employees kept ta
lking to 
the Union they would be fired. Teran added that the employees 
who worked beforehand (at Capitol Cleaning) 
ﬁwere fired b
e-cause of that.
ﬂ A few minutes later, Cruz and Rosario were in Teran
™s of-fice. Teran asked Rosario if he was talking to Gabriel 
again, 

and Rosario added that Gabriel had given him a union flyer. 
Teran asked Rosario to give him the flyer because he was going 
to save it for evidence. Rosario gave Teran the flyer that he had 

received from Gabriel, set forth above.
 On February 9, Teran
 was speaking with Rosario and Cruz 
about various work
-related issues. Teran criticized Rosario 
because a new employee that Teran had asked Rosario to train 

had forgotten to remove pizza boxes from the recycling bin. 
Rosario replied to Teran that he (Rosar
io) was just a regular 
employee and was helping him (Teran) out in giving training. 
Rosario stated that if he was going to be in charge of the night 

crew that he deserved a raise. After some further discussion 
about a raise, Rosario mentioned that by law t
he employees 
were supposed to be paid $12
 an hour. Teran then stated that it 
sounds like Rosario was talking to the Union and added that he 
(Rosario) could get fired because of that. Teran also informed 
Rosario that he (Teran) was going to call McSharry an
d inform 
her that Rosario was talking with the Union.
 The next day, Teran approached Rosario and informed him 
that he did call McSharry and told her that Rosario had spoken 
to the Union. Teran related to Rosario that McSharry had told 
Teran that Rosario ha
d his own rights and that he can talk to the 
Union or to whomever he wants.
10 Rosario ultimately received a raise from Teran in March. 
Teran was terminated in May of 2012 for alleged sexual ha
r-10 McSharry denies ever speaking to Tera
n about this conversation 
between Teran and Rosario or about Rosario
™s speaking to the Union. 
Teran did not testify.
 assment. He was replaced as site supervisor by Rosario.
 The abo
ve findings with respect to the comments made by 
Teran to employees of Respondent in January and February of 

2012 are based on a compilation of the mutually corroborative 
and undenied testimony of Rosario, Cruz
, and Castro. As noted 
above, Teran did not te
stify.
 H. Respondent
™s Hiring Decisions
 Respondent presented three witnesses, who testified in r
e-gard to its hiring process and decision. Gulotta testified that the 
Tribune Company, the parent company of the Hartford Courant 
sent out a national bid coverin
g newspapers owned by the Tri
b-une in various parts of the country, including the Hartford 
Courant properties. As noted above, Capitol Cleaning was the 
incumbent contractor at the Courant
™s Broad Street facility as 
well as at two other facilities in Hartfor
d, Wormley Street and 
East Elliott Street.
11 According to Gulotta, the bids were awarded facility by f
a-cility and were decided in a conference call with Tribune off
i-cials, in which he participated, sometime in November.
12 Re-spondent was awarded the janitor
ial contract at 285 Broad 
Street as well as the contract to clean and maintain the pres
s-room at that facility, which it had been previously performing.
 Capitol Cleaning as the low bidder for the Courant
™s Wor
m-ley and East Elliott facilities retained those 
locations, and R
e-spondent was not successful in its bids to service those facil
i-ties.
 Gulotta conceded that although he received the letter from 
the Union with the applications of Capitol Cleaning employees 
for employment to be forwarded to Respondent that
 he did not 
turn it over to Respondent. Gulotta further testified that he was 
aware of Respondent
™s meeting on November 8 at the Courant 
with Capitol Cleaning employees as a result of a conversation 

with Steve Lilledahl on that day.
 Lilledahl informed Gulo
tta that he was interviewing the Ca
p-itol Cleaning employees that evening and according to Gulotta, 

Lilledahl said that 
ﬁI™m going to offer them jobs working for 
me as Pressroom Cleaners employees.
ﬂ Gulotta further testified 
that he was not asked by Lilleda
hl nor any Respondent official 
about any of the Capitol Cleaning employees and that he did 

give any opinions, recommendations or information about any 

of the Capitol Cleaning employees to Respondent. The only 
item that Gulotta testified that he mentioned t
o Lilledahl about 
employees was a complaint that he made to Lilledahl several 
weeks before about Respondent
™s employees at the pressroom 
not signing in, which was a similar complaint that he had made 
to Bob Smylon, president of Capitol Cleaning, about Capi
tol 
Cleaning
™s employees also failing to sign in when working at 
the facility.
 Gulotta testified further that about a week after the Nove
m-ber 8 meeting, he saw Lilledahl and asked him how did the 
meeting go with the Capitol Cleaning employees. According to
 Gulotta, Lilledahl responded that Respondent was not succes
s-11 The employees at East Elliott Street and Wormley Street facilities, 
although employed by Capitol Cleaning, were not represented by the 
Union and did not have a union contract.
 12 The contract was not actually signed with Respondent until N
o-
vember 18.
                                                                                                                         PRESSROOM CLEANERS
 661 ful in hiring any Capitol Cleaning employees. Gulotta also 
testified that Lilledahl said to him that he was disappointed that 

the employees didn
™t accept his offer.
 Gulotta testified further that
 after November 8 he was pus
h-ing Respondent to get started at the Broad Street location as 
soon as possible because he wanted that location to be the first 
one of the Tribune bids to be up and running. Ultimately, the 
Respondent was given a start date of D
ecember 12, and he 
received several emails from McSharry in December, detailing 
Respondent
™s progress in that regard.
 Finally, Gulotta testified about 
ﬁshadowing,
ﬂ which he d
e-scribed as a process 
ﬁwhere the contractor that was awarded the 
bid comes in and 
they walk around the building and they see 
how the building is being cleaned.
ﬂ He further asserts that once 
the contractors has 
ﬁshadowed
ﬂ the operation, they tell him that 
they have seen what goes on and now were ready to start the 
cleaning process. Gulot
ta further believed that the 
ﬁshadowing
ﬂ by Respondent started in mid
-November after the meeting with 
the Capitol Cleaning employees.
 Steve Lilledahl
 testified about the November 8 meeting with 
the Capitol Cleaning employees. He testified that after he intr
o-duced himself and McSharry and informed the employees that 
Respondent would be the new contractor, he informed the e
m-
ployees that Respondent would 
pay $9 per hour with no ben
e-fits and no union. According to Lilledahl, the employees did 
not 
ﬁreact too good
ﬂ to these comments. He added, 
ﬁThey were 
not happy campers.
ﬂ Lilledahl stated that he could tell from 
their 
ﬁbody language
ﬂ that they were unhappy 
and they were 
sitting with arms crossed and were obviously upset. Lilledahl 
added that one of the employees stated, 
ﬁWe must not be much 
of a company if that
™s all we can afford to pay.
ﬂ Based upon the 
above facts, Lilledahl testified that after this meeti
ng, it was his 
impression that these employees did not want to work for R
e-spondent.
 Lilledahl insisted that he did not offer any jobs to anyone at 
the meeting but merely informed the employees of what R
e-spondent was offering and that the employees asked fo
r time to 

decide if they were interested. Respondent agreed and informed 

them to get back to Respondent if they were interested.
 Lilledahl testified further that McSharry placed ads in 
craigslist immediately after the November 8 meeting for jobs at 

the fac
ility, and Respondent received 35
Œ40 applications.
 Lilledahl testified further that after the meetings with the 
Capitol Cleaning employees, he and McSharry were both upset 
about what happened at the meeting and they were both stating 
how sorry they felt fo
r the employees. According to Lilledahl, 
there was no discussion between Lilledahl and McSharry about 

whether to hire these employees at that time, but he conceded 
that, as of that time, Respondent was ready to hire them if they 
were willing to work for $9
 an hour and no benefits. Indeed, 
Lilledahl further conceded that in many of the contracts that 
Respondent acquires, it will normally hire the employees prev
i-ously working at the particular locations.
13 Lilledahl recalled that about a week after the Novemb
er 8 
13 Notably, Lilledahl further conceded that none of these prior loc
a-tions, where Respondent hired the workforce employed by the prior 
contrac
tor, involved employees, who had been represented by a union.
 meeting with the Capitol Cleaning employees, McSharry r
e-ceived notification from the Capitol Cleaning employees that 
all of these employees were interested in working for Respon
d-ent. Lilledahl was uncertain and vague about how the process 
continued an
d the ultimate decisions made, testifying that 

McSharry was primarily responsible for the subsequent inte
r-views and decisions. Lilledahl did testify finally, after some 
prompting, that he and McSharry, at some point, decided to 
continue with the interviewi
ng, notwithstanding the acceptance 

by the Capitol Cleaning employees of jobs, to see what R
e-spondent had and then would make a decision.
 Lilledahl further testified that, at some point in December, he 
and McSharry 
ﬁshadowed
ﬂ the Capitol Cleaning employees for 
2 or 
3 days, and both concluded that the Capitol Cleaning e
m-ployees were 
ﬁslow,
ﬂ and he did not believe that they would be 
able to do the job quickly enough. Finally, Lilledahl testified 

that when Respondent decided not 
to hire any of the former 

Capitol Cleaning employees, their union affiliation played no 
part or role in that decision.
 McSharry was Respondent
™s final witness. She testified that 
the contract for the job at 285 Broad Street was bid by R
e-spondent based on a
 projection of 6.25 FTEs at a salary of $9 
per hour with no benefits. She also testified that sometime in 
September, she was informed by her grandfather, Roy 
Lilledahl, that Respondent had received job applications from 
the Union on behalf of the former Ca
pitol Cleaning employees. 
However, at that time, Respondent had not been awarded the 
contract as of yet.
 According to McSharry, at the end of October, she partic
i-pated in conference calls with Tribune representatives, wherein 
it was disclosed that Responde
nt had been awarded the bid to 
clean offices at 285 Broad Street (replacing Capitol Cleaning) 

as well as that it had retained its previous contract for cleaning 
and maintaining the pressroom at that facility, plus that it had 
also won bids at several other
 Tribune sites in the State of Flo
r-ida for cleaning offices, where it had previously serviced only 
the production sites for those papers.
 At that time, Respondent had just lost its contract for work at 
the Tampa Tribune in Florida, resulting in an entire c
rew being 
out of work. Pursuant to the Tribune contract, described above, 

Respondent was awarded the bid for the Orlando Sentinel co
n-tract. Therefore, Respondent decided to take care of these ma
t-
ters first and arrange to put the crew that had been working 
for 
Respondent at Tampa to transfer to the Orlando site. This pr
o-cess required the attention of McSharry and Lilledahl, so it 
decided to hold off staffing the Hartford location until it co
m-pleted the transition between Tampa and Orlando.
 According to McSha
rry, Gulotta was pressing Respondent to 
get moving on starting up in Harford because he wanted to be 
one of the first of the Tribune contract locations to start oper
a-tions. Notwithstanding that fact, Respondent did not make any 
efforts to staff the Hartfor
d location until November 8 when 
finally McSharry and Lilledahl came to Hartford to check out 
the premises,
 inventory and other start
up issues and to conduct 
interviews. This was, as McSharry testified, because 
ﬁBernie 
wanted to start sooner than later.
ﬂ                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 662 Pursuant, therefore, Respondent placed an ad on craigslist
14 on November 8, the date that Respondent
™s representatives 
arrived at the facility. McSharry testified that she had been 
using craigslist for about 18 months and found it to be a great 
resource. Pr
ior to that time, McSharry states that Respondent 
would primarily obtain staff from recommendations, often from 
the contractor.
 In that regard, McSharry testified that she had spoken to 
Gulotta about the Capitol Cleaning employees prior to setting 

up the i
nterviews and that Gulotta had made 
ﬁinsinuations
ﬂ that 
there had been issues with employees Eddy Williams and R
a-mon Garcia. More specifically, McSharry testified that Gulotta 

informed her that they had been observed sleeping on the job. 
 Subsequently, McS
harry spoke to Madiera and told him to 
instruct only the six employees to show up for the interviews on 
November 8, According to McSharry, Respondent decided it 
would not be necessary to interview Garcia or Williams, and 

therefore, to eliminate them from c
onsideration or employment 
ﬁbecause of the recommendation from our bosses.
ﬂ15 McSharry
™s testimony about the interviews is relatively co
n-sistent with the facts described above as to what was stated 
during the meeting. McSharry testified that it was obvious
 to 
her that employees were very upset about the reductions in 
wages and benefits and that they reacted negatively towards 
Respondent. McSharry testified, 
ﬁAt that point in time, I felt 
like I killed their pets or something.
ﬂ Thus, she asserts that she 
was
 uncertain whether any of the employees were interested in 
working for Respondent.
 McSharry admitted that about a week after the meeting, she 
was notified by both De Jesus and Hovhannisyan that all six of 
the former Capitol Cleaning employees were interest
ed in 
working for Respondent at $9 per hour with no benefits.
 When asked on direct testimony by her counsel why R
e-spondent didn
™t hire them at the time, she explained Respon
d-ent
™s reasons. This exchange is set forth below:
  Q:  
At that time, did you tell e
ither
ŠWell, did you tell 
Razmik okay, you
™re hired?
  A: 
 No.
  Q: 
 Why not?
  A: 
 Because there were some issues as far as the flexibility 
that they would have as employees for us, as far as, when 
you
™re starting these, it
™s very difficult. We
™re working all
 kinds of hours.
  Q: 
 Any other concerns that you had?
  A: 
 They were extremely disgruntled with us. When me and 
my dad start a contract, we
™re usually only there as long as we 
need to be and then, we walk away and they usually run 

themselves. I mean, this
 is how we bid them. This is why we 
are so much cheaper is because we go out, we start them, we 
14 Craigslist is a website that runs ads for various types of items.
 15 Referring to Gulotta
™s alleged complaints about these two e
m-ployees. As I have noted above, Gulotta
 denied making any negative 
comments to Respondent about any employees, although he was not 
asked specifically if he made any comments about Garcia or Williams 
or if they had been observed sleeping on the job.
 manage them from afar and I do quarterly visits in and check 
in with everybody.
 So, when you
™re walking away from something, you 
want to make really, really sur
e you have the utmost co
n-fidence in your people.
  McSharry further testified Respondent had received a 
ﬁste
l-lar
ﬂ response from the ads that it placed on craigslist on N
o-vember 8. Nonetheless, McSharry did not interview or contact 
any of the individuals, wh
o responded to the November 8 ad in 
craigslist at that time.
 She testified that she and her father were busy on a job in 
Uniontown, Pennsylvania
, and then in completing the transition 
between Tampa and Orlando, as described. Thus, Respondent 
did not get ar
ound to returning to Hartford until December 6 
when McSharry decided to run another ad in craigslist for jobs.
 According to McSharry, she did so to again see what the hi
r-ing market in Hartford was like and added that at that time, no 
decision had been made concerning who would be employed at 
the Hartford facility. She replied, 
ﬁNo, and from my position, it 
would have been easier if we could have gone. You know if we 
did go
 with the Capitol Cleaning employees.
ﬂ When asked why was Respondent concerned that they were 
not the right people for the job, McSharry asserted that R
e-spondent had spent a few days 
ﬁshadowing the employees
ﬂ and 
concluded that they were moving too 
ﬁslow
ﬂ and that Respon
d-ent concluded based on these observations that the employees 
ﬁwere not going to be able to cut it with what they were sho
w-ing us.
ﬂ She further noted that Respondent
™s bid the job based 
on 6.25 FTEs and that Capitol Cleaning based its bid on
 8 FTEs. Thus, she contends that she and her father believed that 

these employees worked too slowly to be able to meet the bid 
requirements. McSharry testified that she, her father and Joe 
Pena shadowed the employees for 
3 days, Wednesday, Thur
s-day
, and Fr
iday, December 6
Œ8, before the job started on Mo
n-day, December 12. According to McSharry, she personally 
ﬁshadowed
ﬂ five of the former Capitol Cleaning employees
16 and that Pena and Lilledahl shadowed these employees as well.
 She further testified that as a result of the 
ﬁshadowing,
ﬂ she 
and her father concluded that the former Capitol Cleaning e
m-ployees would not be hired and that Respondent would hire its 

staff through the interview process and the ads from craigslist.
 McShar
ry furnished testimony about the individuals that R
e-spondent decided to hire while rejecting the former Capitol 
Cleaning employees.
 McSharry stated further that Respondent again received si
g-nificant numbers of responses to the December 6 craigslist ad. 

She
 added that in the November ad she had not posted a phone 
number but in the December ad, she did so and received n
u-merous phone calls, emails
, and resumes. According to 
McSharry, the first two applicants whom she interviewed in 

December were Rosario and Jo
el Buhanji, whom she met with 
at Friendly
™s Restaurant on December 8, both of whom came 
through the craigslist ads. McSharry testified that both Rosario 

and Buhanji had prior experience in the cleaning field and 

seemed to her to be motivated, energetic
, and that they would 
16 All except Daniel Korzeniecki, who worked a
s a day porter.
                                                                                                                         PRESSROOM CLEANERS
 663 be flexible. She believed that they would be good employees 
but contends that she did not offer either of them a job during 

the interview. She did ask them to fill out paperwork, and it 
was necessary to conduct a background check before o
ffering 
anyone a job.
17 McSharry testified further that after the Thursday, December 
8 interviews with Buhanji and Rosario, Respondent 
ﬁsha
d-owed
ﬂ the five employees once again that evening and co
n-cluded that these five worked too slowly. According to 
McSha
rry, she and her father had a discussion on Thursday 
evening, December 8, and decided not to hire any of the former 
Capitol Cleaning employees. She testified that 
ﬁthis contract 
isn
™t going to work if they
™re moving the way that they
™re mo
v-ing now. We
™ll have to hire a lot. I mean we
™re looking at a lot 
more full
-time employees than we had originally bid.
ﬂ Accordingly, McSharry contends that on Friday, December 9 
and Saturday, December 10, Respondent conducted interviews 
with a number of applicants and even
tually hired an initial crew 
of nine employees plus Supervisor Pena, starting on Monday, 
December 12.
 On Friday, December 9, McSharry sent an email to Gulotta 
at 3:40 pm as follows:
  From: Sierra Lilledahl 
[hartfordjobsprc@llve.com]
 Sent: Friday, December 09, 2011 3:40 PM
 To: 
Gullotta,Bernie;
 theresa@pressroomcleaners.com
 Subject: Updat
e  Bernie,
 I wanted to update you on our progress. We currently have a 
crew of six. I have four more interviews on Saturday (to fill 
p/t weekend positions and one more third shift position). I am 
very excited about the employees! All have over 2+yrs exp
e-
rience in the janitorial field. We are conducting staff safety 
training and orientation Saturday morning at 9am. All of our 
paper products, chemicals, and equipment are onsite and b
e-
ing put away/assembled. Joe
™s email and computer are up and 
running! We shad
owed Capitol Cleaning last night ad will do 
the same Saturday and Sunday night (full crew).
  Hope you have a great evening!!!!!!
  Sincerely, 
 Sierra
 402Œ290Œ6455
  As always, if you have any questions and/or concerns please 
do not hesitate to contact me ANY
TIME!
  McSharry testified that the crew of six referred to in her D
e-cember 9 email included 
Supervisor Pena, Rosario, Buhanji and 
applicants Paige James, Heriberto Ramirez
, and Juan Cruz. 
Cruz and Ramirez were, according to McSharry, both reco
m-mended to 
Respondent by Rosario during his interview.
 Cruz was interviewed (in a group) on December 9 by 
McSharry, Lilledahl
, and Pena. Cruz had no experience in the 
janitorial field. As noted, he had been recommended by R
o-17 Rosario, who, as noted, was eventually promoted to supervisor in 
May of 2012, testified, contrary to McSharry, that he was offered a job 
by McSharry on the same day of this interview, December 8, 2012.
 sario, who was interviewed by Respondent on
 December 8. 
Rosario informed McSharry during the interview that he had 
some friends that were interested in employment for any avai
l-able positions. Rosario, therefore, arranged for both Cruz and 
Ramirez to interview with Respondent the next day, December 

9. Cruz, as noted above, was hired by Respondent and was part 
of its initial crew that started on December 12 and is still e
m-ployed by Respondent. Cruz, as also reflected above, had no 
experience in the industry
18 but, according to McSharry, was 
hired by R
espondent because she had gotten a good feeling 
from Rosario and that she decided to hire Cruz based on R
o-sario
™s recommendation, plus the fact that Rosario stated to her 
that he would assist in training Cruz if Cruz were to be hired.
 Respondent also hired
 Ramirez on December 9, who was a
l-so recommended by Rosario. According to McSharry, Ramirez 
was very experienced in the janitorial field, and Respondent 
wanted to hire him as a full
-time day porter.
19 Paige James was interviewed and hired on December 9. A
c-cording to McSharry, she answered Respondent
™s craigslist ad 
and had cleaning experience. McSharry stated that James and 

her sister
-in-law had their own subcontracting company, where 
they did building cleaning.
20 McSharry also testified that James 
seemed t
o her during the interview to be 
ﬁextremely motivated, 
a self
-started.
ﬂ James was hired for a full
-time position on the 
ﬁgraveyard
ﬂ shift, where she would be working by herself.
 The rest of Respondent
™s initial crew (starting on December 
12) was interviewe
d over the weekend of December 9 through 
11. They were Francisco Teran, Felix Roman, Christopher Ma
r-
tinez
, and Wesley Mendez.
 McSharry testified that Teran had 14 years of experience in 
the janitorial field,
21 and he was interviewed and hired on D
e-cember 1
0 for a part
-time position as a cleaner. According to 
McSharry, Teran was extremely energetic and was working at a 
dealership at the time and only wanted part
-time work. Howe
v-er, Teran express, according to McSharry, during the interview, 
that he was flexi
ble and anytime Respondent needed him, he 
would be available.
22 Felix Roman was also interviewed and hired on December 
10. According to McSharry, Respondent hired him because he 

was 
ﬁextremely flexible
ﬂ and indicated during the interview 
that he would work
 whenever Respondent wanted him and was 
okay with $9 per hour. Further, he had done some janitorial 
work before.
23 18 His job application listed his previous jobs as picking fruit and d
e-livering pizza.
 19 I note, however, that Ramirez
™s job application did not list any e
x-
perience in the janitorial field. The jobs listed were fork lift operator 
and receiver (and loading m
erchandise).
 20 James
™s job application did list a company named T&D Cleaning 
Service, where she worked from February through September of 2011.
 21 I note that his job application did not list any such experience. The 
only job listed was his position at Li
berty Mazda.
 22 As also related above, Teran was subsequently promoted to site 
supervisor in January of 2012 when Pena left to return to Nebraska.
 23 Roman
™s job application reflected, in fact, that he had worked at 
Capitol Cleaning between 2005 and 2006, 
cleaning offices and bat
h-
rooms before moving to Puerto Rico.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 664 Christopher Martinez was also interviewed and hired on D
e-cember 10. According to McSharry, during his interview, he 
appeared to be flexible, 
really wanted to work and was very 
energetic. She did not testify that Martinez had any previous 
janitorial or cleaning experience and his job application did not 

so reflect.
24 Martinez started out on the evening shift as a part
-time employee, and then aft
er James was terminated, Martinez 
was transferred to her full
-time position on the 
ﬁgraveyard
ﬂ shift.
 The final employee hired by Respondent as part of its initial 
crew was Wesley Mendez. According to McSharry, Mendez 
was recommended to her by Respondent
™s pressroom manager 
at the Hartford facility. McSharry testified that Mendez had 
previous experience working and loading fruit and had maint
e-nance rather than cleaning experience. McSharry added that 
like Martinez, Mendez was very energetic during the inter
view 
and appeared to her to be really wanting to work for Respon
d-ent.
 McSharry further testified that of its initial crew of 8 e
m-ployees, plus Pena, the supervisor, only two were full
-time 
employees, the day and night porters (James and Ramirez). The 

rest 
were all part
-time employees.
 McSharry also testified that she had interviewed and hired 
Lizzette Escobar for the night porter position (11 pm to 7 am 
shift) because Escobar had excellent experience cleaning at 
hotels but that Escobar would not start work 
on December 12 

due to some medical issues, so she was not part of Respon
d-ent
™s initial crew. McSharry also testified that Escobar was 
extremely motivated and really wanted the night shift, grav
e-yard position, which is difficult to fill.
25 Subsequent to the
 initial start date, the record establishes, 
and McSharry concedes, that Respondent experienced a signif
i-cant amount of turnover requiring Respondent to hire a number 

of new employees. For example, Mendez, Ramirez
, and James 
were all terminated by Responde
nt after a short time as e
m-ployees of Respondent.
 McSharry testified that Respondent did not consider for hire 
or hired any of the former Capitol Cleaning employees for th
e-
se openings for the same reasons that she testified that it did not 
have them initia
lly. These new employees were hired on var
i-ous dates in January through April of 2012.
 The bulk of these employees were hired by Respondent
™s su-pervisors, Teran or Pena. One of these employees was Jonas 
Borja, hired on December 21, 2011. His job applicatio
n listed a 
previous position as driver and paver on machines and trucks, 
but no experience as a cleaner.
 Evelyn Martinez was hired on January 6, 2012. Her job a
p-plication did not list any previous cleaning experience.
 Ruth Rodriguez was hired on February 3
, 2012, and her job 
application lists a previous job at a company named DMS Sy
s-tems in Windsor, Connecticut
, but does not reflect what her 
24 It listed a previous job at Price Rite as a cashier, produce and carts 
and at a bug company.
 25 The resume submitted by Escobar reflects that she had previous 
experience as a housekeeper, clea
ning and maintaining rooms, remo
v-
ing trash, sweeping and mopping for both a nursing home and hotel.
 position or job responsibilities were at that job.
26 Aponte Celliness was hired on January 20, 2012, and her job 
appl
ication did not disclose any janitorial experience. The only 
position that she listed was a temporary position at an agency 

doing gift fill
 out and putting food in baskets. She added that 
she cleaned her area of work in that position. Celliness, accor
d-ing 
to the document submitted by Respondent, resigned on 
February 5, 2012.
 Ricardo Lopez was hired on January 20, 2012. His job appl
i-cation listed that he had been employed by the Hartford Hosp
i-tal but did not list the position, job duties performed or dates o
f service at this employer. Lopez was terminated on April 15, 
2012
, according to Respondent
™s document.
 Catherine Roman was hired on December 26, 2011, and the 
document submitted to the Region referred to above, prepared 
by Respondent
™s human resources dep
artment, reflected that 
she was terminated on January 8, 2012. Her job application 

listed previous positions as a cashier at Hometown Buffet and 
at Holiday Inns, listing a job title as maintenance and duties or 
skills as transportation and at a convention 
center as a on
-call 
position as bar tender.
 The aforementioned document of Respondent submitted by it 
to the Region also reflected the names of Edison Martinez and 

Bryan Escobar, stating that both of these individuals were hired 
by Respondent on December 1
2, 2011
, and terminated by R
e-spondent on January 8, 2012. There were no job applications 

for these individuals in the record.
 As detailed above, Madelyn Castro, who testified in this pr
o-ceeding, was hired on January 8, 2012. She was recommended 

by relative
s of hers, who worked for Respondent, and was i
n-terviewed and hired by Teran. As also reflected above, Castro 
had no prior experience in the cleaning industry, testifying that 
she cleaned her house.
 McSharry, who had, as noted, emphasized the 
ﬁflexibility
ﬂ of 
the employees whom she hired and her perception that the Ca
p-itol Cleaning employees lacked such flexibility, in her direct 
testimony, backed off that assertion when pressed in questio
n-ing by 
me
 and admitted that this alleged flexibility was not a 
reaso
n why Respondent did not hire the former Capitol Clea
n-ing employees. She candidly conceded, 
ﬁI didn
™t know what 
their flexibility was. I never got an opportunity to ask them 
that.
ﬂ Thus, McSharry, at that point, stated that the only reason 
that Respondent 
decided not to hire the Capitol Cleaning e
m-ployees was the 
ﬁshadowing
ﬂ that she had testified about and 
ﬁhow fast they moved
ﬂ when Respondent shadowed them.
 In regard to the alleged 
ﬁshadowing,
ﬂ as I related above, 
McSharry admitted that she never 
ﬁshadowe
dﬂ or observed 
Korzeniecki, who did not work the night shift, and Respondent 
presented no evidence that either Lilledahl or Pena shadowed 
Korzeniecki and reported on his performance.
 Additionally, employee De Jesus testified that none of R
e-spondent
™s super
visors watched or observed her working in 
December of 2011 or at any other time. Furthermore, McSharry 

insisted that she and Respondent
™s officials shadowed all five 
of the Capitol Cleaning employees, who were present at the 
26 A document submitted by Respondent reflected that she was te
r-minated on April 15, 2012.
                                                                                                                         PRESSROOM CLEANERS
 665 November 8 meeting, including L
ubowicka.
 However, the record reflects based on Lubowicka
™s unrefu
t-ed testimony that her last day at work at the Hartford Courant 
facility was November 23, 2011
, and that she left the country at 
that time to go to Poland due to a health crisis involving he
r sister. She did not return to the United Sates until December 18, 
2011
, when she was informed by De Jesus that the new comp
a-ny (Respondent) had taken over on December 12 and did not 

hire any of the former Capitol Cleaning workers.
 Additionally, McSharry 
conceded in her testimony that no
r-mally the reasons for shadowing of the prior contractor were to 
get familiar with the building and obtain information, such as 
where the janitor
™s closets are and where the keys are to the 
toilet paper canister. That admis
sion is consistent with Gulo
t-ta™s testimony as well as Respondent
™s own emails to Gulotta 
on December 9, set forth above, when McSharry informed 

Gulotta that Respondent had shadowed Capitol Cleaning last 

night and will do the same Saturday and Sunday as we
ll as 
another email from McSharry to Gulotta, dated Sunday, D
e-cember 10 at 6:46 p
.m. This email is as follows:
  From: Sierra Lilledahl 
[hartfordjobsprc@live.com] 
 Sent: Saturday, December 10, 2011 6:46 PM 
 To
: Gullotta, Bernie
 Subject: Re: Update
  Good evening Bernie,
  We are fully staffed, with a crew of 8 and Joe. The new eve
n-ing crew is here shadowing the staff and going through the 
motions. The weekend day porter starts tomorrow morning @ 
7:30 am. Tomorrow
 I will supply you with a copy of our 
schedule for review.
  HAVE A GREAT NIGHT!
  -Sierra
  Finally, Respondent
™s attorney submitted a letter and su
p-porting documents in connection with the investigation. In th
e-
se documents, Respondent explained its reasons 
for not hiring 

any of Capitol cleaning employees and for hiring others i
n-stead.
 With respect to Williams and Garcia, the letter stated that 
although Respondent had received job applications from all 

eight Capitol Cleaning employees, that Respondent 
ﬁwas a
d-vised by the Hartford Courant not to interview
ﬂ Garcia and 
Williams and that, therefore, Respondent did not interview or 
consider these two individuals for employment.
 The document further reflects that Respondent interviewed 
the remaining Capitol Cleaning
 employees on November 8, 
2011. According to the letter, the employees at the meeting 
ﬁappeared disgusted with the offer of $9.00 per hour,
ﬂ they 
were rude and visibly upset and were clearly unhappy with the 
wages Respondent was offering. The letter furthe
r states that 
McSharry and Lilledahl 
ﬁwere greatly concerned when this 
group of employees left that they would not be interested in 
working for the company at $9.00 per hour and would not 
comprise a happy crew
. . . It was critical that there be some 
enthus
iasm and flexibility for those in the group to work this 
job. All in the group displayed a disgruntled attitude toward 
Sierra and Steve Lilledahl.
ﬂ The letter goes to say that, subsequently, Respondent r
e-ceived notification that three of the individuals we
re willing to 
work at $9 per hour.
27 However, by that time, according to the paper, Respondent 
had run its first advertisement in craigslist, had received co
m-munications from a number of applicants, who had expressed to 

Respondent 
ﬁflexibility and 
enthusiasm to work at this job,
ﬂ which 
ﬁwere key components of these discussions with pote
n-tial candidates.
ﬂ The paper also noted that ultimately the staff hired consisted 
of only three full
-time positions and all other jobs filled were 
part
-time or superv
isory. It further stated that Respondent r
e-duced the number of man hours to equal 7.5 full
-time positions 
while previou
sly Capitol Cleaning utilized 8
Œ9 full
-time e
m-ployees.
 It goes on to state that Respondent filled its crew in during 
interviews conducted
 on December 8
Œ11, 2011
, and hired its 
staff. It explained its reasons for hiring those ultimately hired 

and for not hiring the former Capitol cleaning employees as 
follows:
  The reasons the individuals identified in Attachment 9 were 
hired was that they h
ad a willingness to be flexible with the 
demands that Pressroom places on its employees and would 
work as a team. Except for those who accepted lead positions, 
all were willing to work part
-time. The candidates chosen had 
experience in the janitorial field
 and exhibited an eagerness to 
work at this position at a rate of $9.00 per hour. Since these 

jobs did not require much skill, experience working as a jan
i-
tor was not a high priority; flexibility and a willingness to 
work with Pressroom
™s guidelines with l
ittle supervision. The 
former Capitol employees who said they were willing to work 
were considered to the very end. However, the other cand
i-
dates chosen were a better fit for the work and for Pres
s-room
™s demands. The Capitol employees were not happy with 
the compensation. Pressroom was concerned that these ind
i-
viduals would not be willing to work a part
-time position for 
any length of time as they had previously worked full
-time at 
Capitol. Most of those individuals who accepted part
-time 
employment had ful
l-time jobs during the day.
  Pressroom
™s intention was to provide services on a more 
streamlined basis, reducing the crew by one to two full
-time 
positions. More flexibility is demanded of the crew, many 

times being required to come back to work at the req
uest of 
the Hartford Courant.
  At another point in the paper, Respondent explained its re
a-son for not hiring Figueroa, as follows:
  Mr. Emilio Figueroa applied as the day porter (lead man) for a 

full
-time position. Mr. Figueroa was not hired for that posit
ion 
because he could not read or write in the English language. 

These skills are critical for this position as it is necessary for 
the day porter to be able to communicate with the Hartford 
Courant both verbally and in writing if any issues arise during 
27 These three were, according to the document, were Lubowicka, 
Hovhannisyan
, and Zhamkochyan.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 666 a 
given work day.
  Finally, in another section of the document argues further 
why it did not hire the former Capitol Cleaning employees. It 
stated:
  When these individuals left the meeting on November 8, 
2011, they had not accepted a position at $9.00 an hour. It did 
not appear that they would be willing to accept a job at $9.00 

an hour, stated they would get back to Pressroom a day later. 
They did not
 get back to Pressroom for several days. The 
Lilledahls were left with the impression that if they hired th
e-
se applicants they would not have a group that was satisfied 
with working there which would make it difficult for the 
cleaning team to work cohesive
ly. An individuals
™ enthusiasm 
for the position is important for Pressroom as they maintain 
high standards as relates to the quality of their work and their 

responsiveness to the Hartford Courant and its staff. Since 
neither Steve nor Sierra Lilledahl coul
d be there overseeing 
their work, an eagerness to work at the location was i
m-portant.
  Most significantly, there is not a single word in this doc
u-ment that refers to Respondent 
ﬁshadowing
ﬂ the former Capitol 
Cleaning employees or that it observed any of th
ese employees 
working or that such 
ﬁshadowing
ﬂ or observation of these e
m-ployees played any role in Respondent
™s decision not to hire 
them.
 ANALYSIS AND 
CONCLUSIONS
 A. The Conduct of Steve Lilledahl
 On November 8, Respondent conducted a meeting with five 
former Capitol Cleaning employees, who had applied for jobs 
with Respondent. Lilledahl, in the course of informing the a
p-plicants that Respondent paid employees $9 per hour with no 

benefits, also told them that Respondent is nonunion, does not 
work with uni
ons, does not deal with unions and does not want 
a union at all. I note that Respondent
™s own representatives 
admitted that Lilledahl informed the five Capitol Cleaning e
m-ployees that Respondent was a nonunion company.
 I find in agreement with Charging Par
ty and General Cou
n-sel that the comments made by Lilledahl to the prospective 
employees were coercive and unlawful, even crediting the ve
r-sion of Respondent
™s witnesses that he merely stated that R
e-spondent was nonunion.
 In 
Kessel Food Markets
, 287 NLRB 42
6, 427 (1987), enfd. 
868 F.2d 881 (6
th Cir. 1989), the Board found that statements 
made to applicants for employment by officials of the prospe
c-tive successor employer that the stores would operate non
-
union were coercive and violative of Section 8(a)(1) o
f the Act. 

The Board reversed the judge, who had found such comments 
not to be unlawful or coercive since absent a successor oblig
a-tion the employer was free to operate on a nonunion basis. The 
Board observed as follows:
  The Charging Parties contend that 
the judge misinte
r-preted 
Burns 
and 
Howard Johnson, 
and that an employer 
is not always free to commence operations on a nonunion 
basis. They further argue, contrary to the judge
™s finding, 
that the Respondent, not the applicants, in most instances 
initiated
 the discussion about the stores
™ nonunion status. 
They also contend that even if the applicants did initiate 
the discussion, the statements are nevertheless coercive 
and violate Section 8(a)(1). We agree with the Charging 
Parties. 
Burns 
and 
Howard Johnson
 hold that although a 
purchasing employer has no obligation to hire the seller
™s unionized employees, it may not refuse to hire those e
m-ployees because they are union members or to avoid being 
required to recognize the union. Under 
Burns
, the purcha
s-ing em
ployer has an obligation to recognize and bargain 
with the union if a majority of the purchaser
™s employees 
were previously employed by the seller and were repr
e-sented by the union. Thus, the employer does not know 
whether it will be union or nonunion unti
l it has hired its 
work force. When an employer tells applicants that the 
company will be nonunion before it hires its employees, 
the employer indicates to the applicants that it intends to 

discriminate against the seller
™s employees to ensure its 
nonunion
 status. Thus, such statements are coercive and 
violate Section 8(a)(1). See 
Potter
™s Chalet Drug, 
233 
NLRB 15, 20 (1977), enfd. mem. 99 LRRM 3327 (9
th Cir. 
1978); 
Love
™s Barbeque Restaurant No. 62, 
245 NLRB 78, 
124 (1979), enfd. in pertinent part 640 F.2d
 1094 (9
th Cir. 
1981). Id at 429.
  The principles and analysis of 
Kessel Food
, supra has been 
followed and applied in numerous subsequent Board and court 
decisions. 
Smoke House Restaurant
, 347 NLRB 192, 193, 203 
(2006) (statement that employer was a nonuni
on restaurant and 
that it would not be a 
ﬁunion house
ﬂ); 
Eldorado Inc.
, 335 
NLRB 952, 953 (2001)
, statement by employer in response to 
question by prospective employees about 
ﬁretaining the union
ﬂ that 
ﬁthe business would be non
-union,
ﬂ unlawful and coerci
ve, 
even though he added 
ﬁif you guys want a union it
™s up to you.
ﬂ Board citing 
Kessel Food
, reiterates that such comments made 
by a potential successor employer, who does not know whether 
it will hire a majority of the predecessor
™s employees, tells 
appl
icants that it will be nonunion, it indicated that it intends to 
discriminate against the predecessor
™s employees to insure its 
nonunion status); 
Advanced Stretchforming Inc.
, 323 NLRB 
529, 530 (1997), enfd. in relevant part 233 F.3d 1176 (9
th Cir. 
2000) (informing potential applicants for employment that it 
intends to operate nonunion, unlawful
, and coercive. Board 
observes, 
ﬁA statement to employees that there will be no union 
at the successor employer
™s facility blatantly coerces employees 
in the exercise of their Section 7 rights to bargain collectively 
through a representative of their own choosing and constitutes a 

facially unlawful condition of employment.
ﬂ);28 Commercial 
Erectors, Inc.
, 342 NLRB 940, 942 (2004) (statement to job 
applican
ts that company will not go union, unlawful threats that 
attempts to unionize employer would be futile); 
Brown & Root 

Inc.
, 334 NLRB 628, 630 (2001)
, enf. denied 333 F.3d 628 (5
th Cir. 2003) (statement by employer representative that it was a 
28 The Ninth Circuit
™s opinion enforcing in relevant part the Board
™s order observed, 
ﬁHaving been informed when invited to apply for work 
with ASI that there would be no union at the new company, aero
-workers may well have be
lieved that employment with ASI was co
n-
tingent on abstaining from union representation.
ﬂ 233 F.3d at 1181.
                                                              PRESSROOM CLEANERS
 667 ﬁnon-union
ﬂ company and 
ﬁintended to stay that way,
ﬂ viol
a-tive of Section 8(a)(1) of the Act); 
Galloway School Lines
, 321 
NLRB 1422, 1432 (1996) (statement by employer that comp
a-ny was not union and that it will never be union); 
Ryder Truck 
Rental
, 318 NLRB 1092, 1094
Œ1095 (1995) (statements made 
to job applicants that facility was to be a nonunion shop, unla
w-ful citing 
Kessel Food
, supra); 
Williams Enterprises
, 301 
NLRB 167 (1991), enf. in pert
inent
 part 956 F.2d 1226, 1234 
(D.C. Cir. 1992) (statement by potential succ
essor employer 
that 
ﬁit intended to operate the Richmond plant as a non
-union 
plant,
ﬂ coercive and unlawful since it announces to prospective 
employees its intention to remain nonunion and implicitly co
n-veyed a message to those individuals that 
ﬁany conduc
t which 
is not consistent with that stance may jeopardize their emplo
y-ment possibilities or security,
ﬂ 301 NLRB 167
Œ168); 
Worcester 
Mfg.
, 306 NLRB 218 (1992) (informing employees that it e
x-pects to operate nonunion); 
Bay Area Mack
, 293 NLRB 125 
(1989) (Boa
rd reverses judge and finds based on 
Kessel Food
, supra that employer
™s statements to applicants that it was star
t-ing up as a nonunion company to be violative of the Act).
 Respondent cited 
Brown & Root, t
he Fifth Circuit
™s decision 
in 
Brown & Root
, supra, 
333 F.3d 628, wherein it denied e
n-forcement of a Board decision and concluded that statements by 
a management official of 
Brown & Root
, a potential successor 
employer, who was in the process of interviewing applicants at 
a previously unionized portion of a
 facility, that 
Brown & Root
 was a nonunion company, intended to stay that way and if the 

applicants come to work for them, 
ﬁthey would be non
-union
ﬂ were protected by Section 8(c) of the Act and employees could 
not be reasonably threatened by such comments.
 I observe, initially, that I, as an administrative law judge, am 
bound by Board law and not the Circuit
™s reversal of the Board 
decision in 
Brown 
& Root
, which decision is still binding Board 
precedent, particularly, since it is supported by the numerous 
other cases that I have cited above.
 Nonetheless, the facts in 
Brown & Root
, supra are signif
i-cantly distinguishable from the instant case in sever
al respects. 
It is noted that the court therein relied on the fact that the co
m-
pany official
™s response came from a question from one of the 
applicants and that he did not make any unsolicited comments 
about the union
™s future. In contrast, here, Lilledahl
™s stat
e-ments about the Union and the Union
™s future were made in 
unsolicited comments, not in response to questions, and were 
much stronger definitive and coercive.
29 Moreover, the Court noted that the statements were made in 
the context of the plant, whe
re Brown & Root already e
m-ployed 200 nonunion employees, and if there were only one 
bargaining unit, 20 union employees would not change Brown 
& Root
™s nonunion status. Indeed, the Court relied on the 
Board
™s decision in 
P.S. Elliott Services
, 300 NLRB 116
1, 1162 
(1990), also cited by Respondent, wherein it dismissed an 
8(a)(1) allegation when a potential successor employer
™s repr
e-sentative, in response to a question from a predecessor
™s em-ployee, stated that the employer was a 
ﬁnon-union company.
ﬂ 29 Lilledahl told the Capitol Cleaning employees that Respondent is 
nonunion, does not work with unions, does not deal with unions
, and 
does not want
 a union at all.
 The Boar
d in 
P.S. Elliott
 reversed the judge, who had found the 
comments to be unlawful, citing 
Kessel Food
, supra. The Board 
emphasized, in finding the statement to be lawful and non
-coercive, that it was made in response to an employee question 
and not accompani
ed by any threats, interrogations or other 
unlawful coercion. Further, the Board observed that in light of 
the employer
™s preexisting operation as a nonunion company, 
its official
™s statement continued 
ﬁa truthful statement of an 
objective fact.
ﬂ Id. at 11
62.
 Notably, in 
P.S. Elliott
, supra the Board also dismissed the 
judge
™s finding of an 8(a)(5) violation for the employer
™s re-fusal to recognize and bargain with the union, despite it having 

hired a majority of its employees from the predecessor
™s unit. 
The Board concluded that the predecessor
™s unit was not an 
appropriate unit in circumstances therein. Thus, the employer 
services 90 cleaning accounts and employed 175 employees. 
Further, the evidence disclosed centralized management, fr
e-quent transfers of e
mployees between jobsites from building to 
building
30 and uniform personnel and benefits to each loc
ation. 
Further, there was no on
site supervisor so that all employees 

were commonly supervised out of the central office. Based on 
such evidence, the Board c
oncluded that employees at the pa
r-ticular location when the employer was awarded the contract
31 did not have a community of interest sufficiently distinct and 
separate from the employer
™s other employees to warrant the 
establishment of a separate appropria
te unit. 
 According, the Board dismissed the entire complaint. Id
. at 
1162.
 Clearly, the facts, herein, are far different from both 
Brown 
& Root
 and 
P.
 S. Elliott
 relied upon by Respondent. Notably, 
the Board in 
Brown & Root
 distinguished 
P.S. Elliott
 on t
he 
grounds that there the employer stated only that the company 

was nonunion but that it in 
Brown & Root
, it added an unlawful 
threat of futility by commenting that 
ﬁit intended to stay that 
way,
ﬂ 334 NLRB at 630, citing 
Galloway School Lines
, supra, 
321 
NLRB at 1433.
 Furthermore, I note that the Board in 
Williams Enterprises
, supra, a post
-P.S. Elliott
 case, affirmed a judge
™s finding that a 
statement by a prospective successor that it 
ﬁdid intend to ope
r-ate the Richmond plant as a non
-union plant
ﬂ was co
ercive, as I 
detailed above. Notably, that case was appealed to the D
.C. Circuit, where the Court affirmed the Board
™s finding of a vi
o-lation and distinguished 
P.S. Elliott
, which had been relied 
upon by Williams Enterprises. The Court instead relied upon 
Kessel Food
, supra in finding the employer
™s conduct unlawful 
since in 
P.S. Elliott
, unlike 
Williams Enterprises
, and unlike 
here, the employer had an 
ﬁobjective basis
ﬂ on which it would 
base its statement that it would remain nonunion, 956 F.2d at 

1235 (i
.e.
, that the employer in 
P.S. Elliott
 knew that it would 
not be a successor employer obligated to bargain with the union 
since the predecessor
™s unit, therein, was inappropriate).
  30 Even though no transfers were made to the location in question. 
The employer testified that it did not make anyone such transfers b
e-cause of the litigation of the Board matter.
 31 There were seven employees from the predecessor
™s workpl
ace 
hired by the employer, which constituted its entire work
 force at the 
building.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 668 The Court
™s opinion in that regard is set forth below:
  This statement, th
e ALJ concluded, was the sort of statement 
that indicates to employees that 
ﬁany conduct by them which 
is not consistent with the ukase may jeopardize their emplo
y-ment possibilities or security.
ﬂ ALJ Opinion at 12. We find no 
reason to disturb that finding
.  Williams argues that 
Kessel
 does not apply here because 
Barnes
™s statement at the August meeting did not say that 
Williams intended to remain nonunion 
ﬁat all costs.
ﬂ But we 
do not read the Board
™s decision in 
Kessel
 to require an inte
n-tion to remain nonunion at all costs. 
Kessel
 simply states that 
ﬁ[w]hen an employer tells applicants that the company will be 
nonunion before it hires its employees, the employer indicates 
to the applicants that it intends to discriminate against [them] 
to
 ensure its nonunion status.
ﬂ Kessel
, 287 NLRB at 429. A 
successor employer need not necessarily say that it intends to 
remain nonunion 
ﬁat all costs
ﬂ to send the coercive message 
to potential employees.
  Williams also argues that this case is more like 
P.S. Elliott 

Services, Inc.
, 300 NLRB No. 162, slip op. at 6 (Dec. 31, 
1990), where the Board held that an employer
™s statement to 
potential employees that it was 
ﬁa nonunion company
ﬂ was 
not an 8(a)(1) violation. However, in 
P.S. Elliott
, the new e
m-ployer
 knew, when it absorbed seven of the predecessor
™s eight employees into its workforce of approximately 175 e
m-ployees, that it would never reach successor status. Therefore, 
as the Board in 
P.S. Elliott
 explained, the employer had an 
ﬁobjective basis
ﬂ on wh
ich it could base its statement that it 
would remain nonunion. Id.
  But Williams did not have an objective basis for its statement 
that the plant would be nonunion. Unlike the employer in 
P.S. 
Elliott
, Williams did not know, before it made its hiring dec
i-
sion, whether a majority of its production staff would be fo
r-mer Bristol workers.  Id at 1235.
  Notably, the Court
™s opinion in 
Brown & Root
, reversing the 
Board
™s finding of a violation, relied on the fact that the stat
e-ments of the 
Brown & Root
 official 
ﬁwere made in the context 
of a plant where Brown & Root already employed 200 non
-union employees, and if there were only one bargaining unit, 70 
union employees would not change Brown and Root
™s non
-union status.
ﬂ 333 F.3d at 639. Thus, the Court found the 
acts 
similar to 
P.S. Elliott
 and its statement that it intended to stay 
nonunion was not coercive since the hiring of the predecessor
™s employees would not change Brown & Root
™s nonunion status. 
Thus, the Court reasoned that as in 
P.S. Elliott
, the employe
r in 
Brown & Root
 was merely stating an objective fact and was not 
coercive or unlawful.
 Clearly, the facts, here, are significantly different from 
Brown & Root
 and 
P.S. Elliott
 and are closer to 
Kessel Food
 and its progeny. Thus, here, Respondent, like the employers in 
Kessel Food
 and 
Williams Enterprises
, did not know whether a 
majority of its staff would be made up of former Capitol Clea
n-ing workers. Further, unlike, 
P.S. Elliott
 and 
Brown & Root
, there ca
n be no question that the predecessor
™s bargaining unit 
at the Hartford Courant is an appropriate unit. While Respon
d-ent does have facilities throughout the United Sates, no ev
i-dence was presented of centralized supervision labor relations 

and interchange 
between facilities that might make such a unit 
inappropriate as in 
P.S. Elliott
. Furthermore, Lilledahl
™s statements, as I have found, went 
beyond merely stating that it was nonunion but included add
i-
tional coercive statements of threats of futility. 
Comme
rcial 
Erectors
, supra, 34
2 NLRB at 942 (it does not work with u
n-ions, it does not deal with unions).
 Accordingly, based on the foregoing analysis and precedent, 
I conclude that Respondent
™s comments by Lilledahl on N
o-vember 8 were coercive and violative of
 Section 8(a)(1) of the 
Act. 
Kessel Food
, supra; 
Smoke House
, supra; 
Williams Ente
r-prises
, supra; 
Commercial Erectors
, supra; 
Galloway School 
Lines
, supra; 
Ryder Truck
, supra, 
Eldorado
, supra; 
Advanced 
Stretchforming
, supra; 
Bay Area Mack
, supra.
 B. The Co
nduct of Francisco Teran
 I have found above that during the first week of January of 
2012, Respondent
™s employees, Rosario and Cruz, were wal
k-ing towards the entrance to the Hartford Courant facility when 
they were approached by Gabriel, who identified him
self as a 
union representative. Gabriel talked to the employees about the 
Union, gave them union cards to sign and they took them. R
o-sario observed that Teran was watching the employees through 

the Courant
™s glass doors as they were talking to Gabriel.
 Whe
n Cruz and Rosario entered the building, Teran a
p-proached them and said that they could not talk to 
ﬁhim
ﬂ (refe
r-ring to Gabriel) because he was from the Union. Teran told the 
employees that he knew Gabriel and knew that Gabriel was 
from the Union, Teran ad
ded that if the employees continue to 
talk to the union representative, they would get fired. Additio
n-ally, Teran informed Cruz and Rosario that the crew that used 

to work there had the Union and that is why they weren
™t wor
k-ing at the Hartford Courant.
 General Counsel contends, and I agree, that Teran
™s stat
e-ment to employees that they would be fired if they continued to 

talk to the Union is a classic and blatant unlawful threat to di
s-charge employees. 
C.P. Associates
, 336 NLRB 167, 172 
(2001
); Swardson Pa
inting Co.
, 340 NLRB 179, 185 (2003); 
Omsco Inc.
, 273 NLRB 872 fn. 2 (1984).
 I also conclude that Teran
™s informing the employees that the 
former workers at the Hartford Courant (i.e.
, the Capitol Clea
n-ing employees) were not working at the facility becaus
e they 
had been represented by the Union was similarly violative of 
Section 8(a)(1) of the Act. 
T.C. Broome Construction Co.
, 347 
NLRB 656, 665 (2006) (informing employees that employer 
had laid off another employee because that employee was tr
y-ing to orga
nize for the union, unlawful threat to discharge e
m-
ployees because of their union activity).
 The complaint alleges, and the General Counsel contends, 
that Teran created the impression of surveillance that its e
m-ployees
™ union activities were under surveill
ance by Teran
™s comments and conduct. 
Stevens Creek Chrysler Jeep Dodge
, 357 NLRB 
633, 638
 (2011), affirming previous decision issued 
by two
-member Board, 353 NLRB 1294 (2009) (asking e
m-ployees during a shop meeting who paid for pizza at the prev
i-ously hel
d union meeting).
 I do not agree. Here, Teran observed Cruz and Rosario tal
k-  PRESSROOM CLEANERS
 669 ing to the union representative and obtaining union cards, loo
k-ing through the glass of the facility. The employees, here, were 

conducting their activities openly at or near compan
y premises. 
In such circumstances, open observation of such activities by 
an employer is not unlawful. 
Roadway Package System Inc.
, 302 NLRB 961 (1991).
 General Counsel
™s assertion that Teran
™s comments that the 
employees should not talk to the union representative constitu
t-ed an unlawful giving the impression of surveillance of e
m-ployees
™ union activities is not correct. The Board
™s test for 
determining whether an employer has created an unlawf
ul i
m-pression of surveillance is whether 
ﬁunder all the relevant ci
r-cumstances reasonable employees would assume from the 
statement in question that their or other protected activities had 
been placed under surveillance.
ﬂ Stevens Creek Chrysler
, supra, 
353 NLRB at 1295, quoting 
Frontier Telephone of Rochester
, 344 NLRB 1270, 1276 (2005).
 Here, there is no basis to conclude that the employees would 
assume that Teran
™s statement that he knew that Gabriel was a 
union representative was obtained through unlawfu
l survei
l-lance. To the contrary, it is clear that the employees observed 

that Teran was watching them conducting their union activities 

openly in front of the facility and that Teran so informed the 
employees not to talk to the union representative. There 
can be 
no reasonable inference than Teran obtained information about 
Gabriel
™s identity through unlawful surveillance of employees
™ union activities. 
Sunshine Piping
, 350 NLRB 1186 (2007) (no 
violative of creation of impression of surveillance by superv
i-sor™s comments, detailing knowledge of union
™s success on 
obtaining cards. Board reverses judge and notes that although 

supervisors comment that 80
 percent
 of employees signed cards 
indicated awareness of union
™s success, it was based on open 

conducted card 
drive and 
ﬁreasonably suggested that Respon
d-ent had observed this open activity on its premises
ﬂ); 
Michigan 
Roads Maintenance Co.
, 344 NLRB 617 at fn. 4 (2005) (di
s-missing impression of surveillance allegation, where emplo
y-er™s statement revealed awareness
 of employee
™s open union 
activity on employer
™s property).
 Stevens Creek Chrysler
, supra cited by General Counsel is 
not to the contrary. There, the Board found that the statement 

made by the supervisor, revealing knowledge about a union 
meeting by asking
 who paid for the pizza created the impre
s-sion of surveillance. Because it involved a union meeting away 

from the premises and employees would reasonably assume 
that the employer had obtained its information about the union 
meeting by placing the employees
™ union activities under su
r-veillance. 
 Here, as noted, and in contrast to 
Stevens Creek Chrysler
, supra and other cases, where such violations have been found, 

the union activities, referred to by Teran, took place openly in 
front of the facility.
 Accordi
ngly, I shall recommend dismissal of this complain 
allegation.
 On January 10, 2012, a larger group of employees, including 
Castro, Cruz and Rosario were once again talking to Gabriel 

about the Union, and he handed out union cards and union fl
y-ers to the em
ployees. As the employees were entering the buil
d-ing, Teran questioned them as why they were talking to the 
man outside. Employees responded that the man was speaking 
to them about the Union. Teran informed the employees that if 
they keep talking to the Un
ion that they would be fired, just like 
the workers, who worked beforehand, were fired because of 
that.
 A few minutes later, Teran saw Rosario and Cruz in his o
f-fice and asked them to tell him what the union representative 
had given them. Rosario showed Te
ran the union card and u
n-ion flyer that Gabriel had given him, and Teran asked if he 
could keep it as 
ﬁevidence.
ﬂ The above evidence demonstrates multiple 8(a)(1) violations 
by Teran.
 His questioning of the employees about why they were tal
k-ing to the man 
outside constituted a coercive interrogation in 

violation of Section 8(a)(1) of the Act, particularly, where, as 
here, it is accompanied by an unlawful threat to discharge e
m-
ployees if they continued to talk to the union representative and 
a statement that
 the prior employees at the site (i.e. the former 
Capitol Cleaning employees) were terminated for union activ
i-ties, which are both independently unlawful threats to discharge 

employees.
32 Swardson Painting
, supra.
 On February 9, Rosario complained to Teran
 about not r
e-ceiving a raise and observed that by law he should be getting 
paid $12 per hour. Teran responded by commenting that R
o-sario must have been talking to the Union and that Respondent 
could fire him for that. Teran
™s threat to again fire employees
 for talking to the Union is once more violative of Section 
8(a)(1) of the Act. 
Swardson Painting
, supra; 
C.P. Associates
, supra; 
Bestway Trucking Co.
, 310 NLRB 651, 671 (1993).
 I so find.
  C. The Refusal to Hire
 It is clear that a new owner of a business 
or a successor co
n-tractor, like Respondent, is not obligated to hire all or even any 
of the employees employed by the predecessor contractor. 
However, it may not refuse to hire the predecessor
™s employees 
because they were represented by a union or to avoid having to 
recognize and/or bargain with the Union. 
NLRB v. Burns Sec
u-rity Services, 
406 U.S. 272 (1972); 
Howard Johnson
™s v. D
e-troit Local Joint Executive Board, 
417 U.S. 249 (1974). Some 
of 
the factors relied on by the Board in establishing such a vi
o-lation include evidence of union animus; lack of a convincing 

rationale for the refusal to hire the predecessor
™s employees, 
inconsistent hiring practices or overt acts or conduct evidencing 

a di
scriminatory motive; and evidence supporting a reasonable 
inference that the new owner or contractor conducted its staf
f-ing in a manner precluding the predecessor
™s employees from 
being hired as a majority of the new owner
™s overall work force 
to avoid the
 Board
™s successorship doctrine. 
Weco Cleaning 
Specialists
, 308 NLRB 310 (1992); 
U.S. Marine Corp., 
293 
32 The fact that former Capitol Cleaning employees were not di
s-charged but merely not hired by Respondent is of no consequence. The 
statement equating the union membership 
or activities of the former 
Capitol Cleaning employees with their failure to be employed by R
e-spondent is a clear threat to Respondent
™s current employees that union 
activities on their part could result in a similar loss of their emplo
y-ment.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 670 NLRB 669 (1989), citing 
Houston Distribution Service
, 227 
NLRB 960 (1977); 
Lemay Caring Centers
, 80 NLRB 60 
(1986), enfd. mem. 815 F.2d 71 (9
th Cir. 198
7).
 In 
Planned Building Services
, 347 NLRB 670 (2006), the 
Board clarified the applicable framework for considering refu
s-als to hire in successorship contexts, resolving the confusion 
that had existed in analyzing such cases subsequent to 
FES
, 331 
NLRB 9 (
2000). In 
FES
, the Board changed the evidentiary 
burden in refusal to hire cases and added requirements to the 

Wright Line
 standard for proving discriminatory conduct.
33 General Counsel, under 
FES
, must prove that the employer was 
hiring or had concrete pl
ans to hire at the time of the unlawful 
conduct and that the applicants had experience or training rel
e-vant to the announced positions.
 Subsequent to 
FES
, some Board cases continued to apply a 
Wright Line
 analysis to refusals to hire in successorship co
n-texts
34 without considering 
FES
 criteria, and in others the 
Board referred to 
FES
 and stated that 
FES
 standards were met 
without addressing whether an 
FES
 analysis should be applied 
in a successorship context.
35 The Board, therefore, in 
Planned Building Serv
ices
, supra 
clarified the confusion by concluding that the additional 
FES
 requirements of proving that the applicants met the employer
™s qualifications for hire and the employer was hiring or had plans 

to hire were not necessary to be proved in a successor
ship co
n-text, essentially because these matters are essentially assumed 

or not in dispute in such cases. 
Planned Building Services
, su-pra, 347 NLRB at 673.
 There, the Board made clear that the appropriate analysis for 
refusal to hire allegations arising in
 a successorship context 
encompasses principals applying 
Wright Line
 and General 
Counsel has the initial burden to prove that the employer failed 

to hire employees of its predecessor and was motivated by ant
i-union animus. Once the General Counsel has shown
 that the 
employer failed to hire employees of its predecessor and was 

motivated by antiunion animus, the burden then shifts to the 
employer to prove that it would not have hired the predece
s-sor
™s employees, even in the absence of its unlawful motive. In 
establishing its 
Wright Line
 defense, the employer is free to 
show, for example, that it did not hire particular employees 

because they were not qualified for the available jobs and that it 
would not have hired them for that reason, even in the absence 
of t
he unlawful considerations. Similarly, the employer is free 
to show that it had fewer unit jobs than there were unit emplo
y-ees of the predecessor.
 Id at 673
Œ679.
 In applying the 
Planned Building Services
 analysis, here, I 
find that General Counsel has adduced strong and compelling 

evidence that antiunion animus motivated Respondent
™s dec
i-sion not to hire the six discriminatees. 
 33 To establi
sh a violation under 
Wright Line
, 251 NLRB 1083 
(1980), General Counsel must prove that an employer
™s actions were 
the result of its animus toward union or protected activity. Once the 
General Counsel has met this burden, the Board will find a violation 
un
less the employer proves that it would have taken such action, even 
in the absence of the protected activity.
 34 Waterbury Hotel M
gmt. 
LLC, 333 NLRB 482 (2001); 
Jennifer 
Matthew Nursing & Rehabilitation
, 332 NLRB 300 (2000).
 35 The Concrete Co.
, 336 NLRB 1
311, 1311
Œ1312 (2001). 
 Here, I have found that at the November 8 
ﬁinterview
ﬂ of the 
discriminatee
-applicants, Lilledahl informed those applicants 
that Respondent was a nonunion company, does not work with 
unions, does not deal with unions and does not want a union at 
all. These comments, as I have detailed above, are coercive and 

violative of 8(a)(1) of 
the Act. Indeed, as the Board had o
b-served on more than one occasion, such statements represent an 
unlawful message to employees that it would not permit them 
to be represented by a union and constitutes a 
ﬁfacially unla
w-ful condition of employment.
ﬂ Advan
ced Stretchforming
, supra, 
323 NLRB at 530 (statement by general manager at interview 
that they will be a nonunion facility); 
W&M Properties of Co
n-necticut
, 348 NLRB 162, 163 (2006) (informing employees that 
if they accept a job it would be nonunion, there
by, conditions 
their employment on refraining from union activities, thereby, 

violating 8(a)(1) of the Act); 
The Concrete Co
., 336 NLRB 
1311 (2001) (informing employees of its predecessors, 
ﬁthere
™s no union, the union
™s gone
ﬂ). Such comments by the hiring
 officials of the employers have 
been found to be highly indicative of discriminatory motivation 
and often sufficient without more to establish that antiunion 
animus motivated the refusal to hire. 
W&M Properties
, supra
; Concrete Co.
, supra. See also 
Mammot
h Coal Co.
, 354 NLRB 
687, 689 fn.
 13, 704 (2009) (statements made at job interview 
that company was going to be a nonunion mine held to be ev
i-dence of antiunion animus); 
Galloway School Lines
, supra, 321 
NLRB at 1424 (statements by employer official that i
t was not 
and would never be union provides strong evidence of union 
animus); 
Williams Enterprises
, supra, 301 NLRB at 167
Œ168, 
178 (statement that employer 
ﬁdid not intend to operate the 
Richmond plant as a nonunion plant
ﬂ). The evidence of antiunion moti
vation, here, does not end 
with Respondent
™s pronouncements that it would operate union 
free. 
Mammoth Coal
, supra, 354 NLRB at 704. I have found 
above that Francisco Teran, who was part of Respondent
™s workforce as an employee, but who was promoted to site
 su-pervisor in January of 2012 to replace its initial supervisor, who 
opted to return to Nebraska shortly after Respondent began 
operations at the facility, violated the Act by making several 
coercive statements to Respondent
™s employees. Thus, once 
Respon
dent began operations, cleaning the offices at the Har
t-ford Courant facility, the Union began a campaign to attempt to 
organize its newly hire employees. The campaign consisted of a 

union representative (Gabriel) speaking to employees outside 
the premises 
prior to their entering the facility, discussing the 
Union with them and handing out union cards and union flyers. 
Teran observed conduct through the glass window of the facil
i-ty. On several occasions during January of 2012, Teran co
n-fronted employees as t
hey were entering the premises after 
these employees were observed by Teran speaking to the union 
official, interrogated them about their conversations with the 

Union, threatened them with discharge if they continued to talk 
to the union representative, an
d most significantly, informed 
them that the prior employees working at the Courant had not 
been hired because of their union support.
 These 8(a)(1) violations that I have found, as described 
above, represent extremely substantial evidence of antiunion 
ani
mus in Respondent
™s decision not to hire the discriminatees. 
                                                             PRESSROOM CLEANERS
 671 TCB Systems Inc.
, 355 NLRB 883, 884
Œ885 (2010) (statement 
made by supervisor of successor, who had been employed by 
employer when hiring decisions were made, that these emplo
y-ees, who were not wo
rking for employer because of their strong 
support for the union, and the employee to whom statement was 
made was lucky to have been hired because the employer knew 
that he too was involved with the union, 
ﬁprovide ample ev
i-dence
ﬂ of employer
™s animus).
 I recognize, as did the Board in 
TCB Systems
, that Teran was 
not involved in Respondent
™s hiring decisions and, in fact, was 
not even employed by Respondent when it made its decision 
not to hire the six discriminatees. Nonetheless, as the Board 
observed in 
TCB Systems
, Teran
™s statements provide an expl
a-nation for those hiring decisions, and it is reasonable to infer 

that Teran, as a supervisor, did know why the decisions were 
made, even if he did not make them. There is nothing in these 
comments by Teran to 
suggest that they were statements of 

personal opinion and nothing in the record supports the infe
r-ence that Teran was fabricating. I note further in this conne
c-tion that Teran was promoted to supervisor when Respondent
™s initial supervisor went to Nebraska
 shortly after Respondent 
started operations at the facility on December 12, 2011. Thus, it 
is likely, and I so find, that Teran
™s comments to the employees 
were based on statements made to him by either the Lilledahls 

or by his predecessor as an on
-site s
upervisor. In such circu
m-stances, I conclude that Teran
™s remarks (which also included 
independent threats to discharge employees if they continued to 
talk to the Union) to be substantial evidence of unlawful mot
i-vation by Respondent. 
TCB Systems
, supra; 
Grand Canyon 
Mining Co.
, 318 NLRB 748, 748 fn. 2 (1995), enfd. 116 F.3d 
1039 (4
th Cir. 1997) (relying in part on supervisor
™s edifice 
post
-layoff statement that a particular employee had been laid 
off because of his union activity).
 Furthermore, Respondent
™s own witness, Steve Lilledahl, 
conceded that normally when Respondent starts up a new job at 
a facility that it hires the existing workforce. Indeed, even Sie
r-ra McSharry conceded that it would have been easier if R
e-spondent had hired the former Capitol 
Cleaning workers. Yet, 
Respondent failed to hire any of the experienced crew at the 
facility
36 and hired a crew of new employees 
ﬁoff the street
ﬂ without any experience at the facility and some without any 
experience in the industry. This departure from Re
spondent
™s prior practices is another indication of discriminatory motiv
a-tion. 
Planned Building Services
, supra, 347 NLRB at 708 (hi
r-ing practice contrary to prior practice of offering jobs to i
n-cumbent employees as long as owners were satisfied with the 

prior performance of the workers); 
MSK Cargo/King Express
, 348 NLRB 1096, 1102 (2006) (in previous transitions from 
contractor to contractor, employer hired complement of exis
t-ing employees); 
Waterbury Hotel Management LLC
, 333 
NLRB 482, 550 (2001) (deviati
on from employer
™ normal pra
c-tice of interviewing and hiring existing workforce, where there 

is an existing workforce).
 I conclude, therefore, that based on the above, that General 
Counsel had adduced compelling evidence that Respondent
™s 36 These employees had from 5
Œ15 years of experience working at 
the location.
 decision not to h
ire the six discriminatees was motivated by 
antiunion animus. The burden then shifts to Respondent to 

establish by a preponderance of the evidence that it would have 
taken the same action, absent their union activities and support. 
I conclude that Responde
nt has fallen far short of meeting its 
burden in that regard, in fact, in my view, as Respondent
™s purported defenses are pretextual and only reinforce General 
Counsel
™s strong prima facie showing.
 The reasons given by Respondent
™s witnesses, Gulotta, 
Lill
edahl
, and McSharry, for Respondent
™s decision not to hire 
the six discriminatees were internally inconsistent with their 

own testimony on direct and on cross
-examination, inconsistent 
between and among Respondent
™s witnesses, particularly 
Gulotta versus t
he Lilledahls, and most importantly, with the 
position paper submitted by Respondent
™s counsel to the R
e-gion.
 Thus, the evidence discloses that Respondent received job 
applications from the Union on behalf of the discriminatees in 
September of 2011, even b
efore Respondent was notified that it 
had been successful in its bid for the job. Respondent ignored 
the request from the Union to hire these employees or even to 
contact them for interviews, even after it had been notified that 

it had won the bid, until N
ovember 8, 2011. 
 Yet, it did not hire any of them on that day or thereafter and 
subsequently hired a crew of 8 employees, none of whom had 
worked at the facility and some of whom had no experience in 

the industry.
 Immediately after this November 8 meeting
, Lilledahl i
n-formed Gulotta that Respondent was not successful in hiring 
any Capitol Cleaning employees and that he (Lilledahl) was 
disappointed that the employees did not accept Respondent
™s offer.
 Gulotta
™s testimony, in that regard, is totally at odds 
with 
that of Lilledahl and McSharry, who insisted that no offer of a 

job was made to the employees at the meeting but that they 
were merely informed of Respondent
™s proposed wages of $9 
an hour with no benefits and that the employees were told to 
get back 
to Respondent as soon as possible to notify it if they 

were interested in employment under those conditions.
 Lilledahl further conceded in his direct testimony that R
e-spondent was ready to hire the six discriminatees if they were 

willing to work for these 
wages and no benefits, consistent with 

its normal prior practice of hiring incumbent employees when it 

takes over a contract. Lilledahl testified further that from the 
events of the meeting, such as the 
ﬁbody language
ﬂ of the e
m-ployees and their comments a
bout Respondent,
37 it was his 
impression that these employees did not want to work for R
e-spondent.
 Lilledahl also conceded that Respondent became aware wit
h-in a week after the November 8 meeting that his impression 
was not correct and that all six of the e
mployees had notified 
Respondent that they were willing to work for Respondent at its 
proposed wage with no benefits.
 Lilledahl could not provide any convincing rationale for R
e-spondent
™s decision not to acknowledge the employees
™ ac-37 ﬁWe must not be much of a company if that
™s all we can afford to 
pay.
ﬂ                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 672 ceptance of its offer a
nd hire an admittedly experienced crew. 
He was vague and uncertain about why that decision was made, 

essentially testifying that McSharry was primarily responsible 
for the decision. Finally, after some prompting from his cou
n-sel, he testified that Responde
nt decided to continue the inte
r-viewing process 
ﬁto see what we had and then would make the 
decision.
ﬂ Lilledahl further testified that, at some point in December, he 
and McSharry returned to the facility and 
ﬁshadowed the e
m-ployees
ﬂ for 
2 to 
3 days and co
ncluded that the Capitol Clea
n-ing employees were 
ﬁslow
ﬂ and that they did not believe that 
these employees would be able to do the job quickly enough. 
This later assertion was consistent with McSharry
™s ultimate 
testimony but not with her initial testimony
 on direct examin
a-tion.
 McSharry testified, in that regard, that at the November 8 
meeting the employees reacted negatively towards Respondent 

and that she 
ﬁwas uncertain whether any of the employees were 
interested in working for Respondent.
ﬂ After conceding that shortly after the meeting, Respondent 
was notified that all six discriminatees were interested in wor
k-ing for them at $9 per hour with no benefits, she was asked by 

Respondent
™s counsel why Respondent did not hire the e
m-ployees at that
 time. She replied that 
ﬁthere were some issues as 
far as the flexibility that they would have as employees for us,
ﬂ and they were extremely disgruntled, and Respondent did not 

have confidence in employing such employees.
 Significantly, McSharry said nothi
ng about any 
ﬁshadowing
ﬂ of employees at that time, although Gulotta had testified that he 
believed that the 
ﬁshadowing
ﬂ had commenced on November 8, 
immediately after the interviews.
 Thus, based on McSharry
™s testimony, within a week after 
November 8, Res
pondent was aware that an experienced crew 
of six employees willing to work for it at substantially reduced 
wages and no benefits, and yet it still did not hire any of them 
at that time.
 Her reasons for not doing so at that time make little sense 
and are not consistent with the testimony of either Gulotta or 
Lilledahl, i.e. that employees did not demonstrate flexibility 
and they were disgruntled. I note in this connection that 
Lilledahl ad
mitted in his testimony that had the employees 
accepted Respondent
™s ﬁoffer
ﬂ at the November 8 meeting, 
Respondent would have hired them (disgruntled or not).
 Ultimately, both McSharry and Lilledahl and, in fact, R
e-spondent
™s brief fell back on the alleged
 ﬁshadowing
ﬂ as the 
sole reason for Respondent
™s decision not to hire any of the 
discriminatees.
 Significantly, in this regard, McSharry abandoned her test
i-mony on direct examination that Respondent did not hire the 
employees in part because of their lack 
of flexibility or their 
potential for being 
ﬁdisgruntled
ﬂ employees and testified that 
the shadowing was the only reason for the decision.
38 Notably, this decision (not to hire the discriminatees) by R
e-spondent was made at a time in early December, when it
 was 
38 Indeed, McSharry volunteered that Respondent never asked the 
discriminatees
 in the interviews any questions about their flexibility or 
willingness to work part
-time hours.
 engaging in a frenzied hiring effort to recruit, screen and train a 

new workforce in order to meet the pressure imposed by Gulo
t-
ta to be the first Tribune contractor to be up and running and to 
meet its proposed start date of December 12. See 
New Conc
ept 
Solutions
, 349 NLRB 1136, 1154 (2007). Indeed, it seems o
b-vious that Respondent
™s decision to 
ﬁignore the obvious 
choice
ﬂ of hiring an experienced and available workforce su
p-ports a reasonable inference that its decision was motivated by 
animus towards
 the Union. Id at 1154.
 The 
ﬁshadowing
ﬂ defense advanced by Respondent as the 
sole reason for its decision not to hire the Capitol Cleaning 
employees is undermined by several factors. Initially, I note the 
lack of specificity or details with respect to the
 testimony of 
McSharry and Lilledahl that the employees were 
ﬁslow.
ﬂ Nei-ther of Respondent
™s witnesses presented any specific testim
o-ny as to what they observed about the employees
™ performance 
that lead them to conclude that they were working too 
ﬁslow
ﬂ to be able to perform the work required by Respondent during the 
times that they would be employed. Such vague and concl
u-sionary testimony is hardly sufficient to meet Respondent
™s burden of proof. Moreover, if it was so important for Respon
d-ent to determin
e how 
ﬁslow
ﬂ the workers were performing their 
jobs, why did they not 
ﬁshadow
ﬂ them immediately after the 
interviews to give them sufficient time to assess their perfo
r-mance rather them wait until a few days before it made its dec
i-sion in mid
-December to a
llegedly 
ﬁshadow
ﬂ them? Respon
d-ent provided no explanation for its failure to do so.
 Further, Respondent
™s witnesses
™ testimony concerning the 
purpose of 
ﬁshadowing
ﬂ and its extent is undermined by Gulo
t-ta™s testimony as well as by documentary evidence of emails 
between Gulotta and Respondent. Thus, Gulotta testified that 
the purpose of 
ﬁshadowing
ﬂ is generally to permit the new co
n-tractor to see how the prior contractor operated, where various 
items are stor
ed and other matters. This description of shado
w-ing
™s purpose was, in fact, conceded by Respondent
™s own 
witnesses. Thus, I find that shadowing is not done for the pu
r-pose of making decisions or to evaluate the performance of the 
prior contractor
™s employe
es but to simply see how they co
n-ducted its operation.
 The emails between Respondent and Gulotta serve to co
n-firm this fact as well as contradicting McSharry
™s testimony as 
to the frequency and timing of the 
ﬁshadowing.
ﬂ Thus, on Fr
i-day afternoon on Decemb
er 9, 2011, McSharry emailed Gulo
t-
ta, giving him an update on Respondent
™s progress. She i
n-formed him that as of that time Respondent had a crew of six
39 and that it was conducting more interviews on Saturday to fill 

additional positions. She added that 
ﬁwe shadowed Capitol 
Cleaning last night and will do the same Saturday and Sunday 
night (full crew).
ﬂ Further, on Saturday evening, December 10, 
McSharry emailed Gulotta once more to announce that R
e-spondent was fully staffed with a crew of 8, plus Joe (the 
su-pervisor). She added that the 
ﬁevening crew is here shadowing 
the staff and going through the motions.
ﬂ It is obvious from these emails that the purpose of the sha
d-owing was not to assess performance of Capitol Cleaning 
39 According to McSharry, this number referred to five employees, 
plus the site supervisor, whom it had hired.
                                                                                                                         PRESSROOM CLEANERS
 673 workers to determine whether or no
t to hire them but to observe 
their work to see how they operate to enable the employees 

hired by Respondent to do their work. It is clear that the sha
d-owing was conducted principally after the decision was made 
by Respondent not to hire the former Capitol
 Cleaning workers. 
Thus, McSharry and Lilledahl
™s testimony that Respondent 
conducted shadowing for two or three days is undermined and 
contradicted by its emails and McSharry
™s own admission that 
she did not arrive at the facility until Thursday, December
 8, 
and the email dated December 9 states that Respondent sha
d-owed Capitol Cleaning last night (meaning December 8). 
Therefore, Respondent 
ﬁshadowed
ﬂ the employees for only one 
night, not two or three as Respondent
™s witnesses assert, before 
it made its de
cision not to hire the former Capitol Cleaning 
workers on Thursday evening, December 8, according to 

McSharry
™s testimony.
 Additionally, Lilledahl furnished no testimony as to which 
employees he 
ﬁshadowed,
ﬂ and McSharry testified that she 
shadowed five of 
the six discriminatees, admitting that she did 

not shadow Korzeniecki and presented no evidence that either 
Lilledahl or Pena shadowed Korzeniecki or reported to her 
otherwise on his performance. Pena did not testify. Thus, R
e-spondent presented no evidence
 at all that it ever shadowed or 
observed Korzeniecki, so it, therefore, could not have consi
d-ered him to be 
ﬁslow
ﬂ or otherwise incapable of performing the 
work required by Respondent.
 Also, McSharry insisted that she shadowed all five emplo
y-ees (excludin
g Korzeniecki), which included Lubowicka. Ho
w-ever, Lubowicka testified credibly without contraction that she 
was in Poland in December of 2012 when McSharry insisted 
that she 
ﬁshadowed
ﬂ her and that 
ﬁshe (Lubowicka) did not 
return to the United States unti
l December 18, 6 days after R
e-spondent started its operations with new employees. Accor
d-ingly, this finding brings the number of employees that R
e-spondent could not have, and did not, shadow to two and fu
r-ther undermines the validity of Respondent
™s defens
e that its 
decision not to hire the discriminatees was based on the 
ﬁsha
d-owing.
ﬂ Finally, and perhaps most importantly, Respondent
™s atto
r-ney submitted a position paper to the Region during the inve
s-tigation, in which it detailed its reasons for not hiring
 the fo
r-mer Capitol Cleaning employees. This document provided 
several reasons for its decision. They included that the emplo
y-
ees were rude and upset at the meeting, they were disgusted 
with the offer of $9 per hour and Respondent did not believe 
that they
 would be interested in working for Respondent and 
would not comprise a happy crew. It also stated that it was 
critical that there be enthusiasm and flexibility for those in the 
group and these employees displayed a disgruntled attitude 
towards the Respond
ent.
 The paper then goes on to admit that after the meeting R
e-spondent was notified that the employees were willing to work 
for $9 per hour but stated that by that time Respondent had run 
its first advertisement and had received communications from a 
numbe
r of applicants, who had expressed to Respondent 
ﬁflex
i-bility and enthusiasm to work at this job,
ﬂ which 
ﬁwere key 
components of these discussions with potential candidates.
ﬂ The paper further explained that it eventually hired a staff of 
only three full
-time and the rest part
-time employees. Finally, it 
stated that Respondent filled its positions during interviews 

between December 8 and December 11 and hired its staff. It 
specially detailed the reasons why this staff was chosen. They 
included that these in
dividuals hired 
ﬁhad a willingness to be 
flexible with the demands
ﬂ that Respondent places on emplo
y-ees and all exhibited an eagerness to work at $9 per hour. The 
paper added that the former 
ﬁCapitol Cleaning employees were 
considered to the very end.
ﬂ How
ever, Respondent stated that 
the other candidates were a better fit and the Capitol Cleaning 
employees were not happy with the compensation. It added that 
Respondent was concerned that these individuals would not be 
willing to work a part
-time position for
 any length of time as 
they had previously worked full
 time at Capitol Cleaning.
 It is striking that among the myriad of reasons stated in the 
position paper, as detailed above, for its decision not to hire the 
Capitol Cleaning crew and instead hire employ
ees off the 
street, there is not one word about any 
ﬁshadowing
ﬂ of the fo
r-mer workers or any observations or indeed any criticism of 
their work performance as a reason for Respondent
™s decision. 
Planned Building Services
, supra, 347 NLRB at 714.
 Such 
omissions I find to be particularly significant and highly da
m-aging to Respondent
™s attempt to meet its burden of proof. P
o-sition papers submitted by attorneys for Respondent are admi
s-sible as admissions and have frequently been considered signi
f-ican
t, where, as here, it contradicts record testimony of R
e-spondent
™s witnesses as to the reasons for the action taken by it. 
Planned Building Service
, supra; 
Black Entertainment Telev
i-sion
, 324 NLRB 1161 (1997); 
Steve Aloi Ford
, 179 NLRB 229 
fn. 3, 230 (1969
). The above evidence demonstrates that Respondent had a
d-vanced shifting reasons for its decision not to hire the incu
m-bent employees, which substantially detracts from the validity 

of its defense and demonstrates the pretextual nature of its e
x-planation f
or its actions. 
Planned Building Service
, supra; 
Douglas Foods
, 330 NLRB 821 (2000).
 Where, as here, an employer has vacillated in offering a co
n-sistent explanation for its actions, an inference is warranted that 
the real reason for its actions is not amon
g those asserted. 
Planned Building Services
, supra; 
Black Entertainment Telev
i-sion
, supra; 
Sound One Corp.
, 317 NLRB 854, 858 (1995).
 I find such an inference is clearly warranted here and co
n-clude that the real reason for Respondent
™s conduct in not hi
r-ing the experienced incumbent employees was because of their 
union membership and support and Respondent
™s desire to 
avoid union representation amongst its workforce.
 Accordingly, I find, as explained above, that Respondent had 
fallen well short of meeting i
ts burden of establishing that it 
would not have hired the discriminatees, absent their union 
membership and support, and it has, thereby, violated Section 
8(a)(1) and (3) of the Act.
 D. The Refusal to Recognize and Bargain with the Union
 The complaint all
eges that Respondent would be the legal 
successor to Capitol Cleaning operation but for the unlawful 
refusal to hire the Capitol Cleaning unit employees. Respondent 

does not deny that it refused to recognize and bargain with the 
Union but argues that no ob
ligation existed because it is not the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 674 legal successor to Capitol Cleaning
™s operations at the Hartford 
Courant facility at 285 Broad Street.
 The threshold test for determining successorship is: (1) 
whether the new employer conducts essentially the same bu
si-ness as the predecessor employer and (2) whether a majority of 
the new employer
™s work force in an appropriate unit are fo
r-mer employees of the predecessor employer. 
Fall River Dyeing 
Corp. v. NLRB
, 482 U.S. 27 (1987); 
NLRB v. Burns Security 
Services
, 40
6 U.S. 272 (1972); 
Mammoth Coal
, supra, 354 
NLRB at 726.
 The appropriate analysis for assessing whether the new e
m-ployer conducts essentially the same business as the predece
s-sor employer is whether the similarities between the two oper
a-tions manifest a su
bstantial continuity between the enterprises. 
Hydrolines Inc.
, 305 NLRB 416, 421 (1991), citing 
Fall River 
Dyeing
, supra, 482 U.S. at 41
Œ43 and 
Burns Security Services
, supra, 406 U.S. 280, fn. 4.
 The factors enumerated in 
Fall River
 Dyeing
 for determining
 these issues are whether the business is essentially the same, 
whether the employees of the new company are doing the same 
jobs under the same supervisors and whether the new entity has 
the same production process, produces the same products and 

has the s
ame body of customers. Id at 430.
 These factors are assessed primarily from the perspective of 
the employees, that is whether those employees, who have been 
retained (or, as here, should have been retained) will view their 

job situation was essentially una
ltered. 
Hydrolines
, supra.
 Based on these factors, I find it clear that Respondent e
n-gaged in essentially the same business as Capitol Cleaning 
(cleaning the offices at the Hartford Courant) and the emplo
y-ees were performing the same jobs and performing th
e same 
functions as the Capitol Cleaning employees (dusting, swee
p-ing, mopping, vacuuming
, and taking out trash).
 In this regard, Respondent argues it cannot be considered a 
successor because it was a 
ﬁdifferent business model
ﬂ than that 
of Capitol Cleanin
g. It asserts that Respondent uses primarily 
part
-time employees while Capitol Cleaning utilized only full
-time employees
40 and that, therefore, its employees were e
x-pected to perform more duties within a shorter timeframe as 
compared to Capitol Cleaning
™s workforce. Further, Respon
d-ent notes that it uses more automated machinery than Capitol 
Cleaning in its cleaning functions and has different work 

schedules than Capitol Cleaning employees had when they 

performed the work.
 None of these factors, singularly
 or collectively, come close 
to overcoming the conclusion, which I make, that Respondent 

was essentially conducting the same business as Capitol Clea
n-ing and that there was a substantial continuity between the e
n-terprises. 
Mammoth Coal
, supra, 354 NLRB at 
727; 
Planned 
Building Services
, supra, 347 NLRB at 674, fn. 1; 
Van Lear 
Equipment Inc.
, 336 NLRB 1059, 1063
Œ1064 (2001); 
Hydr
o-lines
, supra, 305 NLRB 422
Œ423; 
Commercial Forgings
, 315 
NLRB 162, 165 (1994).
 40 The record reveals that Respondent
™s initial 
staff consistent
 of 
eight employees, three full time and five part 
time. Capitol Cleaning, on 
the other hand
, employed eight employees full 
time to perform the 
work required.
 The Third Circuit opinion in 
Systems Management 
Inc. v. 
NLRB
, 901 F.2d 297 (3
rd Cir. 1990), enf. in pert. part. 292 
NLRB 1075 (1989), where it rejected an employer
™s contention 
that its change from full
-time to part
-time employees, resulted 
in a change in the nature of its operations, sufficient to find
 that 
it is not a successor is extremely persuasive on this issue, pa
r-ticularly since it involves the same type of industry (janitorial 
contractor at a building).
 The Court held:
  In particular, the seven factors which we have ident
i-fied reveal that 
Systems must be held to have engaged in 
the same operation as had Pritchard. The record discloses 
that, although Systems employed part
-time, rather than the 
full
-time workers employed by Pritchard, Systems r
e-mained committed to the same type and nature of 
business 
as Pritchard operated and has merely substituted its part
-time workers and management for Pritchard
™s full
-time 
workers and management. Systems does not allege that a 
new technique was used or a new practice was employed 
or that a different produc
t was manufactured or service o
f-fered.
10  Systems
™ defense is that the nature of the work force 
employed is sufficiently different from that employed by 

Pritchard that it should not be deemed a successor e
m-ployer. Systems maintains that since it hires only
 part
-time 
employees and only employees who seek no career in the 
janitorial business, Systems cannot be deemed a 
ﬁsucce
s-sor employer
ﬂ because the difference between part
-time 
and full
-time employees constitutes a substantial diffe
r-ence in the enterprise. 
We find this argument to be meri
t-less.
  Systems may not avoid its obligation under the Act to 
negotiate with a properly recognized union by merely 
changing the hours of work by its employees while still 

maintaining the same nature and type of services prev
iou
s-ly provided by Pritchard. To allow a 
ﬁsuccessor employer
ﬂ to escape its duty to bargain notwithstanding the continu
a-tion of the identical business
Šin our case, using the same 
technique and supplies, servicing the same customers and 
supplying the same p
roduct, and indeed doing so in the 
same buildings
Šwould eviscerate the doctrine of 
ﬁsucce
s-sor employer.
ﬂ  Systems fundamentally misunderstands the nature of 
being a 
ﬁsuccessor employer.
ﬂ In order to prevent the l
a-bel, and consequent obligations of, 
ﬁsucces
sor employer
ﬂ from attaching, a fundamental change in the 
nature 
of the 
business enterprise must occur. It must be more than a 

mere restructuring of the hours
11 or conditions of e
m-ployment.
12  The First Circuit stated this principle aptly in 
NLRB v. 
Band
-Age, Inc., 
534 F.2d 1
, 3 (1
st Cir. 1976) when it held:
  The central question in a successorship case is whether there 

has been 
ﬁa change of ownership not affecting the essential 
nature of the enterprise,
ﬂ if no essential change is found 
ﬁthe 
successor employer must recognize the incumbent union and 
                                                             PRESSROOM CLEANERS
 675 deal with it as the bargaining representative.
ﬂ In deciding this 
issue the Board must examine the 
ﬁtotality of the circu
m-stances,
ﬂ  (Emphasis added) (citations omitted).
  The indicia which we ha
ve recognized to conclude that 
Systems continued the existence of the Pritchard ente
r-prise, and that the difference in scheduling employees on a 
part
-time, rather than a full
-time basis, did not convert a 
ﬁcontinued enterprise
ﬂ into a new or a different on
e be-cause the nature of the employment remained substantially 

and essentially the same as the business Pritchard had 

conducted. Moreover, if we were to hold that a mere r
e-duction in working hours would negate the obligations of a 

ﬁsuccessor employer
ﬂ we wo
uld encourage the intentional 
manipulation of a work force so as to eliminate the 
ﬁsuc-cessor employer
™sﬂ obligation to negotiate.
 Therefore, applying the seven factor analysis to the i
n-stant record leads to conclude that both of the criteria lea
d-ing to suc
cessorship have been satisfied, and that accor
d-ingly, Systems must be deemed a successor to Pritchard. 
As such, Systems became liable under the Act for its di
s-criminatory conduct.
 10 Only one of the indicia was not found in that Sy
s-tems employed different 
supervisors than those employed 
by Pritchard. The second indicia, 
ﬁwhether the new e
m-ployer uses the same plant or equipment,
ﬂ is inapplicable 
in the janitorial and maintenance business as no goods are 

manufactured. To the extent relevant, Systems cleaned 
and 
maintained the same buildings as Pritchard.
 11 This is particularly so in a case like this one where 
Systems, in violation of the Act, did not extend offers to 

the Local 29 workers.
 12 Systems
™ purported change in the continuity of its 
cleaning and mai
ntenance enterprise can be readily disti
n-guished from the interrupted enterprise described in the 
Seventh Circuit case of 
In Re Chicago, Milwaukee, St. 
Paul & Pacific Railroad
, 658 F.2d 1149 (7
th Cir. 1981). 
That court declined to impose successor employer
 status 
on a railroad which had entered bankruptcy and ceased 
operations for a number of years. Upon revival, the Se
v-enth Circuit ruled that there was no continuity of business 
since the business had ceased operating for a number of 
years.
 Id at 304
Œ305.
  See also 
Mammoth Coal
, supra, 347 NLRB at 727 (changes 
in machinery used and use of fewer employees, insufficient to 
establish change in business operations); 
Tree
-Free Fiber
, 328 
NLRB 389, 390 (1999) (successorship found when new e
m-ployer continued with w
orkforce of only 50 workers as co
m-pared to pre
-purchase complement of 500 workers); 
Comme
r-cial Forgings
, 315 NLRB 162, 165 (1994), enf. 77 F.3d 482 
(6th Cir. 1996) (successorship established where changes eli
m-inated most of predecessor
™s nonunit jobs, but 
jobs of unit e
m-ployees not altered); 
Planned Building Services
, supra, 347 
NLRB at 674 fn. 17 (successor bargaining obligation where 
new employer planned to employ a smaller workforce consis
t-ing solely of predecessor
™s employees); 
Capital Steel & Iron
, sup
ra, 299 NLRB at 485
Œ489 (changes in job classifications, 
reduction in size of workforce, insufficient to establish change 

in nature of operation, even where there was an 8
-month hiatus 
between shutdown of predecessor and commencement of su
c-cessor
™s operation).
 I, therefore, conclude that Respondent conducted essentially 
the same business as Capitol Cleaning at the Hartford Courant 
facility.
 Another requirement for the establishment of a successor r
e-lationship is that the unit sought to be an appropri
ate unit for 
collective bargaining. In that connection, the evidence discloses 

that historically Capitol Cleaning employees, who cleaned the 
offices at the Hartford Courant facility, have been represented 
by the Union. When Respondent assumed control of th
is oper
a-tion, it continued to use employees to perform the same unit 
work. In such circumstances, the Board has consistently held 
that a long
-established bargaining relationship will not be di
s-turbed, where they are not repugnant to the Act. 
Mammoth 
Coal
, supra at 728; 
Ready Mix USA Inc.
, 340 NLRB 946 
(2003). The Board places a heavy evidentiary burden on a party 
attempting to show that historical units are no longer appropr
i-ate. 
Mammoth Coal
, supra; 
Mayfield Holiday Inn
, 335 NLRB 
38, 39 (2001) (historical 
unit consisted of housekeeping e
m-ployees at two hotels; each hotel was sold to separate new ow
n-ers; separate unit of housekeeping employees at each hotel 

found to be historically appropriate units of housekeeping e
m-ployees, both new employers found to be s
uccessors and o
r-dered to bargain with the union). See also 
Planned Building 

Services
, supra at 717
Œ718 (single location for each building, 
where employees performed unit work, found to be appropriate 
units).
 Respondent has adduced no evidence nor has it ma
de any a
r-guments or contentions that the historically recognized unit is 
repugnant to the Act or that it is no longer appropriate. I, ther
e-fore, find based on the above precedent and analysis that such a 

unit, consisting of building service employees, who 
clean and 
maintain the offices at the Hartford Courant facility at 285 
Broad Street in Hartford, Connecticut, is an appropriate unit.
 With respect to the second prong of the successorship
 test, as 
described above, where, as here, the employer has unlawfully 
refused to hire its predecessor
™s employees, the Board infers 
that these employees would have been retained, absent the di
s-crimination against them. 
Mammoth Coal
, supra at 728; 
Planned 
Building Services
, supra at 674; 
New Concept Sol
u-tions
, supra, 349 NLRB at 1157. 
 Here, I have found that Respondent discriminatorily refused 
to hire six employees formerly employed by Capitol Cleaning 
and that it staffed its operations with eight employee
s when it 
commenced operation at the facility on December 12. This 

represents a majority of Respondent
™s workforce, and it is pr
e-sumed that these employees continued to support the Union and 

would have continued to work for Respondent but for the di
s-crimin
ation. Thus, the second prong for successorship has been 
met, and Respondent is the legal successor to Capitol Clea
n-
ing
™s operation at the facility. 
Mammoth Coal
, supra at 729; 
Planned Building Services
, supra at 674; 
New Concept Sol
u-tions
, supra, 349 NLRB
 at 1157; 
Love
™s Barbeque Restaurant
, 245 NLRB 78, 82 (1979), enfd. in relevant part sub nom. 
Kal
l- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 676 man v. NLRB
, 640 F.2d 1094 (9
th Cir. 1981).
 Respondent also argues that it cannot be found to be a su
c-cessor to Capitol Cleaning since the Union never made a 
de-mand upon Respondent for recognition or bargaining on behalf 
of the employees. 
Prime Service v. NLRB
, 266 F.3d 1233 (DC 
Cir. 2001); 
Williams Enterprises v. NLRB
, 956 F.2d 1226, 1233 
(DC Cir. 1992).
 I do not agree. It is well
 settled that no bargaining de
mand 
was necessary, here, because Respondent
™s unlawful refusal to 
hire the predecessor
™s employees rendered any request for ba
r-gaining futile. 
Mammoth Coal
, supra at 729; 
Planned Building 
Services
, supra at 718; 
Smith 
& Johnson Construction Co.
, 324 
NLRB 
970 (1997); 
Triple A Services
, 321 NLRB 873, 877 fn. 7 
(1996).
 Based upon the foregoing analysis and precedent, I conclude 
that Respondent has violated Sections 8(a)(1) and (5) of the Act 
by refusing to recognize and bargain with the Union.
 E. The Unilater
al Changes
 Although under 
Burns
, supra, a successor employer is gene
r-ally free to set initial terms of employment without bargaining 
with the union, here, Respondent has forfeited that right for two 
reasons. First, Respondent had discriminatorily refused t
o hire 
the predecessor
™s employees. In such circumstances, Respon
d-ent loses the right to unilaterally set initial terms and conditions 
of employment, it must first bargain with the Union. 
Planned 
Building Services
, supra at 674; 
Mammoth Coal
, supra at 729; 
Capitol Cleaning Contractors Inc. v. NLRB
, 147 F.3d 999, 
1008 (DC Cir. 1998); 
Love
™s Barbeque
, supra, 245 NLRB at 
82. Secondly, Respondent, by informing applicants for e
m-ployment that it intends to operate nonunion at the facility, also 
for
feits the right to unilaterally set initial terms and conditions 
of employment, even if it had hired all of the former Capitol 

Cleaning employees. 
Mammoth Coal
, supra at 729; 
Stretc
h-forming
, supra, 323 NLRB at 530; 
Smoke House Restaurant
, 347 NLRB 192, 204
Œ205 (2006); 
Concrete Co.
, supra, 336 
NLRB at 1311. Accordingly, Respondent was required to fo
l-
low the terms and conditions of employment established by 
Capitol Cleaning
™s contract with the Union, pending bargaining 
with the Union. 
Mammoth Coal
, supra; 
Smo
ke House
, supra.
 I find, therefore, that Respondent has further violated Section 
8(a)(1) and (5) of the Act since December 12, 2011
, by unila
t-erally imposing new terms and conditions of employment for 
its unit employees.
 CONCLUSIONS OF 
LAW 1. Respondent, P
ressroom Cleaners, is an employer engaged 
in commerce within the meaning of Section 2(2), (6)
, and (7) of 
the Act.
 2. The Union, Service Employees International Union, Local 
32BJ, is a labor organization within the meaning of Section 
2(5) of the Act.
 3. Th
e Union has been and is the exclusive collective
-bargaining representative for Respondent
™s employees in the 
following appropriate unit:
  All building service employees employed by Respondent to 

clean the offices at 285 Broad Street, Hartford, Connecticut,
 excluding employees, who clean and maintain the pressroom 
at that location, guards and supervisors as defined in the Act.
  4. Respondent has violated Section 8(a)(1) of the Act by i
n-forming employees that it intends to operate its business as a 

nonunion e
ntity and/or that it is a nonunion business, threate
n-ing its employees with discharge because of their support for or 
activities on behalf of the Union and by coercively interroga
t-ing its employees concerning their activities on behalf of and 
support for t
he Union.
 5. Respondent has violated Section 8(a)(1) and (3) of the Act 
by refusing to hire six former employees of Capitol Cleaning 

for positions in the above bargaining unit.
41 6. Respondent has violated Section 8(a)(1) and (5) of the Act 
since December 
12, 2011
, by refusing to recognize and bargain 
with the Union and by unilaterally changing the terms and co
n-ditions of employment of its employees in the unit without 
prior notification and bargaining with the Union.
 7. The aforesaid unfair labor practices
 affect commerce wit
h-in the meaning of Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondent had engaged in certain u
n-fair labor practices, I shall recommend that it cease and desist 

and take certain affirmative action designed to effect
uate the 
policies of the Act. Specifically, having found that Respondent 
unlawfully refused to hire the individuals named above, I shall 
recommend the Respondent to offer to these employees pos
i-tions for which they would have been hired, absent the R
e-spond
ent
™s unlawful discrimination, or, if those positions no 
longer exist, to substantially equivalent positions without pre
j-udice to their seniority and other rights and privileges enjoyed, 

discharging if necessary any employees hired in their place. 
The empl
oyees listed above shall be made whole for any loss of 
earnings they may have suffered due to the discrimination pra
c-ticed against them. Backpay shall be computed in accordance 
with 
F.
 W. Woolworth Co.
, 90 NLRB 289 (1950), with interest 
at the rate prescri
bed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010). The R
e-spondent shall also be required to expunge from its files any 
reference to the unlawful refusal to hire an
d to notify the di
s-criminatees in writing that this has been done.
 Respondent shall file a report with the Social Security A
d-ministration allocating backpay to the appropriate calendar 

quarters. Respondent shall also compensate the discriminatee(s) 
for the
 adverse tax consequences, if any, of receiving one or 
more lump
-sum backpay awards covering periods longer than 1 
year, 
Latino Express, Inc.,
 359 NLRB 
518 (2012). 
 Further, having found that Respondent unlawfully refused to 
bargain collectively with the U
nion, I shall recommend that the 
Respondent, on request, recognize and bargain with the Union 

concerning wages, hours, benefits, and other terms and cond
i-
tions of employment, and if an agreement is reached reduce the 
agreement to a signed written contract.
 Additionally, the R
e-spondent shall on request of the Union, rescind any departures 
41 The discriminatees are Razmik Hovhannisyan, Epifania De Jesus, 
Mariana Lubowic
ka, Daniel Korzeniecki, Anahit Zhamkochyan
, and 
Emilio Figueroa.
                                                              PRESSROOM CLEANERS
 677 from terms of employment that existed before the Respondent
™s takeover and retroactively restore preexisting terms and cond
i-tions of employment, including wage rates and 
contributions to 
benefit funds, that would have been paid, absent the Respon
d-ent
™s unlawful conduct, until the Respondent negotiates in good 
faith with the Union to agreement or to impasse. 
New Concepts 
Solutions LLC
, 349 NLRB 1136, 1161 (2007). Backpay sh
all 
be computed as in 
Ogle Protection Service
, 183 NLRB 602 

(1970), enfd. 444 F.2d 502 (6
th Cir. 1971), plus interest as 
prescribed in 
New Horizons
, supra, compounded daily as pr
e-scribed in 
Kentucky River Medical Center
, supra. The R
e-spondent shall also re
mit all payments it owes to employee 
benefit funds in the manner set forth in Merryweather Optical 
Co., 240 NLRB 1213 (1979), and reimburse its employees for 
any expenses resulting from the Respondent
™s failure to make 
such payments as set forth in 
Kraft P
lumbing & Heating
, 252 

NLRB 891 fn. 2
 (1980), enfd. mem. 661 F.2d 940 (9
th Cir. 
1981), such amounts to be computed in the manner set forth in 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6
th Cir. 1971), with interest as prescribed in 
New Hor
i-zons
, supra, compounded daily as prescribed in 
Kentucky River 
Medical Center
, supra.
 The Respondent
™s backpay liability for both its unlawful di
s-crimination in hiring and its unlawful unilateral changes in 
employees
™ preexisting terms and conditions
 of employment 
shall be subject to the Respondent
™s demonstrating in a compl
i-ance hearing that, had it lawfully bargained with the Union, it 
would have, at some identifiable time, lawfully imposed or 
reached agreement on less favorable terms than those tha
t ex-isted prior to its commencing operations at the Hartford 

Courant building. See 
Planned Building Services
, 347 NLRB 
670, 676 fn. 25 (2006).
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
42 ORDER
 The Respondent, Pressroom Cleaners, Hartford, Connecticut, 
its officers, agents, successors
, and assigns shall
 1. Cease and desist from
 (a) Coercively interrogating its employees concerning their 
membership in or activities on behalf of Service 
Employees 

International Union, Local 32BJ (the Union).
 (b) Threatening its employees with discharge if they engage 
in activities in support of the Union or if they speak to repr
e-sentatives of the Union.
 (c) Informing employees or applicants for employment 
that it 
is a nonunion business or that it intends to operate as a non
-union business.
 (d) Refusing to hire bargaining
 unit employees of Capitol 
Carpet and Specialty Cleaning Company (Capitol Cleaning), 
the predecessor employer, because they were members of
 and 
supported the Union, and to discourage employees from enga
g-ing in these activities.
 42 If no exceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules,
 be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 (e) Refusing to recognize and bargain in good faith with Se
r-vice Employees International Union, Local 32BJ as the excl
u-sive collective
-bargaining representatives of it
s employees in 
the following appropriate unit:
  All building service employees employed by the Respondent 
to clean the offices at the Hartford Courant building located at 
285 Broad Street, Hartford, Connecticut, excluding emplo
y-ees, who maintain and clean 
the pressroom at that building, 
guards and supervisors as defined in the Act.
  (f) Unilaterally changing wages, hours
, and other terms and 
conditions of employment of the employees in the above
-described unit without first giving notice to and bargaining w
ith 
the Union about these changes.
 (g) In any like or related manner interfering with, restraining
, or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act.
 2. Take the following affirmative action necessary to effe
c-tuat
e the policies of the Act.
 (a) Notify the Union in writing that it recognizes the Union 
as the exclusive representative of its unit employees under Se
c-tion 9(a) of the Act and that it will bargain with the Union co
n-cerning terms and conditions of employmen
t for employees in 
the above
-described appropriate unit.
 (b) Recognize and, on request, bargain with the Union as the 
exclusive representative of the employees in the above
-described appropriate unit concerning terms and conditions of 
employment and, if an
 understanding is reached, embody the 
understanding in a signed agreement.
 (c) On request of the Union, rescind any departures from 
terms and conditions of employment that existed immediately 
prior to the Respondent
™s takeover of predecessor Capitol 
Cleani
ng™s operation, retroactively restoring preexisting terms 
and conditions of employment, including wage rates and we
l-fare and pension contributions, and other benefits, until it neg
o-tiates in good faith with the Union to agreement or to impasse.
 (d) Make wh
ole, in the manner set forth in the remedy se
c-tion of this decision, the unit employees for losses caused by 
the Respondent
™s failure to apply the terms and conditions of 
employment that existed immediately prior to its takeover of 
predecessor Capitol Clea
ning
™s operation.
 (e) Within 14 days of the date of this Order, offer emplo
y-ment to the following former unit employees of the predece
s-sor, Capitol Cleaning, who would have been employed by R
e-spondent but for the unlawful discrimination against them, in 

their former positions or, if such positions no longer exist, in 
substantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously enjoyed, 
discharging if necessary any employees hired in their place.
  Ep
ifania De Jesus 
 Razmik Hovhannisyan
 
Mariana Lubowicka
 Anahit Zhamkochyan
 Emilio Figueroa
 Daniel Korzeniecki
  (f) Make the employees referred to in paragraph 2(e) whole 
for any loss of earnings and other benefits they may have su
f-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 678 fered by reason of the Res
pondent
™s unlawful refusal to hire 
them, in the manner set forth in the remedy section of the dec
i-sion.
 (g) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusal to hire the e
m-ployees named in the paragraph
 2(e) and, within 3 days therea
f-ter, notify them in writing that this has been done and that the 
refusal to hire them will not be used against them in any way.
 (h) Preserve and, within 14 days of a request, or such add
i-tional time as the Regional Director 
may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, timecards, personnel records 
and reports, and all other records, including an electronic copy 
of such records if stored in electronic 
form, necessary to an
a-lyze the amount of backpay due under the terms of this Order.
 (i) Within 14 days after service by the Region, post at its 
Hartford, Connecticut facility copies of the attached notice 
marked 
ﬁAppendix.
ﬂ43 Copies of the notice, on forms
 provided 
43 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Bo
ard
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ by the Regional Director for Region 34, after being signed by 
the Respondent
™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in co
n-spicuous places including all places where notices to employe
es 
are customarily posted. In addition to physical posting of paper 

notices, notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or other 
electronic means, if the Respondent customarily communicate
s with its employees by such means. Reasonable steps shall be 

taken by the Respondent to ensure that the notices are not a
l-tered, defaced, or covered by any other material. If the R
e-spondent has gone out of business or closed the facility i
n-volved in these
 proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the Respondent at 
any time since December 12, 2011.
 (j) Within 21 days after service by the Region, fi
le with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
                                                                  